Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 1 of 213




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.

THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF BOULDER,

          Plaintiff,

v.

JUUL LABS, INC. F/K/A PAX LABS, INC.;
EONSMOKE LLC;
ALTRIA GROUP, INC.;
ALTRIA CLIENT SERVICES LLC;
ALTRIA GROUP DISTRIBUTION COMPANY;
NU MARK LLC; AND
NU MARK INNOVATIONS, LTD.;

          Defendants.



                                   COMPLAINT
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 2 of 213




                                              TABLE OF CONTENTS
I.     INTRODUCTION ........................................................................................................ 1

II.    JURISDICTION AND VENUE.................................................................................... 6

III.   PARTIES ..................................................................................................................... 7

IV.    ALLEGATIONS OF FACT........................................................................................ 10

       A.        JUUL: Runaway Commercial Success and Public Health Disaster .................. 10

                 1.         Redesigning “the most successful consumer product of all
                            time” ................................................................................................... 10

                 2.         Following Big Tobacco’s footsteps: Nicotine Salts .............................. 16

                            JLI designed JUUL products to contain and deliver as
                            much nicotine as possible .................................................................... 22

       B.        Following Big Tobacco’s Playbook, JLI Launched JUUL with a
                 Blatantly Youth-Oriented Campaign ............................................................... 27

                            JLI learned from Big Tobacco the importance of hooking
                            kids. .................................................................................................... 27

                            JLI’s advertising strategy was
                            to capture young nonsmokers, not adult smokers. ................................ 32

                            JLI’s “Vaporized” campaign was intentionally youth-
                            focused. ............................................................................................... 35

                            JLI hosted parties and pop-up “JUUL Lounges” to create a
                            youthful brand and gave away free samples to get youth
                            hooked................................................................................................. 44

                            By using viral advertising, JLI ensured that Its advertising
                            campaigns would reach youth and outlast JLI’s own efforts................. 48

       C.        JLI and Its Officers and Directors Knew JLI’s Aggressively
                 Youth-Oriented Advertising Was Hooking Kids But Continued It
                 Anyway .......................................................................................................... 58



                                                                  i
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 3 of 213




      D.    JLI’s Early Labeling and Advertising for JUUL Products Omitted
            the Fact that JUUL Products Contain Nicotine. ............................................... 63

      E.    In Another Page from Big Tobacco’s Playbook, JLI Used Flavors
            to Hook Kids ................................................................................................... 64

      F.    JLI also used JUUL’s Discreet and Tech-Inspired Design to Attract
            a New Generation of Youth to Nicotine........................................................... 74

      G.    Eonsmoke, Riding on JLI’s Coattails, Promoted JUUL and Its
            Own “JUUL-Compatible” Products ................................................................ 79

      H.    The Proliferation of “JUULalikes” and Next-Generation Products
            Targeting Youth .............................................................................................. 93

      I.    JLI and Altria Join Forces to Protect JUUL’s Market Domination ..................101

                      Before conspiring with JLI, Altria tried to corner the youth
                      e-cigarette market ...............................................................................101

                      JLI and Altria Decide to Work Together to Expand JUUL’s
                      Reach and Cover-Up JLI’s Youth Marketing ......................................106

                      Following JLI’s Journey Closely: Formation of the Youth
                      Marketing Cover-Up Enterprise ..........................................................110

                      Late 2017–August 2018: Early Coordination of Altria with
                      the Youth Marketing Cover-Up Enterprise .........................................113

                      September–December 2018: Further Coordination of the
                      Youth Marketing Cover-Up Enterprise ...............................................125

                      Publicly Announcing the Ties Between the Youth
                      Marketing Cover-Up Enterprise Defendants .......................................131

      J.    The Cost of JUUL’s Success ..........................................................................150

      K.    Vaping in Schools ..........................................................................................161

      L.    Impact of the Youth Vaping Crisis on Plaintiff Boulder County .....................170

      M.    No Federal Agency Action, Including by the FDA, Can Provide
            the Relief Plaintiff Seeks Here .......................................................................184



                                                          ii
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 4 of 213




V.       CAUSES OF ACTION ..............................................................................................185

                        VIOLATIONS OF COLORADO PUBLIC NUISANCE LAW .................185

                       VIOLATIONS OF THE RACKETEER INFLUENCED AND
         CORRUPT ORGANIZATIONS ACT (“RICO”), 18 U.S.C. § 1961 ET
         SEQ. ..........................................................................................................................189

         A.         Description of Defendants’ Youth Marketing Cover-Up Enterprise ................190

         B.         The Enterprise Sought to Fraudulently Deny Having Marketed to
                    Youth in Maintaining and Expanding JUUL’s Youth Market Share ...............191

         C.         Predicate Acts: Mail and Wire Fraud ..............................................................194

         D.         Plaintiff Has Been Damaged by the Youth Marketing Cover-Up
                    Enterprise Defendants’ RICO Violations ........................................................206

PRAYER FOR RELIEF ........................................................................................................207

JURY TRIAL DEMANDED.................................................................................................208




                                                                    iii
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 5 of 213




                                   I.      INTRODUCTION

       1.      One of the great public health success stories over the past nearly two decades has

been a reduction in youth tobacco use and nicotine addiction. Youth smoking rates plummeted

from 28% in 2000 to 7.6% in 2017.1 This success has been the result of years of litigation and

strict regulation. It is also due to a powerful public health message that Big Tobacco can no

longer dispute or contradict: smoking kills.

       2.      This incredible progress towards eliminating youth use of tobacco products has

now largely been reversed due to e-cigarettes and vaping. Between 2017 and 2018, e-cigarette

use increased 78% among high school students nationwide, from 11.7% of high school students

in 2017 to 20.8% of high schoolers in 2018. 2 Among middle school students, e-cigarette use

increased 48% between 2017 and 2018.3 The increase in youth nicotine vaping from 2017 to

2018 was the largest for any substance tracked by the national Monitoring the Future surveys

over the past forty-four years.4

       3.      Youth vaping rates continued to climb from 2018 to 2019, such that vaping

prevalence more than doubled among each grade level surveyed—eighth, tenth, and twelfth


1
  Meredith Berkman, Testimony of Meredith Berkman, Parents Against Vaping E-cigarettes,
  U.S. House Comm. on Oversight & Reform (July 24, 2019),
  https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2019.07.24%20Berkman-
  PAVe%20Testimony.pdf.
2
  Jerome Adams, Surgeon General’s Advisory on E-cigarette Use Among Youth, Ctrs. for
  Disease Control and Prevention (Dec. 2018), https://e-
  cigarettes.surgeongeneral.gov/documents/surgeon-generals-advisory-on-e-cigarette-use-among-
  youth-2018.pdf.
3
  2018 NYTS Data: A startling rise in youth e-cigarette use, Food and Drug Admin. (Feb. 2,
  2019), https://www.fda.gov/tobacco-products/youth-and-tobacco/2018-nyts-data-startling-rise-
  youth-e-cigarette-use.
4
  Richard Miech, Ph.D. et al., Trends in Adolescent Vaping, 2017-2019, 381 New Eng. J. Med.
  1490-91 (Oct. 10, 2019), https://www.nejm.org/doi/full/10.1056/NEJMc1910739.


                                                1
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 6 of 213




graders—in the past two years.5 In 2019, more than five million middle and high school students

reported current use of e-cigarettes, including more than one in every four high schoolers.6

       4.      Consistent with these national numbers, youth in Boulder County (“Boulder” or

“Plaintiff”) are vaping at high rates—rates which continue to climb. In 2013, only 14.5% of high

school students in Colorado Region 16, which encompasses Plaintiff’s community, had ever tried

e-cigarettes.7 By 2017, that number had jumped to 48.7% of high school students.8 Colorado has

the highest rate of youth vaping in the nation.9

       5.      According to the Centers for Disease Control and Prevention (“CDC”) Director

Robert Redfield, “The skyrocketing growth of young people’s e-cigarette use over the past year

threatens to erase progress made in reducing tobacco use. It’s putting a new generation at risk for

nicotine addiction.”10 Former U.S. Food and Drug Administration (“FDA”) Commissioner Scott

Gottlieb described the federal statistics as “astonishing,” and both the FDA and the United States




5
  Id.
6
  Youth Tobacco Use: Results from the National Youth Tobacco Survey, FDA (Nov. 6, 2019),
  https://www.fda.gov/tobacco-products/youth-and-tobacco/youth-tobacco-use-results-national-
  youth-tobacco-survey#1.
7
  2013 Healthy Kids Colorado Survey Results: Region 16 High School Summary Tables at 52,
  Colo. Dep’t of Pub. Health & Env’t (2013),
  https://drive.google.com/file/d/0B_NVoyuCwHvoWGRvdjBDeFZ2MWs/view.
8
  2017 Healthy Kids Colorado Survey Results: Region 16 High School Summary Tables at 73,
  Colo. Dep’t of Pub. Health & Env’t (2017),
  https://drive.google.com/file/d/19eDoDhyE_QUDfL4elX9jOLQlOKo3Ss9q/view.
9
  Sawyer D’Argonne, CDC Study: Colorado youth use vaping products, e-cigarettes at twice the
  national average, Aspen Times (July 31, 2018), https://www.aspentimes.com/news/cdc-study-
  colorado-youth-use-e-cigarettes-vaping-nicotine-products-at-twice-the-national-average/.
10
   Amir Vera, Texas governor signs law increasing the age to buy tobacco products to 21, CNN
  (June 8, 2019), https://www-m.cnn.com/2019/06/08/health/texas-new-tobacco-
  law/index.html#:~:targetText=Supporters%20say%20increasing%20the%20minimum,go%20in
  to%20effect%20September%201.?r=https%3A%2F%2Fwww.google.com%2F.


                                                   2
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 7 of 213




Surgeon General (“Surgeon General”) have characterized youth vaping as an “epidemic.”11 The

Secretary of the U.S. Department of Health and Human Services (“HHS”) declared that “[w]e

have never seen use of any substance by America’s young people rise as rapidly as e-cigarette

use [is rising].”12

        6.      A major cause of this epidemic is Defendant JUUL Labs, Inc. (“JLI”), the maker

of the JUUL e-cigarette. JLI entered the e-cigarette market in 2015 and, by 2019, controlled over

70% of it.13 Over one million JUUL e-cigarettes were sold between 2015 and 2017.14 In 2017,

JLI’s e-cigarette products had generated over $224 million in retail sales, a 621% year-over-year

increase.15 By June 2018, sales had skyrocketed another 783%, reaching $942.6 million.16 The

e-cigarette category as a whole grew 97% to $1.96 billion in the same period, largely based on




11
   Angelica LaVito, FDA chief Gottlieb threatens to pull e-cigarettes off market if ‘astonishing’
  surge in teen use doesn’t slow, CNBC (Nov. 16, 2018), https://www.cnbc.com/2018/11/16/fda-
  chief-gottlieb-threatens-to-pull-e-cigarettes-off-market.html; Jayne O’Donnell, FDA declares
  youth vaping an epidemic, announces investigation, new enforcement, USA Today (Sept. 12,
  2018), https://www.usatoday.com/story/news/politics/2018/09/12/fda-scott-gottlieb-youth-
  vaping-e-cigarettes-epidemic-enforcement/1266923002/.
12
   Jan Hoffman, Study Shows Big Rise in Teen Vaping This Year, N.Y. Times (Dec. 17, 2018),
  https://www.nytimes.com/2018/12/17/health/ecigarettes-teens-nicotine-.html; Rajiv Bahl, Teen
  Use of Flavored Tobacco was Down, But E-Cigarettes Are Bringing It Back Up, Healthline
  (Jan. 9, 2019), https://www.healthline.com/health-news/flavored-tobacco-use-rising-again-
  among-teens#An-unhealthy-habit.
13
   Richard Craver, Juul ends 2018 with 76 percent market share, Winston-Salem J. (Jan. 8,
  2019), https://www.journalnow.com/business/juul-ends-with-percent-market-
  share/article_6f50f427-19ec-50be-8b0c-d3df18d08759.html.
14
   Melia Robinson, How a startup behind the ‘iPhone of vaporizers’ reinvented the e-cigarette
  and generated $224 million in sales in a year, Bus. Insider (Nov. 21, 2017),
  https://www.businessinsider.com/juul-e-cigarette-one-million-units-sold-2017-11/.
15
   Id.
16
   Angelica LaVito, Popular e-cigarette Juul’s sales have surged almost 800 percent over the
  past year, CNBC Health & Sci. (Sept. 11, 2018), https://www.cnbc.com/2018/07/02/juul-e-
  cigarette-sales-have-surged-over-the-past-year.html.


                                                3
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 8 of 213




JUUL’s market success.17 The JUUL e-cigarette’s rise to become the dominant product on the e-

cigarette market was so rapid, and so complete, that the act of vaping is now often referred to as

“juuling.”

       7.      As JUUL’s popularity skyrocketed, Defendant Eonsmoke, LLC (“Eonsmoke”)

explicitly traded on JUUL’s market share, promoting its own products as “JUUL compatible,”

initiating a successful “Doit4juul” social media campaign, and offering its JUUL-compatible

pods in flavors including “Sour Gummy,” “Pineapple Crush,” and “Pink Lemonade.”18 Other

copycats also hurried to mimic JUUL’s potent nicotine formulation and youth-oriented design—

building on the illicit youth e-cigarette market JLI created.

       8.      By September 2018, youth vaping rates were spiraling out of control, and the

FDA sent warning letters to Defendants JLI19 and Altria Client Services20 regarding the

alarmingly high rates of youth using their products. In October 2018, the FDA raided JLI’s

headquarters and seized more than one thousand documents relating to JLI’s sales and marketing

practices.21 By the end of 2019, the FDA, the Federal Trade Commission, and the U.S. House of



17
   Id.
18
   Letter from Ann Simoneau, J.D., Director FDA Center for Tobacco Products’ Office of
  Compliance and Enforcement, to Kelly L. Zeller, General Manager, Eonsmoke, LLC
  (“Eonsmoke, LLC Warning Letter”) (Oct. 24, 2019), https://www.fda.gov/inspections-
  compliance-enforcement-and-criminal-investigations/warning-letters/eonsmoke-llc-592097-
  10242019.
19
   Letter from Scott Gottlieb, M.D., FDA Commissioner, to Kevin Burns, JUUL Labs, Inc. (Sept.
  12, 2018), https://www.fda.gov/media/119669/download.
20
   Letter from Scott Gottlieb, M.D., FDA Commissioner, to Howard A. Willard III, Altria Group,
  Inc. (Sept. 12, 2018), https://www.fda.gov/media/119666/download.
21
   Laurie McGinley, FDA seizes Juul e-cigarette documents in surprise inspection of
  headquarters, Wash. Post (Oct. 2, 2018),
  https://www.washingtonpost.com/health/2018/10/02/fda-seizes-juul-e-cigarette-documents-
  surprise-inspection-headquarters/.


                                                  4
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 9 of 213




Representatives Committee on Oversight and Reform had all commenced investigations into

JLI’s role in the youth vaping epidemic and whether JLI’s marketing practices purposefully

targeted youth. Multiple state attorneys general have now also opened investigations into or filed

suit against JLI.

        9.      As the pressure on JLI intensified, Altria22—maker of Marlboro cigarettes, parent

company of Philip Morris USA, and one of the largest tobacco companies in the world—stepped

in to publicly support JLI. While Altria first began having “confidential discussions” beginning

in the spring of 2017,23 Altria did not make its relationship with JLI public until December 20,

2018, when Altria announced a $12.8 billion equity investment in JLI, giving it a 35% stake in

JLI. Just several weeks prior to this announcement, Altria had seemingly criticized JLI’s

marketing practices in a letter to the FDA and declared that “pod-based products significantly

contribute to the rise in youth use of e-vapor products.” Altria removed its own pod-based

products, the MarkTen Elite and Apex by MarkTen, from the market—only to commit its

substantial resources, regulatory knowledge, and lobbying muscle to protecting and expanding

JUUL’s market share, which, as Altria and JLI both know, relies heavily on youth.

        10.     Attempting to revise history and cover-up JLI’s misconduct, JLI and Altria are

now describing their collaboration as a “harm reduction opportunity,” and insist JLI never

marketed to youth. These assertions fall flat against the facts, as detailed below. Altria has



22
   Altria Group, Inc. and its subsidiaries Altria Client Services LLC, Altria Group Distribution
  Company, and Nu Mark, LLC, and Nu Mark Innovations, Ltd (collectively “Altria” or “Altria
  Defendants”).
23
   Letter from Howard A. Willard III, Altria Group, Inc. to Senator Richard J. Durbin at 3 (Oct.
  14, 2019), https://www.altria.com/-/media/Project/Altria/Altria/about-altria/federal-regulation-
  of-tobacco/regulatory-filings/documents/Altria-Response-to-October-1-2019-Senate-Letter.pdf.


                                                  5
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 10 of 213




 described the JUUL e-cigarette as “compelling” and “a terrific product.” In fact, Defendant JLI’s

 JUUL e-cigarette has compelled a generation of youth, who were never cigarette smokers, into

 nicotine addiction and forced local governments to spend significant amounts of time and

 resources combatting the youth vaping crisis sweeping their communities. JLI and Altria are now

 working together and denying that JLI’s products are marketed to and designed for youth and

 nonsmokers while maintaining JUUL’s market dominance—which would not be possible if the

 customer base were in fact only adult smokers seeking to quit.

        11.     Plaintiff Boulder County brings this action against Defendants JUUL Labs, Inc.;

 Eonsmoke, LLC; Altria Group, Inc. and its subsidiaries Altria Client Services LLC, Altria Group

 Distribution Company, and Nu Mark, LLC, and Nu Mark Innovations, Ltd (collectively, “Altria”

 or “Altria Defendants”), for damages and injunctive relief, including abatement of the public

 health crisis caused by Defendants’ wrongful conduct.

                              II.     JURISDICTION AND VENUE

        12.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

 1331 because Plaintiff’s racketeering claim arises under the laws of the United States, 18 U.S.C.

 § 1961 et seq., and pursuant to 28 U.S.C. § 1332(a) because: (i) the amount in controversy

 exceeds $75,000, exclusive of interests and costs, and (ii) the plaintiff and defendants are citizens

 of different states. This Court has supplemental jurisdiction over the state law claims pursuant to

 28 U.S.C. § 1367.

        13.     The Court has personal jurisdiction over Defendants because they do business in

 the District of Colorado and have sufficient minimum contacts with this District. Defendants

 intentionally avail themselves of the markets in this State through the promotion, marketing, and



                                                  6
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 11 of 213




 sale of the products at issue in this lawsuit in Colorado, and by retaining the profits and proceeds

 from these activities, to render the exercise of jurisdiction by this Court permissible under

 Colorado law and the U.S. Constitution.

         14.     Venue is proper in the District of Colorado pursuant to 28 U.S.C. § 1391 (b)(2)

 and (3) because a substantial part of the events or omissions giving rise to the claims at issue in

 this Complaint arose in this District and Defendants are subject to the Court’s personal

 jurisdiction with respect to this action.

                                             III.   PARTIES

 Plaintiff

         15.     Plaintiff the Board of County Commissioners of the County of Boulder

 (“Plaintiff” or “Boulder”) is a Colorado County organized and existing under the laws of the

 State of Colorado.

 JUUL Labs, Inc.

         16.     Defendant JUUL Labs, Inc. (“JLI”) is a Delaware corporation, having its principal

 place of business in San Francisco, California. JLI was incorporated in Delaware on March 12,

 2007 (file no. 4315504) under the name Ploom, Inc. (“Ploom”). In February 2015, Ploom

 changed its name to PAX Labs, Inc. In April 2017, PAX Labs, Inc. formed a new corporation

 under the name PAX Labs (Deux), Inc., incorporated in Delaware on April 21, 2017 (file no.

 6387684). On June 30, 2017, PAX Labs, Inc. was renamed JUUL Labs, Inc., and PAX Labs

 (Deux), Inc. was given the name PAX Labs, Inc.

         17.     JLI manufactures, designs, sells, markets, promotes and distributes JUUL

 e-cigarettes, JUULpods and accessories (collectively, “JUUL products”). From JUUL’s launch



                                                    7
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 12 of 213




 in 2015 until June 2017, JLI manufactured, designed, sold, marketed, promoted, and distributed

 JUUL products under the name PAX Labs, Inc.

         18.     JUUL Labs, Inc., formerly known as PAX Labs, Inc., formerly known as Ploom,

 Inc., is referred to herein as “JLI.”

 Eonsmoke

         19.     Defendant Eonsmoke, LLC (“Eonsmoke”) is a New Jersey limited liability

 company with its principal place of business in Clifton, New Jersey. Eonsmoke markets and sells

 “Juul Compatible” Eonsmoke and Eonsmoke v2.0 electronic vapor devices and flavor pods, as

 well as 4X pods and disposable vape products such as Eon St!Ks.

 Altria Defendants

         20.     Defendant Altria Group, Inc. is a Virginia corporation, having its principal place

 of business in Richmond, Virginia. Altria is one of the world’s largest producers and marketers

 of tobacco products. On December 20, 2018, Altria purchased a 35% stake in JLI.

         21.     Defendant Altria Client Services LLC (“Altria Client Services”) is a New York

 corporation and wholly owned subsidiary of Altria Group, Inc. with its principal place of

 business in Henrico County, Virginia. Altria Client Services provides Altria Group, Inc. and its

 companies with services in many areas including digital marketing, packaging design &

 innovation, product development, and safety, health, and environmental affairs. Pursuant to

 Altria’s Relationship Agreement with JLI, Altria Client Services assists JLI in the sale,

 marketing, promotion and distribution of JUUL products.24 Such services include database



 24
   Altria Group, Inc., Relationship Agreement by and among JUUL Labs, Inc., Altria Group,
  Inc., and Altria Enterprises LLC (“Relationship Agreement”) (Form 8-K), Ex. 2.2 (Dec. 20,


                                                  8
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 13 of 213




 support, direct marketing support, and premarket product application support.25 On September

 25, 2019, the former senior vice president and chief growth officer of Altria Client Services,

 K.C. Crosthwaite, became the new chief executive officer of JLI.

        22.     Defendant Altria Group Distribution Company is a Virginia corporation and

 wholly owned subsidiary of Altria Group, Inc. with its principal place of business in Henrico

 County, Virginia. Altria Group Distribution Company provides sales, distribution and consumer

 engagement services to Altria’s tobacco companies. Altria Group Distribution Company




    Altria Group Distribution Company




        23.     Defendant Nu Mark LLC is a Virginia corporation and wholly owned subsidiary

 of Altria Group, Inc., with its principal place of business in Richmond, Virginia. Nu Mark LLC

 was engaged in the manufacture and sale of Altria’s electronic vapor products. Shortly before

 Altria purchased a 35% stake in JLI in December 2018, Altria Group, Inc. announced that Nu

 Mark would be discontinuing the production and sale of all e-vapor products.

        24.     Defendant Nu Mark Innovations, Ltd. is a subsidiary of Nu Mark LLC located in

 Beit Shemesh, Israel. Nu Mark Innovations, Ltd. provides digital marketing and customer care




   2018),
   https://www.sec.gov/Archives/edgar/data/764180/000119312518353970/d660871dex22.htm.
 25
    Id.


                                                  9
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 14 of 213




 services for Nu Mark LLC and Altria’s e-vapor brands, as well as product and technology

 development services.

        25.     Collectively, Altria Group, Inc. and its subsidiaries named above will be referred

 to herein as “Altria” or “Altria Defendants.”

                               IV.     ALLEGATIONS OF FACT

 A.     JUUL: Runaway Commercial Success and Public Health Disaster

        1.      Redesigning “the most successful consumer product of all time”

        26.     JLI was founded by Defendants Adam Bowen and James Monsees. JLI’s

 beginnings can be traced to the pair’s collaboration on a product design master’s thesis when

 they were graduate students at Stanford University in 2004—Monsees completing a Master of

 Fine Arts in Product Design, and Bowen a Master of Science in Mechanical Engineering in

 Product Design.26 Their proposed product? A better cigarette.




 26
   Allison Keeley, Vice Made Nice?, Stan. Mag. (Aug. 2012),
  https://stanfordmag.org/contents/vice-made-nice.


                                                 10
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 15 of 213




        27.     Monsees has described the cigarette as “the most successful consumer product of

 all time . . . an amazing product.”27 But years of anti-smoking campaigns, including work by

 local government public health departments and school-based anti-tobacco programs, have

 successfully de-normalized cigarette smoking. As part of their thesis research, Monsees and

 Bowen interviewed smokers who talked about feeling self-conscious of the signs of smoking, for

 example, coming back into a room after a smoke break and smelling like smoke, or having their

 hands smell like cigarettes even after washing them multiple times.28 When Monsees and Bowen

 presented their thesis and product design to their classmates, they included a clip from a South

 Park episode showing the characters assembled at the Museum of Tolerance and shaming a

 smoker.29 Their goal was to design a cigarette without the stigma and self-consciousness smokers

 experienced—as Monsees described it, to “deliver[] solutions that refresh the magic and luxury

 of the tobacco category” and recreate the lost “ritual and elegance that smoking once

 exemplified.”30

        28.     Essentially, Monsees and Bowen saw a market opportunity in a generation of

 consumers brought up on anti-smoking norms. In Monsees’ words, they wanted to redesign the

 cigarette “to meet the needs of people who want to enjoy tobacco but don’t self-identify with—



 27
    Gabriel Montoya, Pax Labs: Origins with James Monsees, Soc. Underground (Jan. 2015),
   https://socialunderground.com/2015/01/pax-ploom-origins-future-james-monsees/.
 28
    Jordan Crook, This is the Stanford thesis presentation that launched Juul, Tech Crunch (Feb.
   27, 2019), https://techcrunch.com/2019/02/27/this-is-the-stanford-thesis-presentation-that-
   launched-juul/.
 29
    Id.; Adam and James’ Thesis Presentation at 4:04, JUUL (Feb. 27, 2019),
   https://www.youtube.com/watch?v=ZBDLqWCjsMM&has_verified=1.
 30
    Start Your Own Revolution: An Interview with James Monsees, onboardly (Apr. 30, 2014),
   https://web.archive.org/web/20161108110231/http://onboardly.com/entrepreneur-
   interviews/an-interview-with-james-monsees/ (last visited Mar. 27, 2020).


                                                 11
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 16 of 213




 or don’t necessarily want to be associated with—cigarettes.”31 Monsees saw “a huge opportunity

 for products that speak directly to those consumers who aren’t perfectly aligned with traditional

 tobacco products.”32

          29.   At one point during their thesis presentation, Monsees states, “The cigarette is

 actually a carefully engineered product for nicotine delivery and addiction.”33 This description

 applies just as well to the product he and Bowen would launch a decade later—JUUL.

          30.   The outcome of Monsees and Bowen’s thesis project was a “heat-not-burn”

 e-cigarette, which uses loose-leaf tobacco. The device heated tobacco contained in pods to a

 constant temperature, vaporizing nicotine and flavor without burning the materials or producing

 smoke.

          31.   After graduation, Bowen and Monsees worked on bringing their thesis project to

 the market, incorporating under the name Ploom in 2007. In those early years, they spent a lot of

 time talking about what Bowen called “the kind of typical thoughts of evil Big Tobacco

 companies like coming down and squashing you.”34 But ultimately, that “was not really an

 issue.”35 In fact, not only did Big Tobacco not squash them, but the opposite occurred. Although

 Bowen and Monsees characterized their products as aimed toward consumers not aligned with

 traditional tobacco products, they themselves have aligned with Big Tobacco on at least two

 occasions: first, with Japan Tobacco International (“JTI”) and then with Altria.




 31
    Id.
 32
    Id.
 33
    See Crook, supra note 28.
 34
    Keeley, supra note 26.
 35
    Id.


                                                 12
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 17 of 213




        32.        In 2010, JLI (then called Ploom) launched its e-cigarette as the ModelOne, using

 pods of loose-leaf tobacco heated by butane. It did not catch on. JLI only sold a few thousand of

 them. By then a company with a dozen employees, JLI was faltering, in need of money,

 technological expertise, and marketing savvy.36

        33.        Help came from JTI, a division of Japan Tobacco Inc., the fourth-largest tobacco

 company in the world. In December 2011, JTI and JLI entered into a strategic agreement, which

 gave JTI a minority stake in JLI and made it a strategic partner. According to internal documents,



              37
                   In a statement regarding the agreement, Monsees said, “We are very pleased to

 partner with JTI as their deep expertise, global distribution networks and capital resources will

 enable us to enter our next phase of growth and capitalize on global expansion opportunities.”38

 As Bowen explained in an interview, “We were still doing a lot of our own internal product

 development, but now we had access to floors of scientists at JTI.”39

        34.        In 2012, JLI (still known as Ploom) unveiled the PAX, a loose-leaf vaporizer that

 did not use pods, but which was much more successful. The following year, JLI combined

 elements of the PAX with the pod system as the ModelTwo. Although consumers were

 enthusiastic about both the PAX and the ModelTwo, the products were limited to a small,


 36
    David H. Freedman, How Do You Sell a Product When You Can't Really Say What It Does?,
   Inc.com (May 2014), https://www.inc.com/magazine/201405/david-freedman/james-monsees-
   ploom-ecigarette-company-marketing-dilemma.html.
 37
    INREJUUL_00371423 (                                               ).
 38
    Innovative Partnership for Ploom and Japan Tobacco International JTI to Take Minority
   Share in Ploom, Japan Tobacco Int’l (Dec. 8, 2011),
   https://www.jti.com/sites/default/files/press-releases/documents/2011/innovative-partnership-
   for-ploom-and-japan-tobacco-international.pdf.
 39
    D. Freedman, supra note 36.


                                                   13
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 18 of 213




 high-end market. The PAX, for example, retailed for $250 when it was first marketed. But, as

 one of JLI’s investors remarked in 2014, “The company is going to invade the bigger, lower-end

 market now dominated by e-cigarettes.”40 He explained that JLI had “lots of products in the

 works” and that “[w]e know we need something cheaper than Pax to go after the mass market.

 There are still huge opportunities out there.”41

        35.     In February 2015, JLI and JTI ended their relationship, with JLI buying back

 JTI’s minority stake in the business. JTI acquired the ModelTwo and pods product line, as well

 as the Ploom name, while JLI kept its open-system PAX vaporizer and changed its name to PAX

 Labs Inc. Monsees characterized the partnership as having “afforded both parties many mutual

 benefits,” but said that the new arrangement would “fuel continued growth” and that JLI

 intended “rapid rollouts of new products.”42

        36.     JLI made good on its promise of new products and invading the bigger, lower-end

 market in e-cigarettes. As discussed further below, JLI launched JUUL products in June 2015

 with a well-publicized launch party in New York City and a viral social media marketing

 campaign.

        37.     In 2017, as JUUL became more and more popular, JLI changed its name from

 PAX to JUUL Labs, Inc.




 40
    Id.
 41
    Id.
 42
    JTI to Acquire Ploom Product Line, Convenience Store News (Feb. 16, 2015),
   https://csnews.com/jti-acquire-ploom-product-line#close-olyticsmodal.


                                                    14
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 19 of 213




        38.     By the close of 2017, according to Nielsen data, JLI had surpassed its competitors

 in capturing 32.9% of the e-cigarette market, with British American Tobacco at 27.4% and Altria

 at 15.2%.43 The total e-cigarette market expanded 40% to $1.16 billion. 44

        39.     In 2018, JLI’s gross profit margins were 70%45 and it represented 76.1% of the

 national e-cigarette market.46 In a complaint it filed in November 2018 against 24 vape

 companies for alleged patent infringement, JLI asserted that it was “now responsible for over

 95% of the growth in the ENDS pod refill market in the United States” and included the

 following chart:47




 43
    Ari Levy, E-cigarette maker Juul is raising $150 million after spinning out of vaping
   company, CNBC (Dec. 20, 2017), https://www.cnbc.com/2017/12/19/juul-labs-raising-150-
   million-in-debt-after-spinning-out-of-pax.html.
 44
    Id.
 45
    Dan Primack, Scoop: The Numbers Behind Juul’s Investor Appeal, Axios (July 2, 2018),
   https://www.axios.com/numbers-juul-investor-appeal-vaping-22c0a2f9-beb1-4a48-acee-
   5da64e3e2f82.html.
 46
    Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market at 2, Stan.
   Res. into the Impact of Tobacco Advert. (2019),
   http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
 47
    Verified Complaint Under Section 337 of the Tariff Act of 1930 at 6, In the Matter of Certain
   Cartridges for Elec. Nicotine Delivery Sys. & Components Thereof, Investigation No. 337-TA-
   1141 (USITC Nov. 19, 2018).


                                                 15
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 20 of 213




        40.     JLI shattered previous records for reaching decacorn status, reaching valuation of

 over $10 billion in a matter of months—four times faster than Facebook.48 This all came just

 three years after its product launch.

        2.      Following Big Tobacco’s footsteps: Nicotine Salts

        41.     JLI’s staggering commercial success did not come from a blank slate. Under the

 Master Settlement Agreement between Big Tobacco and the States, the public has access to

 hundreds of thousands of Big Tobacco’s internal documents. In creating JUUL, Monsees and

 Bowen carefully studied the marketing strategies, advertisements, and product design of Big

 Tobacco. As Monsees candidly acknowledged, the internal tobacco documents “became a very

 intriguing space for us to investigate because we had so much information that you wouldn’t

 normally be able to get in most industries. And we were able to catch-up, right, to a huge, huge

 industry in no time. And then we started building prototypes.”49 JLI researched how cigarette

 companies engineered their products and chemically manipulated nicotine to maximize delivery:

 “We started looking at patent literature. We are pretty fluent in ‘Patentese.’ And we were able to

 deduce what had happened historically in the tobacco industry.”50

        42.     JLI built on Big Tobacco’s research to formulate its nicotine solution in a manner

 that would be appealing to youth and nonsmokers. JLI was well aware from the historical

 cigarette industry documents that the future of any nicotine-delivery business depends on

 ensnaring customers before they age beyond the window of opportunity. Big Tobacco designed


 48
    Zack Guzman, Juul Surpasses Facebook As Fastest Startup to Reach Decacorn Status, Yahoo!
   Fin. (Oct. 9, 2018), https://finance.yahoo.com/news/juul-surpasses-facebook-fastest-startup-
   reach-decacorn-status-153728892.html.
 49
    Montoya, supra note 27.
 50
    Crook, supra note 28.


                                                 16
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 21 of 213




 products specifically to make it easier for teens to initiate smoking. In a 1973 internal memo Dr.

 Claude Teague of R.J. Reynolds Tobacco Company (“R.J. Reynolds”) observed, “Realistically,

 if our Company is to survive and prosper, over the long term, we must get our share of the youth

 market. In my opinion this will require new brands tailored to the youth market.”51 Dr. Teague

 noted that “‘learning’ smokers” have a low tolerance for throat irritation so the smoke should be

 “as bland as possible,” i.e., not harsh; and he specifically recommended an acidic smoke “by

 holding pH down, probably below 6.”52 As described below, JLI heeded Dr. Teague’s advice.

        43.     Monsees, Bowen, and JLI’s employees reviewed documents in the Big Tobacco

 archive that included information on how to manipulate nicotine pH to maximize nicotine

 delivery in a vapor while minimizing the throat irritation or “throat hit” that may potentially

 deter new smokers. Chenyue Xing, a chemist who worked for JLI (then called PAX Labs) and

 helped patent its liquid-nicotine formula, told Reuters that she recalled reviewing tobacco

 company records and research. “We had consultants who were veterans of the big tobacco

 companies,” she said, “We learned all the history.”53

        44.     As Monsees noted in 2015 during an interview with WIRED magazine, “The

 people who understood the science and were listed on previous patents from tobacco companies




 51
    Claude E. Teague, Jr., Research Planning Memorandum on Some Thoughts About New Brands
   of Cigarettes for the Youth Market at 1, U.C.S.F. Truth Tobacco Indus. Documents (Feb. 2,
   1973), https://www.industrydocuments.ucsf.edu/tobacco/docs/#id=lhvl0146.
 52
    Id. at 4.
 53
    Chris Kirkham, Juul disregarded early evidence it was hooking teens, Reuters (Nov. 5, 2019),
   https://www.reuters.com/investigates/special-report/juul-ecigarette/.


                                                  17
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 22 of 213




 aren’t at those companies anymore. If you go to Altria’s R&D facility, it’s empty.”54 Instead,

 some of those people were advising JLI and helping to develop JUUL.

        45.     As Dr. Teague’s memo described, the solution that R.J. Reynolds scientists

 devised in the 1970s for reducing nicotine’s harshness to make it easier for “‘learning’ smokers”

 to start and continue smoking was to combine the high-pH nicotine with a low-pH acid. The

 result was a neutralized compound referred to as nicotine salt. In a 1973 R.J. Reynolds

 memorandum, R.J. Reynolds highlighted that this chemical manipulation of the nicotine content

 was expected to give its cigarettes an “additional nicotine ‘kick’” that would be more appealing

 and addictive.55 A young R.J. Reynolds chemist, Thomas Perfetti, synthesized thirty different

 nicotine salt combinations, tested the salts’ ability to dissolve into a liquid, and heated them in

 pursuit of the “maximum release of nicotine.”56 Perfetti published his results in a 1979 memo

 stamped “CONFIDENTIAL,” which was found among the documents that the FDA obtained

 from JLI in 2018. Relying on cigarette industry research like this,

        , JLI developed a cartridge-based e-cigarette using nicotine salts. As described herein,

 JLI’s use of nicotine salts, pioneered by major combustible Big Tobacco companies, was a

 critical tool for addicting non-smokers, including youth.




 54
    David Pierce, This Might Just Be the First Great E-Cig, WIRED (Apr. 21, 2015),
   www.wired.com/2015/04/pax-juul-ecig/.
 55
    Frank G. Colby, Cigarette Concept to Assure RJR a Larger Segment of the Youth Market at 1,
   U.C.S.F. Truth Tobacco Industry Indus. Documents (Dec. 4, 1973),
   https://www.industrydocuments.ucsf.edu/tobacco/docs/#id=mzfx0091.
 56
    Thomas A. Perfetti, Smoking Satisfaction and Tar/Nicotine Control (Dec. 7, 1978), https://ca-
   times.brightspotcdn.com/3a/12/a5ec27874843a56e26b4ecdfd221/nicotine-salts-
   investigation.pdf.


                                                  18
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 23 of 213




        46.     The “nicotine salt” formulation that JLI popularized follows this same approach.

 JLI added benzoic acid to its nicotine liquid, creating a nicotine salt called nicotine benzoate.

 This both reduced the nicotine’s harshness and delivered it more directly to the user’s lungs and

 brain. 57 The freebase nicotine in earlier e-cigarettes was partly absorbed in the user’s mouth and

 throat, resulting in a much slower absorption by the body.

        47.     JLI’s use of nicotine benzoate affects the palatability of nicotine inhalation by

 reducing the “throat hit” that users experience when vaping. According to Ari Atkins, one of the

 inventors of JUUL, “[i]n the tobacco plant, there are these organic acids that naturally occur.

 And they help stabilize the nicotine in such a way that makes it . . . I’ve got to choose my words

 carefully here: Appropriate for inhalation.”58

        48.     Because cigarette smokers are already accustomed to a certain level of harshness

 and throat hit, developing a product with reduced harshness and minimal “throat hit” is only a

 critical concern if the goal is to appeal to first-time smokers. The tobacco industry has long

 recognized this; a published study of industry documents concluded that “product design changes

 which make cigarettes more palatable, easier to smoke, or more addictive are also likely to

 encourage greater uptake of smoking.”59 In the vaping context, reducing the harshness of

 nicotine also allows more frequent vaping, for longer periods of time, and masks the amount of

 nicotine being delivered.




 57
    Kirkham, supra note 53.
 58
    Pierce, supra note 54.
 59
    David A. Kessler, Juul Says It Doesn’t Target Kids, But Its E-Cigarettes Pull Them In, N.Y.
   Times (July 31, 2019), https://www.nytimes.com/2019/07/31/opinion/juul-kids.html.


                                                  19
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 24 of 213




         49.        Building on Big Tobacco’s research, JLI intentionally designed its product to

 minimize “throat hit” and maximize “buzz.”




         50.



                               60



                                 “Employees tested new liquid-nicotine formulations on themselves

 or on strangers taking smoke breaks on the street. Sometimes, the mix packed too much punch –

 enough nicotine to make some testers’ hands shake or send them to the bathroom to

 vomit . . . .”61

         51.




                         62




 60
    INREJUUL_00002903.
 61
    Kirkham, supra note 53.
 62
    INREJUUL_00002903.


                                                    20
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 25 of 213




        52.




        53.     A later study by Anna K. Duell et al., explains why JUUL delivered a strong

 “buzz” but so little throat hit. The Duell Study determined that the fraction of free-base nicotine

 in JLI’s “Fruit Medley” flavor was 0.05 and was 0.07 in the “Crème Brulee” flavor.63 For

 comparison, “Zen” brand e-liquid has a free-base fraction of 0.84.64 The Duell Study’s authors

 found that the low free-base fraction in JUUL aerosols resulted in a “decrease in the perceived

 harshness of the aerosol to the user and thus a greater abuse liability.”65

        54.     Dramatically reducing the throat hit is not necessary for a product that is aimed at

 smokers, who are accustomed to the harshness of cigarette smoke, but it very effectively appeals



 63
    87 U.S. Patent No. 9,215, 895; Anna K. Duell et al., Free-Base Nicotine Determination in
   Electronic Cigarette Liquids by H NMR Spectroscopy (“Duell Study”), 31 Chem. Res. Toxicol.
   431, 432 (Fig. 3) (May 18, 2018),
   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6008736/pdf/tx8b00097.pdf.
 64
    Id. at 432.
 65
    Id. at 431–34.


                                                  21
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 26 of 213




 to nonsmokers, especially youth. The Duell Study concluded that JLI’s use of nicotine salts “may

 well contribute to the current use prevalence of JUUL products among youth.”66

        55.     Reducing the harshness of nicotine also allows more frequent use of e-cigarettes,

 for longer periods of time, and masks the amount of nicotine being delivered. By removing the

 physiological drawbacks of inhaling traditional free-base nicotine, JLI’s technology removes the

 principal barrier to nicotine consumption and addiction. The Duell Study further concluded that

 JLI’s creation of a non-irritating vapor that delivers unprecedented amounts of nicotine is

 “particularly problematic for public health.”67

        56.     JLI contemplated features that would automatically disable the device after

 nicotine delivery exceeded a certain threshold; according to Xing, one idea was to disable the

 device for thirty minutes or more following a certain number of puffs. 68 But in the end JLI

 launched its product without any such features.

                       JLI designed JUUL products to contain and deliver as much nicotine
                as possible

        57.     JLI claims that each JUULpod is the equivalent of a pack of cigarettes and

 contains up to fifty-nine mg per ml of nicotine—an alarming amount that is roughly three times

 the concentration of nicotine that can be sold to consumers in the European Union. Compared to

 the average e-cigarette, JUULpods deliver roughly twice as much nicotine at nearly three times




 66
    Id. at 433 (citing J.G. Willett et al., Recognition, use and perceptions of JUUL among youth
   and young adults, 28 Tobacco Control 115-16 (2018)).
 67
    Id. at 431.
 68
    Kirkham, supra note 53.


                                                   22
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 27 of 213




 the speed.69




                70
                     And, while only approximately 10% of the nicotine in a cigarette is delivered to

 the user,71 JUUL e-cigarettes, on the other hand, have been found to deliver at least 82% of the

 nicotine contained in a JUULpod to the user.72
                                              73



        58.      JLI knew that it had designed a highly addictive product that would appeal to

 youth much more than adult smokers.




                                                                                        74




 69
    How Much Nicotine is In Juul?, Truth Initiative (Feb. 26, 2019),
   https://truthinitiative.org/research-resources/emerging-tobacco-products/how-much-nicotine-
   juul.
 70
    INREJUUL_00279931 (emphasis added).
 71
    Lynn T. Kozlowski & Janine L. Pilliteri, Compensation for Nicotine by Smokers of Lower
   Yield Cigarettes, 7 Smoking and Tobacco Control Monograph 161, 164
   (1983), https://cancercontrol.cancer.gov/brp/tcrb/monographs/7/m7_12.pdf.
 72
    Samantha M. Reilly et al., Free Radical, Carbonyl, and Nicotine Levels Produced by JUUL
   Electronic Cigarettes, 21 Nicotine Tobacco Research 1274 (Aug. 19, 2019),
   https://www.ncbi.nlm.nih.gov/pubmed/30346584 (about 82%, for averages of 164 μg per puff).
 73
    See, e.g., INREJUUL_00023597 (
            ).
 74
    JLI00365905.


                                                    23
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 28 of 213




                                                           75



       59.




                                                                         76



       60.
                                          77




                     78


                                                    79



       61.
                                    80


        81



       62.




 75
    Id. (emphasis added).
 76
    JLI00365709.
 77
    JLI00365176.
 78
    INREJUUL_00058345.
 79
    Id.
 80
    JLI00364678.
 81
    JLI00364487.


                                     24
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 29 of 213




                                                                                   82




                                       83



         63.

                                            JLI took no steps to offer U.S. consumers its products in

 a lower nicotine formulation until August 2018, when it began marketing certain flavors in 3%

 nicotine strength. (JLI markets 1.7% nicotine JUULpods in countries such as the UK and Israel.)

 Instead, JLI’s sales force emphasized the addictiveness of its formulation to persuade retailers to

 give the new product shelf space. Vincent Latronica, head of East Coast sales and distribution for

 JLI (then called PAX Labs) from 2014 until early 2016, told Reuters that he used a chart

 showing JUUL’s rapid delivery of nicotine to the bloodstream as a way to convince store owners

 that they would have repeat business and not be left with unsold inventory, and this became a

 central selling point for the new JLI product.84 JLI’s sales team was, in Latronica’s words,

 “relentless.”85

         64.                                                                                  For

 example,

                                      He wrote:




 82
    INREJUUL_00260068.
 83
    INREJUUL_00260065.
 84
    Kirkham, supra note 53.
 85
    Id.


                                                   25
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 30 of 213




                          86


         65.   Another example came just days later. On




 86
      INREJUUL_00264888-890.


                                             26
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 31 of 213




                                                                                            87



        66.        Instead of taking steps to reduce the addictive nature of its products and to stop its

 advertising to youth, JLI doubled down.



                                                    88



        B.    Following Big Tobacco’s Playbook, JLI Launched JUUL with a Blatantly
        Youth-Oriented Campaign

                          JLI learned from Big Tobacco the importance of hooking kids.

        67.        JLI also looked to Big Tobacco for other marketing strategies, including

 advertisements designed to lure non-smoking youth.

        68.



              89
                   In addition,




                                                                                                 .90

        69.        As discussed above, Monsees and Bowen were also able to take advantage of an

 extensive online tobacco advertising research database maintained by the Stanford Research into

 the Impact of Tobacco Advertising (“SRITA”), an inter-disciplinary research group devoted to


 87
    INREJUUL_00230416.
 88
    INREJUUL_00228928-930.
 89
    INREJUUL_00371447.
 90
    INREJUUL_00371458-459.


                                                     27
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 32 of 213




 researching the promotional activities of the tobacco industry. SRITA’s database contains

 approximately 50,000 original tobacco advertisements. According to Monsees, JLI’s advertising

 was informed by traditional tobacco advertisements, and SRITA in particular had been very

 useful to JLI.91

         70.        It is no secret that a good portion of the Big Tobacco playbook involved targeting

 youth. Beginning in the 1950s, Philip Morris—now JLI’s corporate affiliate—intentionally

 marketed cigarettes to young people under the age of twenty-one to recruit “replacement

 smokers” to ensure the economic future of the tobacco industry.92 Philip Morris knew that youth

 smoking was essential to the tobacco industry’s success and longevity, as one of its internal

 documents makes clear: “It is important to know as much as possible about teenage smoking

 patterns and attitudes. Today’s teenager is tomorrow’s potential regular customer[.]”93 In August

 1953, Elmo Roper & Associates on Philip Morris’ behalf, conducted a study that examined the

 smoking habits of a “cross section of men and women 15 years of age and over.”94 The study

 noted that Philip Morris had “very great strength among young people-particularly under 20.”95

 In 1975, Philip Morris recognized that “Marlboro’s phenomenal growth rate in the past has been

 attributable in large part to our high market penetration among young smokers . . .15 to 19 years

 old . . . my own data, which includes younger teenagers, shows even higher Marlboro market


 91
    Jackler et al., supra note 46 at 27.
 92
    Amended Final Opinion at 972, U.S. v. Philip Morris, No. 99- 2496 (D.D.C. Aug. 17, 2006),
   ECF No. 5750.
 93
    Tobacco Company Quotes on Marketing to Kids, Campaign for Tobacco-Free Kids (May 14,
   2001), https://www.tobaccofreekids.org/assets/factsheets/0114.pdf.
 94
    U.S. v. Philip Morris USA, Inc. (“Philip Morris”), 449 F. Supp. 2d 1, 580 (D.D.C. 2006)
   (citing Burns W. Roper, A Study of People’s Cigarette Smoking Habits and Attitudes, N.Y
   Roper (1953)).
 95
    Id.


                                                    28
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 33 of 213




 penetration among 15-17-year-olds.”96 Similarly, an internal Philip Morris document reported

 that “[t]he success of Marlboro Red during its most rapid growth period was because it became

 the brand of choice among teenagers who then stuck with it as they grew older.”97 This was no

 accident. Philip Morris designed its marketing campaigns to appeal to youth because it

 recognized that “the overwhelming majority of smokers first begin to smoke while still in their

 teens.”98 This marketing worked, and Marlboro cigarettes became the most popular brand with

 youth. In 2016, 48.7% of high school current cigarette smokers and 38.3% of middle school

 current cigarette smokers reported using Marlboro cigarettes.99

        71.     Tobacco companies have focused on the fourteen to twenty-four-year-old age

 group because young smokers have been the critical factor in the growth of their business. As the

 Vice-President of Marketing at R.J. Reynolds explained in 1974, the “young adult . . . market . . .

 represent[s] tomorrow’s cigarette business. As this 14-24 age group matures, they will account

 for a key share of the total cigarette volume—for at least the next 25 years.”100 In 1978,




 96
    Philip Morris and Targeting Kids, Campaign for Tobacco-Free Kids (Oct. 8, 1999),
   https://www.tobaccofreekids.org/assets/content/what_we_do/industry_watch/doubletalk/philip
   morris.pdf.
 97
    Id.
 98
    Tobacco Company Quotes on Marketing to Kids, supra note 93.
 99
    Siobhan N. Perks et al., Cigarette Brand Preference and Pro-Tobacco Advertising Among
   Middle and High School Students⸺United States, 2012- 2016, CDC Morbidity & Mortality
   Wkly. Rep. [MMWR] (Feb. 2, 2018),
   https://www.cdc.gov/mmwr/volumes/67/wr/mm6704a3.htm?s_cid=mm6704a3_w.
 100
     C.A. Tucker, Marketing Plans Presentation to RJRI B of D at 2, U.C.S.F. Truth Tobacco
   Indus. Documents (Sept. 30, 1974),
   https://www.industrydocumentslibrary.ucsf.edu/tobacco/docs/#id=ypmw0091.


                                                 29
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 34 of 213




 Lorillard’s Director of Sales in the Midwest told the president of the company that “the base of

 our business is the high school student.”101

        72.     According to the Surgeon General, “[n]early 9 out of 10 smokers start smoking by

 age 18, and more than 80% of underage smokers choose brands from among the top three most

 heavily advertised.”102 The overwhelming consensus from public health authorities, independent

 studies, and credible expert witnesses is that “marketing is a substantial contributing factor to

 youth smoking initiation.”103

        73.     For decades, cigarette companies spun smoking as signifier of adulthood. This

 turned smoking into a way for teenagers to project independence and enhance their image among

 their peers.104 R.J. Reynolds’s now-infamous Joe Camel “ambassador of Cool” advertising

 campaign, which ran from 1988 through 1997, exemplifies the importance the tobacco industry

 placed on hooking young smokers early:105




 101
     Internal Memo from T.L. Achey (Lorillard Tobacco Company) to Curtis Judge, Product
   Information (Aug. 1978); see also Philip Morris, 449 F. Supp. 2d at 596.
 102
     Preventing Tobacco Use Among Youths, Surgeon General Fact Sheet, U.S. Dep’t Health &
   Human Servs. (June 6, 2017), https://www.hhs.gov/surgeongeneral/reports-and-
   publications/tobacco/preventing-youth-tobacco-use-factsheet/index.html.
 103
     Philip Morris, 449 F. Supp. 2d at 570.
 104
     Id. at 576 (“the ubiquity of Defendants’ marketing increases young peoples’ perceptions of
   the prevalence of smoking (‘everyone is doing it’), normalizes smoking, and connects positive
   imagery (sex appeal, popularity, peer approval, success, and independence) with smoking, all
   of which work together to encourage youth smoking initiation and continued consumption”);
   see also id. at 617-19.
 105
     Joe Camel: Character of the Year Advertisement, Stan. U. Res. into the Impact of Tobacco
   Advert. (1990),
   http://tobacco.stanford.edu/tobacco_main/images.php?token2=fm_st138.php&token1=fm_img
   4072.php&theme_file=fm_mt015.php&theme_name=Targeting%20Teens&subtheme_name=J
   oe%20Camel.


                                                  30
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 35 of 213




        74.     Big Tobacco, of course, is now prohibited from employing youth-oriented

 marketing strategies to sell traditional cigarettes by virtue of the Master Settlement Agreement

 and subsequent regulations. For example, combustible cigarette companies may not:

                A.     use outdoor advertising such as billboards;

                B.     sponsor events;

                C.     give free samples;

              D.     pay any person to “use, display, make reference to or use as a prop any
        Tobacco Product, Tobacco Product package . . . in any “Media;”

              E.      pay any third party to conduct any activity which the tobacco
        manufacturer is prohibited from doing; or

                F.     sell “flavored” cigarettes.




                                                 31
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 36 of 213




        75.     All of these above activities were prohibited precisely because of their

 effectiveness at appealing to youth. But nothing prevented JLI from using these same strategies

 to market e-cigarettes.

        76.     As described below, all of these activities figured prominently in the marketing

 campaign for JUUL products.

                      JLI’s advertising strategy was                                       to capture
                young nonsmokers, not adult smokers.

        77.     Contrary to JLI’s and Altria’s recent statements that JUUL was only ever

 marketed to adult smokers, JLI’s internal documents show that, from the outset, JLI’s target

 demographic was nonsmoking

        78.     Consistent with Monsees’ position that he has no “qualms” with marketing to

 people that were not yet addicted to nicotine,106



                                107
                                      In




                                                                                                   108




 106
     D. Freedman, supra note 36.
 107
     INREJUUL_00441209.
 108
     INREJUUL_00057291 et seq. (emphasis added).


                                                 32
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 37 of 213




        79.     JLI’s strategy to cultivate an aura of “cool” around its nicotine-delivery device is,

 of course, not new. Decades before, Dr. Teague from R.J. Reynolds observed that “pre-smokers”

 face “psychological pressure” to smoke if their peers are doing so, “a new brand aimed at a

 young smoker must somehow be the ‘in’ brand and its promotion should emphasize

 togetherness, belonging and group acceptance, while at the same time emphasizing ‘doing one’s

 own thing.’”109 Struggling to define their own identities, teenagers are particularly vulnerable to

 image-heavy advertisements that psychologically cue them on the “right” way to look and

 behave amongst peers.110 Advertisements that map onto adolescent aspirations and

 vulnerabilities drive adolescent tobacco product initiation.111

        80.     JLI followed this playbook to the letter.




          112


                                                                     113



                                                 fairly describes most adolescents—but has little

 relevance to existing smokers wishing to quit their cigarette habit.




 109
     Teague, supra note 51.
 110
     Philip Morris, 449 F. Supp. 2d at 578.
 111
     Id. at 570, 590.
 112
     INREJUUL_00057298-487.
 113
     Id.


                                                  33
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 38 of 213




       81.
                                        114


                                                                                      115



       82.   Other internal documents emphasize the theme of making JUUL trendy and cool.




                                                      116




                                                                117


                                                     118
                                                           For example,



                                              119


                                  120


                                                                      121



       83.   This focus on              continued up to and after launch.




 114
     Id.
 115
     INREJUUL_00277080-104.
 116
     INREJUUL_00057289.
 117
     INREJUUL_00057293.
 118
     Id.
 119
     Id.
 120
     Id.
 121
     INREJUUL 00441325-326.


                                                34
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 39 of 213




                                                               122




                                                                                       123




                                               124


           125
                                     .126



         84.     In addition, JLI identified



                                                                           127



                        JLI’s “Vaporized” campaign was intentionally youth-focused.

         85.     As noted above, JLI’s first major marketing hire was Cult Collective. JLI engaged

 the Calgary-based advertising agency in 2014 to complete a “diagnostic” evaluation of the JLI

 brand and to make recommendations regarding the best advertising strategy to market the JUUL

 e-cigarette.

         86.     Cult Collective recommended that JLI position its e-cigarette technology as the

 focus of its advertisements, emphasizing JUUL as an alternative option for existing smokers.



 122
     JLI00218598.
 123
     JLI00206206.
 124
     JLI00222528.
 125
     JLI00461564.
 126
     JLI00235965.
 127
     INREJUUL_00161703-715.


                                                     35
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 40 of 213




 Cult Collective presented JLI with exemplar advertisements that used images of a boom box and

 a joy stick, juxtaposed against the JUUL e-cigarette, with the tag line: “Everything changes,

 eventually. JUUL | The evoluution of smoking | Finally, a truly satisfying alternative.”128




        87.     This campaign expressly invokes combustible cigarettes and positions JUUL as a

 technological upgrade for the modern smoker.

        88.     But JLI rejected Cult Collective’s suggestion, instead choosing to run a campaign

 that experts would later describe as “patently youth oriented.”129




 128
     Complaint ¶ 41, Commonwealth of Massachusetts v. JUUL Labs, Inc., No. 2084CV00402
   (Mass. Super. Ct. Feb. 12, 2020), https://www.mass.gov/doc/juul-complaint/download
   (emphasis added).
 129
     Robert K. Jackler, The Role of the Company in the Juul Teen Epidemic, Testimony of Robert
   Jackler before the House Subcommittee on Economic and Consumer Policy (“Jackler
   Testimony”) at 2 (July 24, 2019),
   https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2019.07.24%20Jackler%2
   0Testimony.pdf.


                                                 36
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 41 of 213




         89.     JLI’s 2015 ad campaign, called “Vaporized,” was designed to create a “cult-like

 following” for JUUL products.130 The Vaporized campaign’s imagery featured a vivid color

 scheme and models in their twenties in poses that researchers noted are evocative of behaviors

 more characteristic of underage teens than mature adults.131 Researchers from the SRITA found

 it “clear” that this imagery resonated with underage teens who aspire to emulate trendsetting

 young adults.132




 130
     Id. at 4.
 131
     Jackler et al., supra note 46 at 1.
 132
     Id. at 7.


                                                 37
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 42 of 213




        90.    JLI recognized that the models in these advertisements looked young and were

 likely to appeal to youth, but it launched the campaign anyway.



                     133


                           134




                                                                                 135
                                                                                       “Monsees,

 who was CEO at the time, personally reviewed images from the billboard photo shoot while it

 was in session.”136 A senior manager later told The New York Times that “he and others in the




 133
     INREJUUL_00371285.
 134
     INREJUUL_00371314.
 135
     INREJUUL_00174387.
 136
     Ainsley Harris, How Juul, founded on a life-saving mission, became the most embattled
   startup of 2018: E-cigarette startup Juul Labs is valued at more than $16 billion. It’s also
   hooking teens on nicotine and drawing scrutiny from the FDA. Can the company innovate its
   way out of a crisis it helped create?, Fast Co. (Nov. 19, 2018),
   https://www.fastcompany.com/90262821/how-juul-founded-on-a-life-saving-mission-became-
   the-most-embattled-startup-of-2018.


                                                38
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 43 of 213




 company were well aware” that the marketing campaign “could appeal to” teenagers.137

          91.   JLI knew these images would be successful with a youth market because it

 intentionally crafted them to mimic specific ads that Big Tobacco had used to target teens. In

 fact, many JUUL ads were nearly identical to old cigarette ads that were designed to get teens to

 smoke.




                                                                                            138




                                                                                              139




 137
     Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?, N.Y.
   Times (Aug. 27, 2018), https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-
   marketing.html.
 138
     Virginia Slims vs Juul Advertisement, Stan. U. Res. into the Impact of Tobacco Advert.
   (2015), http://tobacco.stanford.edu/tobacco_main/images-
   comp.php?token2=fm_tn_st328.php&token1=fm_tn_img10799.php&theme_file=fm_tn_mt035
   .php&theme_name=Cigs%20vs.%20eCigs&subtheme_name=Cigs%20vs%20eCigs%20JUUL.
 139
     Julia Belluz, The Vape Company Juul Said It Doesn’t Target Teens. Its Early Ads Tell a
   Different Story, Vox (Jan. 25, 2019), https://www.vox.com/2019/1/25/18194953/vape-juul-e-
   cigarette-marketing.


                                                 39
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 44 of 213




        92.     JLI’s officers and directors were well aware that JLI’s branding of JUUL products

 was oriented toward youth and duplicated earlier efforts by the cigarette industry to hook

 children on nicotine. JLI’s officers and directors directed and approved JLI’s branding of JUUL

 products to be oriented toward youth. JLI’s officers and directors




                                               140




        93.     JLI’s officers and directors




                                                      141




                                                                       142




                                                                                              143




 140
     Examining JLI’s Role in the Youth Nicotine Epidemic: Part II: Hearing Before the
   Subcommittee on Economic and Consumer Policy of the Committee on Oversight and Reform,
   House of Representatives, 116th Cong. 70 (2019) (statement of Monsees, CPO, JLI).
 141
     JLI00206239.
 142
     JLI00214617.
 143
     Id.


                                                     40
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 45 of 213




                   144




                                                                  145




                                                                                           146



        94.     This recognition notwithstanding, JLI’s officers and directors pressed on with

 JLI’s youth-oriented campaign. Some of JLI’s leaders, such as Board member Hoyoung Huh,

 opposed any actions to curb youth sales. Youth sales were a large potential source of revenue.147

 As one manager explained, perhaps “people internally had an issue” with sales of JUUL to

 teenagers, “[b]ut a lot of people had no problem with 500 percent year-over-year growth.”148

 And JLI’s leaders understood that the youth who were hooked on nicotine were the most likely

 to become lifelong customers and thus were the most profitable segment to target.149




 144
     Id.
 145
     Id.
 146
     Id. (emphasis added).
 147
     Kirkham, supra note 53.
 148
     Id.
 149
     Id.


                                                41
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 46 of 213




        95.     So in June 2015, JLI launched the “Vaporized” advertising campaign,150 with
                                                                     151
                                                                           JLI aggressively sought

 high-visibility spaces with youth appeal. For example, Vaporized ads occupied the front spread

 of the July 2015 issue of VICE Magazine, which bills itself as the “#1 youth media brand” in the

 world, and a twelve-unit billboard display in New York City’s Times Square.152




                                                                      153



        96.     JLI’s advertisements were also placed on websites attractive to children,

 adolescents in middle school and high school, and underage college students. These

 advertisements, which included the images of models from the Vaporized campaign, began


 150
     Declan Harty, JUUL Hopes to Reinvent E-Cigarette Ads with ‘Vaporized Campaign’, AdAge
   (June 23, 2015), https://adage.com/article/cmo-strategy/juul-hopes-reinvent-e-cigarette-ads-
   campaign/299142.
 151
     INREJUUL_00057291-295.
 152
     Kathleen Chaykowski, The Disturbing Focus of Juul’s Early Marketing Campaigns, Forbes
   (Nov. 16, 2018), https://www.forbes.com/sites/kathleenchaykowski/2018/11/16/the-disturbing-
   focus-of-juuls-early-marketing-campaigns/#3da1e11b14f9; see also Harty, supra note 156.
 153
     http://tobacco.stanford.edu/tobacco_web/images/pod/juul/timesquare/large/times_17.gif; see
   also Erin Brodwin, Silicon Valley e-cig startup Juul ‘threw a really great party’ to launch its
   devices, which experts say deliberately targeted youth, Bus. Insider (Sept. 4, 2018),
   https://www.businessinsider.com/juul-e-cig-startup-marketing-appealed-to-teens-2018-7.


                                                42
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 47 of 213




 appearing on websites as early as June 2015. The websites included: nickjr.com (the website for

 a children’s television network run by Nickelodeon Group); cartoonnetwork.com (Cartoon

 Network’s website); allfreekidscrafts.com; hellokids.com; and kidsgameheroes.com. In addition,

 JLI purchased banner advertisements on websites providing games targeted to younger girls, 154

 educational websites for middle school and high school students,155 and other teen-targeted

 websites.156

        97.      JLI knew these websites targeted children.




                                157
                                      Nevertheless, JLI continued to push its campaign on websites

 with young demographics.

        98.      As discussed further below, JLI also promoted the Vaporized campaign on

 Facebook, Instagram, and Twitter. JLI could have employed age-gating on its social media

 accounts to prevent underage consumers from viewing its Vaporized advertisements, but chose

 not to do so.




 154
     The sites included dailydressupgames.com, didigames.com, forhergames.com,
   games2girls.com, girlgames.com, and girlsgogames.com.
 155
     E.g., coolmath-games.com. JLI also purchased advertisements on basic-mathematics.com,
   coolmath.com, math-aids.com, mathplayground.com, mathway.com, onlinemathlearning.com,
   and purplemath.com.
 156
     E.g., teen.com, seventeen.com, justjaredjr.com, and hireteen.com. JLI purchased
   advertisements on websites for high school students hoping to attend college such as
   collegeconfidential.com and collegeview.com.
 157
     INREJUUL_00082179-185 (emphasis added).


                                                   43
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 48 of 213




         99.     The Vaporized campaign included the largest e-cigarette smartphone campaign of

 2015, which accounted for 74% of all such smartphone advertising that year.158

         100.
                       159



                       JLI hosted parties and pop-up “JUUL Lounges” to create a youthful
                 brand and gave away free samples to get youth hooked.

         101.    In addition to print media, JLI utilized events, promotional models, and free

 samples to market JUUL products. Over the first year after JLI launched its ad campaign in June

 2015, it held a series of at least twenty-five highly stylized parties, typically with rock music

 entertainment, in cities across the United States.160




         102.    Photographs from these events confirm that they drew a youthful crowd.




 158
     Jackler et al., supra note 46 at 19.
 159
     INREJUUL_00093933-934.
 160
     Jackler et al., supra note 46 at 4.


                                                  44
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 49 of 213




        103.    At these launch parties, thousands of young people were given free JUUL devices

 and nicotine-filled JUULpods (appropriately named “JUUL starter kits”), and JLI posted photos

 of various young people enthusiastically puffing on JUULs across JLI’s social media

 channels.161

        104.    In addition, JLI gave away samples at music events without age restrictions,

 including Outside Lands in San Francisco’s Golden Gate Park, and other events aimed a youthful

 audience, such as the annual Cinespia “Movies All Night Slumber Party” in Los Angeles. These

 events, in addition to providing youthful crowds for handing out samples, were opportunities for

 JLI to cultivate its brand image as youthful, hip, and trendy—but had nothing to do with smoking

 cessation. For example, on August 7, 2015, JLI tweeted, “Need tix for @cinespia 8/15? We got

 you. Follow us and tweet #JUULallnight and our faves will get a pair of tix!”162

        105.    As part of the Vaporized campaign, JLI also emulated trendy pop-up restaurants

 and stores by using a shipping container “pop-up JUUL bar” at festivals and events in the Los

 Angeles and New York City metro areas. The firm BeCore designed and created the container



 161
    Jackler et al., supra note 46 at 4; Chaykowski, supra note 152.
 162
    JUUL Labs, Inc. (@JUULvapor), Twitter (Aug. 7, 2015),
  http://tobacco.stanford.edu/tobacco_web/images/pod/juul/twitter/large/twitter_18.jpg.


                                                45
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 50 of 213




 for JLI, and managed it as a mobile JUUL product sampling lounge. BeCore reported that, on

 average, it “exceeded the sampling goals set by JUUL for each location (average number of

 samples/event distributed equals 5,000+.”163




                                                                                 164



        106.   JLI also held sampling events of JUUL products in stores.



       165



        107.   Documents obtained by the New York Attorney General show that JLI recruited

 young “brand ambassadors” to staff its events and required a dress code that included skinny

 jeans, high-top sneakers or booties, and an iPhone in a JUUL-branded case.166




 163
     Jackler et al., supra note 46 at 9.
 164
     Harty, supra note 150.
 165
     INREJUUL_00160394.
 166
     Jake Offenhartz, Juul Hooked Teens Through Sick Parties and Hip Ambassadors, NY AG
   Says, Gothamist (Nov. 19, 2019), https://gothamist.com/news/juul-hooked-teens-through-sick-
   parties-and-hip-ambassadors-ny-ag-says; Chaykowski, supra note 152.


                                                46
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 51 of 213




        108.    JLI engaged PUSH Agency, LLC (“PUSH”), a promotional model and event

 staffing agency, to provide models and brand ambassadors to hand out coupons in trendy areas of

 New York City popular with young people.




                                         167



        109.    Though JLI publicly acknowledged in October 2017 that it is unlawful to

 distribute free samples of its products at live events,168 it continued to reach out to new users by

 offering samples, sometimes at $1 “demo events.” Like so many of JLI’s initiatives, promotions

 of this kind are prohibited for cigarette companies by the Master Settlement Agreement.




 167
    INREJUUL_00158794-803.
 168
    See Nik Davis (@bigbabynik), Twitter (Nov. 17, 2017 1:11 PM),
  https://twitter.com/JLIvapor/status/931630885887266816; see also Jackler Testimony, supra
  note 129 at 5.


                                                  47
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 52 of 213




           110.    The effect—and purpose—of JLI’s Vaporized giveaways was to flood major

 cities with JUUL products that would hook thousands of new users, and to generate buzz for the

 brand among urban trendsetters who would then spread JLI’s message to their friends via word

 of mouth and social media.

                         By using viral advertising, JLI ensured that Its advertising campaigns
                   would reach youth and outlast JLI’s own efforts.

           111.    JLI not only used Big Tobacco’s advertising imagery and giveaways in a manner

 that reached youth, but also coupled traditional advertisements with an aggressive social media

 marketing campaign. Through the use of social media, JLI has been able to operate an even more

 pervasive, insidious, and successful viral marketing campaign than its predecessors in the

 tobacco industry.
                              169




           112.    JLI was particularly active on Instagram, which is the most popular social media

 site among teens.170 JLI cultivated hashtags, allowing it to blend JUUL products’ ads in with a

 wide range of user content, increasing exposure while concealing the commercial nature of the




 169
       INREJUUL_00349541.
 170
       Jackler et al., supra note 46.


                                                   48
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 53 of 213




 content.171 JLI then used hashtags to reinforce the themes it crafted in the JUUL products’

 design, like #style, #technology, #smart, and #gadget.




                                                                         172



        113.    JLI’s hashtags attracted an enormous community of youthful posts on a wide

 array of subjects. According to Dr. Jackler, #Juul contains literally thousands of juvenile

 postings, and numerous Instagram hashtags contain the JUUL brand name.173

        114.    A key feature of JLI’s viral marketing campaign was inviting user-generated

 content. This strategy revolves around prompting social media followers to provide their own

 JUUL-related content—posting selfies in their favorite places to use JUUL products, for

 example. The response provided by a user is then typically distributed by the social media

 platform employed into the user’s personal network. In this way, brands can infiltrate online

 communities with personalized content that promotes their products, such as a picture of a friend

 using a JUUL e-cigarette at the beach.




 171
     Id. at 23.
 172
     INREJUUL_00093294.
 173
     Jackler Testimony, supra note 129 at 10.


                                                 49
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 54 of 213




           115.   Just as JLI intended, JUUL users began taking photos of themselves using JUUL

 devices and putting them on social media with the hashtag #juul. They were creating JLI content

 that looked and felt like real JLI ads: featuring young people having fun and using JUUL. JLI’s

 flavor-based hashtag campaigns #MangoMonday and #coolmint generated hundreds of

 thousands of user-generated posts. Within a few months of JLI’s commercial release of JUUL in

 June 2015, a former JLI executive reportedly told The New York Times that JLI “quickly realized

 that teenagers were, in fact, using [JUULs] because they posted images of themselves vaping

 JUULs on social media.”174 Some JLI executives sought to take advantage of this to build the

 JUUL brand. For example,




 174
       Richtel & Kaplan, supra note 137.


                                                50
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 55 of 213




                                         175


                                               176



        116.    JLI also sought to work with high profile “influencers” that appeal to youth. JLI

 used these



                         177
                               Influencers are prized sources of brand promotion on social media

 networks.

        117.    Documents obtained pursuant to a Congressional investigation show that in July

 2015, JLI’s contract with Grit was for services that including “Influencer Relations,” in which

 Grit agreed to provide two “Social Buzzmakers” for six events within a four-week period, with

 each Social Buzzmaker having a minimum of 30,000 followers and be active on at least two

 social media channels, such as Instagram, Twitter, or Facebook. The contract provided that JLI

 would determine or approve the timing of the Buzzmakers’ posts. In addition, JLI engaged Grit

 to “develop influencer engagement efforts to establish a network of creatives to leverage as

 loyalists for Juul/Pax brand activations.”178




 175
     JLI00382271.
 176
     JLI00382271.
 177
     See INREJUUL_00091138 (


             ).
 178
    Kenrick Cai, Juul Funded High Schools, Recruited Social Media Influencers To Reach Youth,
  House Panel Charges, Forbes (July 25, 2019),
  https://www.forbes.com/sites/kenrickcai/2019/07/25/juul-high-schools-influencers-reach-
  youth-house-investigation/#57735a4a33e2. See JLI-HOR-00042050.


                                                     51
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 56 of 213




        118.    Like its Vaporized campaign,



                     179
                           In keeping with this strategy, JLI targeted influencers that were young

 and popular with adolescents. One influencer JLI targeted was Tavi Gevinson, who was nineteen

 years old in the summer of 2015. The year before, Rolling Stone magazine described Gevinson

 as “possibly the most influential 18-year-old in America.”180

        119.    JLI contracted with Grit to enlist influencers by sending them free JUUL

 e-cigarettes. Grit provided free JUUL products to Luka Sabbat, known as the “the Internet’s

 Coolest Teenager,”181 who was seventeen years old during the summer of 2015.

        120.



                                                 182



        121.    JLI paid these social media influencers to post photos of themselves with JUUL

 devices and to use the hashtags that it was cultivating.183 One such influencer was Christina

 Zayas, whom JLI paid $1,000 for just one blog post and one Instagram post in the fall of 2017.




 179
     INREJUUL_00057293.
 180
     Alex Morris, Tavi Gevinson: A Power Teen’s New Direction, Rolling Stone (Aug. 14, 2014),
   https://www.rollingstone.com/culture/culture-features/tavi-gevinson-a-power-teens-new-
   direction-232286/.
 181
     Alexis Barnett, Who Is Luka Sabbat? Meet the Internet’s Coolest Teenager, Complex (Aug.
   17, 2015), https://www.complex.com/style/luka-sabbat-interview-on-youth-kanye-west-and-
   fashion.
 182
     See INREJUUL_00091141 (
                                                                    ).
 183
     Jackler et al., supra note 46 at 19-21.


                                                   52
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 57 of 213




                                                                                       184



        122.    JLI encouraged its distributors, wholesalers, and other resellers—either explicitly

 or implicitly—to hire affiliates and influencers to promote JLI’s brand and JUUL products. Even

 if not paid directly by JLI, these influencers profited from the promotion of JUUL products either

 because they were paid by JUUL resellers, JUUL accessory sellers, or sellers of JUUL-

 compatible products.

        123.    For example, one YouTube user Donnysmokes (Donny Karle, age twenty-one)

 created a JUUL products promotional video in 2017 that garnered roughly 52,000 views, many

 of which were from users under the age of eighteen.185 Since that time, Karle has made a series

 of videos, including videos: How to hide your JUUL from your parents; and How to HIDE &

 HIT Your JUUL at SCHOOL WITHOUT Getting CAUGHT.186 Karle has admitted to earning




 184
     Michael Nedelman et al., #Juul: How social media hyped nicotine for a new generation, CNN
   Health (Dec. 19, 2018), https://www.cnn.com/2018/12/17/health/juul-social-media-
   influencers/index.html.
 185
     Jackler Testimony, supra note 129 at 20.
 186
     Id.


                                                 53
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 58 of 213




 approximately $1,200 a month from unspecified sources simply from posting videos of himself

 consuming e-cigarettes, especially of JUUL products online.187




        124.    Karle also created a YouTube sensation called the “JUUL Challenge,” which is a

 play on the viral “Ice Bucket Challenge.” In the JUUL Challenge, the goal is to suck down as

 much nicotine as possible within a predetermined amount of time. The JUUL Challenge, which

 promotes nicotine abuse and adolescent use of JUUL products, went viral like the Ice Bucket

 Challenge it mimicked. Soon, youth across the country were posting their own JUUL Challenge

 videos, a practice that continues to this day on YouTube, Instagram, Snapchat and other social

 media platforms. In one recent JUUL Challenge on YouTube, which has received nearly 500,000

 views, the two individuals in the video, who appear to be teenagers, discuss the hundreds of

 thousands of views their prior JUUL Challenge received and comment upon the “virality” of

 their JUUL Challenge content.188


 187
     Allie Conti, This 21-year-old is Making Thousands a Month Vaping on YouTube, VICE (Feb.
   5, 2018), https://www.vice.com/en_us/article/8xvjmk/this-21-year-old-is-making-thousands-a-
   month¬vaping-on-youtube.
 188
     Nate420, JUUL Challenge (Apr. 22, 2018), https://youtu.be/gnM8hqW_2oo (last visited Mar.
   30, 2020).


                                                54
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 59 of 213




          125.   JLI was aware of Karle’s videos and his young followers.
                              189
                                    And                                               , it did not attempt to

 remove his JUUL-related content until 2018, and by then JLI’s efforts were too little, too late.
                                                                        190
                                                                              JLI knowingly sought and

 accepted the benefits of viral marketing and user-generated content.



                                            191



          126.   JLI recruited “affiliates” to help its viral marketing campaign.




                                          192
                                                JLI’s affiliates promoted JUUL products on social media

 platforms including YouTube, Instagram, Facebook, Snapchat, and Twitter and routinely failed

 to disclose that they were being paid to promote JUUL products. JLI’s “affiliate program”

 recruited those who authored favorable reviews of its products by providing such reviewers with

 a 20% discount of purchases of JUUL products.193 It even recruited JUUL users to act as part of

 their marketing team by asking users to “refer a friend and get a discount.”194




 189
       INREJUUL_00199348
 190
     INREJUUL_00349541.
 191
     Karle000009 (                                                 ).
 192
     INREJUUL_00113437-441.
 193
     Jackler Testimony, supra note 129 at 9-10.
 194
     Id. at 9.


                                                       55
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 60 of 213




        127.    Between 2015 and 2017, JUUL-related posts on Twitter increased quadratically,

 which is the exact result to be expected from an effective viral marketing campaign.195 JLI’s

 growth on Instagram was likely even more rapid.

        128.    A 2018 study of JLI’s sales and presence on social media platforms found that JLI

 grew nearly 700%, yet spent “no recorded money” in the first half of 2017 on major advertising

 channels, and spent only $20,000 on business-to-business advertising.196 Despite JLI’s

 apparently minimal advertising spend in 2017, the study found a significant increase in JUUL-

 related tweets in 2017.197

        129.    On Instagram, the study found seven JUUL-related accounts, including

 @doit4juul and @JUULgirls, which accounted for 4,230 total JUUL-related posts and had more

 than 270,000 followers.198

        130.    The lead author of the study concluded that JLI was “taking advantage” of the

 reach and accessibility of multiple social media platforms to “target the youth and young

 adults . . . because there are no restrictions,” on social media advertising.199

        131.    A large number of JLI’s social media posts reached youth. The Surgeon General

 found that JLI’s Twitter account was being followed by adolescents, and that 25% of those re-


 195
     See Brittany Emelle et al., Mobile Marketing of Electronic Cigarettes in the U.S., Truth
   Initiative (May 22, 2017), https://www.slideshare.net/YTHorg/mobile-marketing-of-electronic-
   cigarettes.
 196
      Jidong Huang et al., Vaping versus JUULing: how the extraordinary growth and marketing of
   JUUL transformed the US retail e-cigarette market, 28 Tobacco Control 146-52 (May 31,
   2018), https://tobaccocontrol.bmj.com/content/tobaccocontrol/28/2/146.full.pdf.
 197
      Id.
 198
      Id.
 199
      Laura Kelley, JUUL Sales Among Young People Fueled by Social Media, Says Study, Wash.
   Times (June 4, 2018), https://www.washingtontimes.com/news/2018/jun/4/juul-sales-among-
   young-people-fueled-by-social-med/.


                                                  56
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 61 of 213




 tweeting official JLI tweets were under eighteen years old.200 Another study found that as many

 as half of JLI’s Twitter followers were thirteen to seventeen years old.201

        132.    A study characterizing JLI’s JUUL-related Instagram posts between March and

 May 2018 found that among nearly 15,000 relevant posts from over 5,000 unique Instagram

 accounts, more than half were related to youth or youth lifestyle.202

        133.    By April 2018, searching “JUUL” on YouTube yielded 137,000 videos with

 forty-three videos having over 100,000 views.203 Of these, a huge number were plainly related to

 underage use, including: 1,730 videos on “hiding JUUL in school,” 789 on “JUUL in school

 bathroom,” 992 on “hiding JUUL at home,” and 241 on “hiding JUUL in Sharpie.”204

        134.    In 2018, JLI was internally collecting hundreds of social media posts—directed at

 JLI—informing it of JUUL’s wild popularity with young people and in many cases requesting

 that JLI do something to stop it.205

        135.    But even after JLI halted its own social media posts in November 2018, viral

 peer-to-peer promotion among teens insured continued corporate and product visibility among



 200
     Adams, supra note 2.
 201
     Steven Reinberg, Study: Half of Juul's Twitter followers are teens, young adults, United Press
   Int’l (May 20, 2019), https://www.upi.com/Health_News/2019/05/20/Study-Half-of-Juuls-
   Twitter-followers-are-teens-young-adults/1981558384957/.
 202
     Lauren Czaplicki et al., Characterizing JUUL-related posts on Instagram, Tobacco Control
   054824 (Aug. 1, 2019),
   https://tobaccocontrol.bmj.com/content/early/2019/07/30/tobaccocontrol-2018-054824.
 203
     Divya Ramamurthi et al., JUUL and Other Stealth Vaporizers: Hiding the Habit from Parents
   and Teachers, 28 Tobacco Control 610-16 (Sept. 15, 2018),
   https://tobaccocontrol.bmj.com/content/tobaccocontrol/28/6/610.full.pdf.
 204
     Id.
 205
     Complaint for Permanent Injunction, Abatement, Civil Penalties, and Other Equitable Relief,
   People v. JUUL Labs, Inc. (“CA AG JUUL Complaint”), No. RG19043543 (Super. Ct. of Cal.
   Nov. 18, 2019), https://oag.ca.gov/system/files/attachments/press-docs/91186258.pdf.


                                                 57
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 62 of 213




 youth.206 In fact, community posts about JUUL products increased after JLI itself quit social

 media in the fall of 2018. Prior to November 2018, over a quarter of a million posts appeared. In

 the eight months after JLI halted its promotional postings, the rate of community postings

 increased significantly, resulting in the number of posts doubling to over half a million.207

        136.    If JLI was concerned that other social media accounts were using its trademark in

 posts directed to underage audiences, JLI could have stepped in and attempted to stop the use of

 the word “JUUL,” including the use of all the hashtags that contain the word “JUUL.” JLI could

 have sought to shut down infringing accounts such as @doit4juul and @JUULgirls. JLI did not

 act promptly to do so. Instead, JLI repeatedly thanked and encouraged the owner of the

 @JUULnation Instagram account for his posting of youth-oriented JUUL content on Instagram.

        C.    JLI and Its Officers and Directors Knew JLI’s Aggressively Youth-Oriented
        Advertising Was Hooking Kids But Continued It Anyway

        137.    JLI was well aware from the beginning that its products would appeal to youth.



                                                                                          208




        138.    But JLI’s officers and directors at this point were taking actions that went beyond

 the regular and legitimate business operations of JLI in order to market JUUL products to youth.



 206
     Id.
 207
     Id.
 208
     INREJUUL_00056077 [Confidential].


                                                  58
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 63 of 213




 At the same time




                                 209



         139.   Within weeks of JUUL’s launch, on June 23, 2015, an article in AdAge regarding

 the Vaporized campaign highlighted the concerns about the youth focus of the campaign: “John

 Schachter, director of state communications for Campaign for Tobacco-Free Kids, expressed

 concern about the Juul campaign because of the youth of the men and women depicted in the

 campaign, especially when adjoined with the design.”210 Reacting to the article that evening, JLI

 Marketing Manager Sarah Richardson commented,
                                                                                       211



         140.   A former JLI manager, who spoke to The New York Times on the condition that

 his name not be used, said that within months of JUUL’s 2015 introduction, it became evident

 that teenagers were either buying JUUL products online or finding other individuals who made

 the purchases for them. Some people bought more JUUL kits on JLI’s website than they could

 individually use—sometimes ten or more devices at a time. “First, they just knew it was being

 bought for resale,” said the former senior manager, who was briefed on JLI’s business strategy.

 “Then, when they saw the social media, in fall and winter of 2015, they suspected it was

 teens.”212



 209
     Id.
 210
     Harty, supra note 150.
 211
     INREJUUL00278533 (emphasis added).
 212
     Richtel & Kaplan, supra note 137.


                                                59
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 64 of 213




         141.




                                       213



         142.




                                                              214
                                                                    But JLI did not run this campaign

 then and in fact did not begin focusing its advertising on switching from combustible cigarettes

 until 2018. 215

         143.      JLI’s officers and directors, and in particular Huh, wanted to continue their

 fraudulent marketing, knowing that these ads were also targeted to youth, “argu[ing] that the

 company couldn’t be blamed for youth nicotine addiction.”216

         144.      JLI’s officers and directors had the authority to direct the marketing to JLI and

 approved JLI’s youth marketing strategy despite their knowledge that the marketing campaigns

 appealed to youth.

         145.      In October 2015, Monsees stepped down from his role as CEO of JLI (to become

 Chief Product Officer) and, in his stead, Pritzker, Huh, and Valani formed an Executive

 Committee of the JLI Board of Directors that would take charge of fraudulently marketing JUUL



 213
     INREJUUL_00339938 (emphasis added).
 214
     JLI00214617.
 215
     Jackler Testimony, supra note 129 at 15.
 216
     Kirkham, supra note 53.


                                                    60
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 65 of 213




 products, including to youth. Prior to the installation of Tyler Goldman as JLI’s new CEO in

 August 2016, Pritzker, Huh, and Valani used their newly formed Executive Committee to expand

 the number of addicted e-cigarette users through fraudulent advertising and representations to the

 public. They cleaned house at JLI by “dismiss[ing] other senior leaders and effectively tak[ing]

 over the company.”217
                                                                        218
        146.
                                                              219
                                                                    Also,




                                                                              220
                                                                                    Additionally,



            221




        147.      Similarly,




 217
     Julie Creswell & Sheila Kaplan, How Juul Hooked a Generation on Nicotine, N.Y. Times
   (Nov. 24, 2019), https://www.nytimes.com/2019/11/23/health/juul-vaping-crisis.html.
 218
     See INREJUUL_00278406 et seq. (              ); INREJUUL_00278410 et seq. (
         ).
 219
     See INREJUUL_00278404 et seq. (                ); INREJUUL_00278402 et seq. (
         ).
 220
     INREJUUL_00278405 (                 ).
 221
     Id.


                                                61
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 66 of 213




                                                       222



        148.
                                           223



        149.   By March 2016, however, JLI employees internally recognized that JLI’s efforts

 to market to children were too obvious.



                             224




        225


                                                                                  226




                      227




                                                 228
                                                       Around this time, JLI reoriented its JUUL

 products advertising from the explicitly youth-oriented Vaporized campaign to a more subtle

 approach to appeal to youth. The advertising’s key themes continued to include


 222
     INREJUUL_00061856.
 223
     INREJUUL_00278359.
 224
     INREJUUL_00178377.
 225
     INREJUUL_00061469.
 226
     INREJUUL_00178379.
 227
     INREJUUL_00178384.
 228
     INREJUUL_00061274.


                                                 62
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 67 of 213




 pleasure/relaxation, socialization/romance, and flavors229—all of which still appeal to youth, as

 was made clear in the Big Tobacco litigation.

        150.    It is clear that JLI, like Philip Morris and other Big Tobacco companies before it,

 targeted youth as a key business demographic. Unsurprisingly, JLI’s efforts to follow these pages

 of Big Tobacco’s playbook has yielded results: a recent study found that 15 to 17-year-olds are

 sixteen times more likely to use JUUL products than 25 to 34-year-olds.230

        D.     JLI’s Early Labeling and Advertising for JUUL Products Omitted the Fact
        that JUUL Products Contain Nicotine.

        151.    As part of its strategy to market to youth and nonsmokers, JLI also did not

 effectively inform users that JUUL products contain nicotine. Despite making numerous

 revisions to JUUL products’ packaging since 2015, JLI did not add nicotine warnings until

 forced to do so in August 2018. The original JUUL product labels had a California Proposition

 65 warning indicating that the product contains a substance known to cause cancer, and a

 warning to keep JUULpods away from children and pets, but contained no warnings specifically

 about the known effects, or unknown long-term effects, of nicotine or consuming

 e-cigarettes/inhaling nicotine salts.

        152.    Moreover, many of JUUL’s advertisements, particularly prior to November 2017,

 also did not mention that JUUL contained nicotine. In the first year after its launch, not one of

 JLI’s 171 promotional emails said anything about the nicotine content in JUUL products.231 For



 229
     Jackler et al., supra note 46 at 9.
 230
     D.M. Vallone et al., Prevalence and correlates of Juul use among a national sample of youth
   and young adults, 28 Tobacco Control 603-09 (Oct. 29, 2018),
   http://dx.doi.org/10.1136/tobaccocontrol-2018-054693.
 231
     Jackler et al., supra note 46 at 25.


                                                 63
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 68 of 213




 example, in a July 11, 2015 email, JLI advertised its promotional events with the text, “Music,

 Art, & JUUL. What could be better? Stop by and be gifted a free starter kit.”232 This email did

 not mention that JUULpods contain nicotine, nor did it say that JUUL or the free starter kits were

 only for adults.

         153.    Compounding these omissions, JLI’s marketing strategy for JUUL products was

 so successful in embedding its products into pop culture that it entered the vernacular as a verb.

 The term “juuling” also erases the connection to terms like “smoking” or “e-cigarette,” which

 could alert users to the true nature of the activity.

         154.    As a result of these omissions, many youth were unaware that JUUL products

 contained nicotine at all, let alone a high dose of it. One recent survey of youth and young adults

 ages fifteen to twenty-four found that 63% of JUUL users did not know that JUULpods always

 contain nicotine.233

         E.   In Another Page from Big Tobacco’s Playbook, JLI Used Flavors to Hook
         Kids

         155.    JUULpods sold in fruity or sweet flavors made the product even more attractive

 to adolescents. Tobacco companies have known for decades that flavored products are key to

 nicotine adoption by youth. A 1972 Brown & Williamson memorandum: Youth Cigarette – New

 Concepts, specifically noted the “well known fact that teenagers like sweet products.”234 A 1979

 Lorillard memorandum concluded that younger customers would be “attracted to products with


 232
     Check out our JUUL events this Summer, JUUL (hello@juulvapor.com) (July 11, 2015),
   http://tobacco.stanford.edu/tobacco_web/images/pod/juul/email/large/email_2.jpg.
 233
     Willett, supra note 66.
 234
     Marketing Innovations, Inc., Brown & Williamson Tobacco Corp. Project Report: Youth
   Cigarette—New Concepts, U.C.S.F. Truth Tobacco Indus. Documents (Sept. 1972),
   https://www.industrydocuments.ucsf.edu/tobacco/docs/#id=hzpd0040.


                                                    64
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 69 of 213




 ‘less tobacco taste,” and even proposed borrowing data from the “Life Savers” candy company

 to determine which flavors enjoyed the widest appeal among youth.235

        156.    Altria’s subsidiary U.S. Smokeless Tobacco Company (formerly called United

 States Tobacco Company) described the initiation of new customers through flavored products as

 “the graduation theory”:

        New users of smokeless tobacco—attracted to the product for a variety of
        reasons—are most likely to begin with products that are milder tasting, more
        flavored, and/or easier to control in the mouth. After a period of time, there is a
        natural progression of product switching to brands that are more full-bodied, less
        flavored, have more concentrated “tobacco taste” than the entry brand.236

        157.    A sales manager who worked at U.S. Tobacco in the 1980s told the Wall Street

 Journal that “They talked about graduation all the time—in sales meetings, memos and manuals

 for the college program. It was a mantra.237

        158.    According to 2004 data, seventeen-year-old smokers were more than three times

 as likely as those over the age of twenty-five to smoke flavored cigarettes and viewed flavored

 cigarettes as safer.238 For this reason, in 2009 the FDA banned flavored cigarettes pursuant to its

 new authority under the Family Smoking Prevention and Tobacco Control Act of 2009. In

 announcing the ban, former FDA Commissioner Dr. Margaret Hamburg declared that “flavored


 235
     Flavored Tobacco FAQs, Students Working Against Tobacco,
   http://swatflorida.com/uploads/fightresource/Flavored%20Tobacco%20Industry%20Quotes%2
   0and%20Facts.pdf (citing Sedgefield Idea Sessions 790606-790607 (June 8, 1979), Bates No.
   81513681/3691) (last visited Mar. 27. 2020).
 236
     G.N. Connolly, The marketing of nicotine addiction by one oral snuff manufacturer, 4
   Tobacco Control 73-79 (1995),
   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1759392/pdf/v004p00073.pdf.
 237
     Alix Freedman, Juiced Up: How a Tobacco Giant Doctors Snuff Brands to Boost Their
   ‘Kick,’ Wall St. J. (Oct. 26, 1994).
 238
     Gardiner Harris, Flavors Banned From Cigarettes to Deter Youth, N.Y. Times (Sept. 22,
   2009), https://www.nytimes.com/2009/09/23/health/policy/23fda.html.


                                                 65
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 70 of 213




 cigarettes are a gateway for many children and young adults to become regular smokers.”239 A

 2017 study of the cigarette flavor ban found that the ban was effective in lowering both the

 number of smokers and the amount smoked by smokers, though it was associated with an

 increased use of menthol cigarettes (the only flavor still available).240

        159.    The use of flavors is just as problematic with e-cigarettes. According to the

 Surgeon General, 85% of adolescents who use e-cigarettes use flavored varieties. 241 Studies also

 show that flavors motivate e-cigarette initiation among youth,242 and that youth are much more

 likely to use flavored tobacco products than adults are.243 Flavored e-cigarettes play a large role

 in the youth vaping epidemic. As mentioned above, flavors motivate e-cigarette initiation among

 youth and youth are much more likely to use flavored tobacco products than adults.244 According

 to the FDA, 96% of twelve to seventeen-year-olds who recently begun using e-cigarettes




 239
     Id.
 240
     Charles J. Courtemanche et al., Influence of the Flavored Cigarette Ban on Adolescent
   Tobacco Use, Am. J. of Preventive Med. 52(5):e139 - e146 (May 2017),
   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5401634/pdf/nihms842675.pdf; M.B. Harrell
   et al., Flavored e-cigarette use: Characterizing youth, young adult, and adult users, 5 Prev.
   Med Rep. 33–40 (Nov. 11, 2016),
   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5121224/pdf/main.pdf.
 241
     E-Cigarette Use Among Youth and Young Adults, U.S. Dep’t of Health & Human Servs.
   (2016), https://www.ctclearinghouse.org/Customer-Content/www/topics/2444-E-Cigarette-
   Use-Among-Youth-And-Young-Adults.pdf (last visited Mar. 27, 2020).
 242
     Karl Paul, Flavored Vapes Lure Teens Into Smoking and Nicotine Addiction, Study Shows,
   MarketWatch (Feb. 26, 2019), https://www.marketwatch.com/story/flavored-vapes-lure-teens-
   into-smoking-and-nicotine-addiction-study-shows-2019-02-25.
 243
     A.C. Villanti et al., Flavored Tobacco Product Use in Youth and Adults: Findings From the
   First Wave of the PATH Study, 53 Am. J. of Preventative Med. 139 (2017),
   https://www.ncbi.nlm.nih.gov/pubmed/28318902.
 244
     See E-Cigarette Use Among Youth and Young Adults, supra note 241; Paul, supra note 242;
   Villanti, supra note 243.


                                                   66
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 71 of 213




 reported using a flavored e-cigarette the first time they tried the product.245 Flavors work to

 attract youth. A survey of teenagers between the ages of thirteen to seventeen from 2014-2015

 showed that this age group was six times more interested in trying e-cigarettes in fruity flavors

 than they were in trying e-cigarettes with only tobacco flavor.246

        160.    Research confirms that flavored products—no matter what the tobacco product—

 appeal to youth and young adults. According to the 2012 Surgeon General Report, “Much of the

 growing popularity of small cigars and smokeless tobacco is among younger adult consumers

 (aged <30 years) and appears to be linked to the marketing of flavored tobacco products that, like

 cigarettes, might be expected to be attractive to youth.”247 A study published in JAMA in 2015

 found that approximately 80% of those between the ages of twelve and seventeen who had ever

 used a tobacco product initiated tobacco use with a flavored product, and that for each tobacco

 product, at least two-thirds of youth reported using these products “because they come in flavors

 I like.”248 Research also shows that when youth see advertisements for flavored e-cigarettes, they




 245
     Modifications to Compliance Policy for Certain Deemed Tobacco Products, FDA (Mar.
   2019), https://www.fda.gov/media/121384/download.
 246
     J.K. Pepper et al., Adolescents’ interest in trying flavored e-cigarettes, 25 Tobacco Control
   ii62 (Sept. 15, 2016), https://tobaccocontrol.bmj.com/content/25/Suppl_2/ii62.
 247
     Preventing Tobacco Use Among Youth and Adults, A Report of the Surgeon General (“2012
   Surgeon General Report”) at 539, U.S. Dep’t Health & Human Servs. (2012),
   https://www.ncbi.nlm.nih.gov/books/NBK99237/pdf/Bookshelf_NBK99237.pdf.
 248
     Bridget K. Ambrose et al., Flavored Tobacco Product Use Among US Youth Aged 12-17
   Years, 2013-2014, 314 JAMA 1871 at 1872, 1873 (2015),
   https://jamanetwork.com/journals/jama/fullarticle/2464690.


                                                  67
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 72 of 213




 believe the advertisements and products are intended for them.249 A significant majority of

 under-age users choose flavored e-cigarette products.250

        161.    Both mint and menthol flavors have been successfully used to make tobacco

 products more palatable to youth. Among youth smokeless tobacco users, for example, mint and

 menthol are the most popular flavors.251 And a recent study found that among high school JUUL

 users, mint is the most popular flavor.252

        162.    The role of mint and menthol flavors in facilitating youth tobacco use is well

 documented, as Dr. Jonathan Winickoff, a professor of pediatrics at Harvard Medical School and

 the Director of Pediatric Research in the Tobacco Research and Treatment Center, testified

 before Congress:

        [It is] completely false to suggest that mint is not an attractive flavor to children.
        From candy canes to toothpaste, children are introduced to mint flavor from a
        young age. Not only do children enjoy mint, but it has special properties that
        make it an especially dangerous flavor for tobacco. Menthol’s anesthetic
        properties cool the throat, mask the harshness of nicotine, and make it easier for




 249
     D.C. Petrescu et al., What is the Impact of E-Cigarette Adverts on Children’s Perceptions of
   Tobacco Smoking? An Experimental Study, 26 Tobacco Control 421 (2016); Julia C. Chen-
   Sankey et al., Perceived Ease of Flavored E-Cigarette Use and E-Cigarette Use Progression
   Among Youth Never Tobacco Users, 14 PLOS ONE 1 (2019),
   https://journals.plos.org/plosone/article?id=10.1371/journal.pone.0212353.
 250
     Karen A. Cullen et al., E-cigarette Use Among Youth in the United States, 2019, 322 JAMA,
   2095 (2019), https://tinyurl.com/y3g75gmg (“Among current exclusive e-cigarette users, an
   estimated 72.2% . . . of high school students and 59.2% . . . of middle school students used
   flavored e-cigarettes[.].”).
 251
     Shyanika W. Rose et al., Flavour types used by youth and adult tobacco users in wave 2 of
   the Population Assessment of Tobacco and Health (PATH) Study 2014–2015, Tobacco Control
   (Sept. 21, 2019).
 252
     Adam M. Leventhal et al., Flavors of e-Cigarettes Used by Youths in the United States, 322
   JAMA 2132-34 (2019).


                                                  68
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 73 of 213




        children to start using and continue using tobacco products. The impact of mint
        and menthol flavors on increasing youth tobacco addiction is well documented.253

        163.    Robin Koval, CEO and president of Truth Initiative, echoed Dr. Winickoff’s

 testimony, stating that mint and menthol are among the most popular flavors for youth and that

 “[w]e also know, as does the tobacco industry, that menthol has been and continues to be the

 starter flavor of choice for young cigarette users.”254 According to the FDA, “younger

 populations have the highest rate of smoking menthol cigarettes” and “menthol in cigarettes is

 likely associated with increased initiation and progression to regular [] cigarette smoking.”255

 Menthol cigarettes are also more addictive than regular cigarettes.256

        164.    In June 2015, JUUL came to market in four flavors including Tabaac (later

 renamed Tobacco), Fruut (later renamed Fruit Medley), Bruulé (later renamed Crème Brulee),

 and Miint (later renamed Mint).




 253
     Jonathan Winickoff, Testimony of Jonathan Winickoff before the U.S. House of
   Representatives Committee on Oversight and Reform Subcommittee on Economic and
   Consumer Policy (“Winickoff Testimony”) at 3, U.S. House Comm. on Oversight & Reform
   (July 24, 2019),
   https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2019.07.24%20Winickoff
   %20AAP%20Testimony.pdf.
 254
     Id.
 255
     Preliminary Scientific Evaluation of the Possible Public Health Effects of Menthol Versus
   Nonmenthol Cigarettes at 5, FDA, https://www.fda.gov/media/86497/download (last visited
   Mar. 28, 2020).
 256
     Id. at 6.


                                                 69
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 74 of 213




           165.   JUUL later offered other kid-friendly flavors, including Cool Cucumber and

 Mango.




           166.   JUUL also offered limited edition flavors, including Coco Miint, a mint chocolate

 flavor.


                                                  70
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 75 of 213




          167.
                        257
                              Instead of taking corrective action or withdrawing the kid-friendly

 flavors, JLI capitalized on their popularity with kids and continued to promote JUUL’s flavors.

 In a social media post from August 2017, for example, JLI tweeted “Beat The August Heat with

 Cool Mint” and “Crisp peppermint flavor with a pleasant aftertaste.”258 In another August 2017

 tweet, JLI compared JUUL to dessert: “Do you brulée? RT [re-tweet] if you enjoy dessert

 without the spoon with our Creme Brulee #JUULpods.” 259




 257
       See INREJLI_00265068 (



            ).
 258
     JUUL Labs, Inc. (@JUULvapor), Twitter (Aug. 4, 2017),
   http://tobacco.stanford.edu/tobacco_web/images/pod/juul/twitter/large/twitter_39.jpg.
 259
     Chaykowski, supra note 152.


                                                   71
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 76 of 213




        168.    The flavors pose dangers beyond luring young people into trying nicotine. Studies

 now show these sweet and fruity flavors present distinct additional health hazards. Researchers

 have found that some of the chemicals JLI uses for flavor and perfume—particularly in the

 Crème Brulee flavor—contain relatively high levels of acetals.260 Acetals are airway-irritating

 chemicals that may cause lung damage.261 Dr. Robert Jackler reported that test results have

 shown that JLI’s sweet and fruity flavors “contribute[] to the increasing body of evidence

 documenting toxicological effects of e-cig vapor.”262

        169.    JLI also engaged market research consultants to study youth flavor preferences,

 and this research provided additional confirmation that JLI’s flavors appealed to youth.


 260
     Susie Neilson, Irritating Compounds Can Show Up in ‘Vape Juice’, NPR (July 30, 2019),
   https://www.npr.org/sections/health-shots/2019/07/30/746238009/irritating-compounds-
   discovered-in-vape-juice.
 261
     Id.
 262
     Id.


                                                72
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 77 of 213




                                                       263



       170.    Under the
                                                      264




                                                                     265




         266



       171.



                               267                            268



       172.



                                                               269




 263
     INREJUUL_00053206.
 264
     INREJUUL_00121627 (             ); INREJUUL_00124965 (   ).
 265
     Id.
 266
     INREJUUL_00035325.
 267
     INREJUUL_00124965.
 268
     Id.
 269
     INREJUUL_00035325.


                                      73
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 78 of 213




        173.



        174.    A 2018 survey of adolescents and young adults in California found that 74% of

 those surveyed indicated that their first use of a JUUL was of a flavored JUULpod.270

        175.    In January 2020, the FDA banned flavored e-cigarette pods, other than “Tobacco”

 and “Menthol” flavors, in response to “epidemic levels of youth use of e-cigarettes” because

 these products are “so appealing” to children.”271 But the damage to Plaintiff and Plaintiff’s

 community had already been done, and as discussed below, copycat companies exploited

 loopholes in the ban to continue supplying flavored nicotine products to youth.

        F.    JLI also used JUUL’s Discreet and Tech-Inspired Design to Attract a New
        Generation of Youth to Nicotine

        176.    The design of JUUL is also acutely attractive to youth. Unlike most of its

 predecessors, JUUL looks nothing like a cigarette. Instead of mimicking a cigarette, the product

 that adult smokers are used to using, JUUL is sleek and linear and seems like the latest tech

 invention. JLI co-founder Bowen drew on his experience as a design engineer at Apple Inc.

 (“Apple”) to make JUUL’s design mimic technology children were already familiar with, like

 Apple’s iPhone.272 This made JUUL look “more like a cool gadget and less like a drug delivery



 270
     Karma McKelvey et al., Adolescents and Young Adults Use in Perceptions of Pod-based
   Electronic Cigarettes, 1 JAMA Network Open e183535 (2018), https://
   doi:10.1001/jamanetworkopen.2018.3535.
 271
     FDA News Release: FDA finalizes enforcement policy on unauthorized flavored cartridge-
   based e-cigarettes that appeal to children, including fruit and mint, FDA (Jan. 2, 2020),
   https://www.fda.gov/news-events/press-announcements/fda-finalizes-enforcement-policy-
   unauthorized-flavored-cartridge-based-e-cigarettes-appeal-children.
 272
     How JUUL made nicotine go viral, Vox – By Design (Aug. 10, 2018),
   https://www.youtube.com/watch?v=AFOpoKBUyok.


                                                 74
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 79 of 213




 device. This wasn’t smoking or vaping, this was juuling.”273 The evocation of technology makes

 JUUL familiar and desirable to the younger tech-savvy generation, particularly teenagers.

 According to a nineteen-year-old interviewed for the Vox series By Design, “our grandmas have

 iPhones now, normal kids have JUULs now. Because it looks so modern, we kind of trust

 modern stuff a little bit more so we’re like, we can use it, we’re not going to have any trouble

 with it because you can trust it.”274 A sixteen-year-old agreed, explaining that “the tech aspect

 definitely helps people get introduced to it and then once they’re introduced to it, they’re staying,

 because they are conditioned to like all these different products. And then this is another product.

 And it’s just another product. Until you’re addicted to nicotine.”275

         177.    JUUL is small and discrete. Fully assembled, the device is just over 9.5 cm in

 length and 1.5 cm wide. JUUL resembles a memory stick and can be charged in a computer’s

 USB drive. This design allows the device to be concealed in plain sight, camouflaged as a

 thumb-drive, for use in public spaces, like schools and even charged in school computers. JLI

 has been so successful in emulating technology that its small, rectangular devices are often

 mistaken for—or passed off as—flash drives. According to one high school senior, “that’s what

 people tell the teachers a lot, too, if you charge it in class, they’ll just say it’s my flash drive.”276

 And unlike the distinct smell and odor emitted from combustible cigarettes, JUUL emits a

 reduced aerosol with a nearly undetectable scent. Unlike other e-cigarettes, JUUL does not

 produce large plumes of smoke. Instead, the vapor cloud is very small and dissipates very


 273
     Id.
 274
     Id.
 275
     Id.
 276
     Juuling at School, KOMO News (2019),
   https://komonews.com/news/healthworks/dangerous-teen-trend-juuling-at-school.


                                                    75
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 80 of 213




 quickly, allowing for concealed use. As a result, young users can, and do, use JUUL—in class or

 at home—without detection.




        178.    The ability to conceal a JUUL is part of the appeal for adolescents. The devices

 are small and slim, so they fit easily in a closed hand or a pocket. The ease and simplicity of

 use—there is nothing to light or unwrap, not even an on-off switch—also make it possible to

 covertly use a JUUL behind a turned back, which has become a trend in many schools. As a

 police officer told reporters, JUUL use is “incredibly prevalent in schools,” including both high

 schools and middle schools, and that it is hard to catch kids in the act of vaping because JUUL

 does not produce a big vapor cloud. As the officer explained, students will “just take a little hit or


                                                  76
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 81 of 213




 puff off them and then can hold the vapor in their mouth for a little while . . . There’s minimal

 vapor. They’ll also just blow into their sleeve or into their hoodie.”277 Finding new ways to hide

 the ever-concealable JUUL has spawned products designed just for that purpose, such as apparel

 that allows the wearer to use the device while it is concealed in the drawstring of a hoodie or the

 strap of a backpack. 278

        179.    JLI also designed JUUL with features reminiscent of youth-oriented tech culture

 and gaming, like “secret” features users can unlock, such as making the indicator light flash

 rainbow colors in “party mode.” “Party mode” is activated by the user waving the JUUL device

 back and forth until the white LED light starts flashing multiple colors, so that the rainbow

 colors are visible while the person inhales from the JUUL device. “Party mode” can also be

 permanently activated by the user quickly and firmly slapping a JUUL against the palm of the

 hand, until the LED light starts flashing multiple colors permanently. JUUL party mode is

 described by users to be “like an Easter egg in a video game” and allows for “some cool tricks

 that are going to drive [] friends crazy.” 279 This feature made it even more appealing and “cool”

 to young users.




 277
     Id.
 278
     Evie Blad, ‘Juuling’ and Teenagers: 3 Things Principals and Teachers Need to Know, Educ.
   Wk. (July 18, 2018), https://www.edweek.org/ew/articles/2018/07/18/juuling-and-teenagers-3-
   things-principals-and.html.
 279
     Jon Hos, Getting Your Juul Into Party Mode, Vape Drive (July 12, 2018),
   https://vapedrive.com/getting-your-juul-into-party-mode.


                                                 77
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 82 of 213




        180.    According to Dr. David Kessler, a former Commissioner of the FDA and current

 Professor of pediatrics at the University of California, San Francisco, JUUL’s “fundamental

 design appears to ease young people into using these e-cigarettes and ultimately, addiction.”280

 Dr. Kessler emphasized the reduced harshness of JUUL’s nicotine salt formulation, the high

 nicotine content, discreet vapor cloud, and use of flavors as design features that appeal to

 youth.281 On April 24, 2018, the FDA sent JLI a letter, based on the FDA’s concern “about the

 popularity of JUUL products among youth” and stated that this popularity may be related to “the

 product design.”282 As a result, the FDA requested documents related to product design,

 including its “shape or form,” “nicotine salt formulation” and “nicotine concentration/content,”




 280
     Kessler, supra note 59.
 281
     Id.
 282
     Letter from Matthew R. Holman, Director of the Office of Science at the Center for Tobacco
   Products, to Ziad Rouag, Vice President of Regulatory & Clinical Affairs, JUUL Labs, Inc.
   (Apr. 24, 2018), https://www.fda.gov/media/112339/download.


                                                  78
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 83 of 213




 “flavors,” and “features such as: appearance, or lack thereof, or plume . . . [and] USB port

 rechargeability.”

        G.   Eonsmoke, Riding on JLI’s Coattails, Promoted JUUL and Its Own “JUUL-
        Compatible” Products

        181.    Defendant Eonsmoke took notice of JLI’s successful marketing to youth and saw

 it as an opportunity to profit, directly using the JUUL name to reach JLI’s young customers.

        182.    Eonsmoke designs, markets, and distributes e-cigarettes and accessories.

 Eonsmoke makes its own electronic vaping device that resembles JUUL. Eonsmoke also makes

 both closed-system pods, like those sold by JLI, and open-system pods that can be filled by the

 user. Both Eonsmoke’s device and its pods are advertised as JUUL-compatible, meaning that

 users can use Eonsmoke’s device to vape JUULpods and they can also use a JUUL to vape

 Eonsmoke’s pods.283




 283
    Eonsmoke Vapes, Tumblr (June 4, 2018),
  https://eonsmoke.tumblr.com/post/174567212961/mango-pods-6-tastes-like-a-sweet-and-crisp
  (showing Eonsmoke mango pods compatible with JUUL, captioned by Eonsmoke as “Mango
  Pods 6%. Tastes like a sweet and crisp Mango! Follow @Eonsmoke); Eonsmoke Vapes,
  Tumblr (June 18th, 2018), https://eonsmoke.tumblr.com/post/175012943246/blueberry-6-
  restocked-on-the-sites-grab-yours (showing Eonsmoke blueberry pods compatible with JUUL;
  captioned by Eonsmoke as “Blueberry 6% restocked on the sites! Grab yours today while
  supplies last! Follow @Eonsmoke”).


                                                 79
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 84 of 213




           183.   Below is an image of the Eonsmoke device:284




           184.   Eonsmoke’s devices, like JUUL, are designed to resemble flash drives. Eonsmoke

 explicitly capitalized on this confusing design by advertising that users of its products could lie

 to their parents and pretend the product was a flash drive. In the post pictured below, posted on

 Eonsmoke’s Instagram page, the company shared a photograph of its device with the caption




 284
       Post by Instagram user “eonsmoke” on August 11, 2018.


                                                  80
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 85 of 213




 “Mom! It’s a USB drive!! #eonsmoke.”285 On this post, one user comments “I told my dad that

 about my old juul and he actually fell for it lol.”286




         185.    Although the official “eonsmoke” Instagram account is now deleted, on Tumblr,

 another social media platform, an account called “Eonsmoke Vapes” contains links and images

 of Instagram posts that appear to have been originally posted by Eonsmoke. Each linked

 Instagram post is now-deleted. This Tumblr user holds itself out as Eonsmoke’s official page. 287

 These posts show Eonsmoke frequently used, as a marketing tool, the tendency to confuse its

 product with a flash drive:288


 285
     Post by Instagram user “eonsmoke” on January 15, 2018.
 286
     Id.
 287
     The “Eonsmoke Vapes” Tumblr page uses Eonsmoke’s logo and the page’s bio says “Buy
   Eonsmoke e juices at an incredibly [sic] price. Also check out our Juul compatible e-cig pods in
   six flavors available now! Visit https://www.eonsmoke.com”. Eonsmoke Vapes, Tumblr,
   https://eonsmoke.tumblr.com/ (last visited Mar. 29, 2020).
 288
     Eonsmoke Vapes, Tumblr (June 26, 2018),
   https://eonsmoke.tumblr.com/post/175286181941/2018-we-smoking-purple-flash-drives-
   eonsmoke (showing purple vape; captioned by Eonsmoke as “‘2018 we smoking purple flash


                                                   81
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 86 of 213




        186.   The resemblance between a vaping device and a flash drive would be meaningless

 if one was selling a smoking cessation device to chain smokers. But Eonsmoke was seeking to

 tap into the youth social media network JLI created by marketing to users of JUUL. Eonsmoke

 advertised its product as JUUL-compatible and used hashtags to connect itself to JUUL,

 including “#juulcompatible,” “#juulgang,” “#juul,” “#doit4juul,” and “#juulnation,” among

 others.289 Similarly, in a post on the “Eonsmoke Vapes” Tumblr, Eonsmoke’s device and




   drives’- @eonsmoke”); Eonsmoke Vapes, Tumblr (Apr. 16, 2018),
   https://eonsmoke.tumblr.com/post/172997769276/red-devices-now-restocked-and-available-on
   (showing red vape next to soda can with text “Smoke flashdrives all 2018”; captioned by
   Eonsmoke as “Red devices now restocked and available on Eonsmoke.com! Vape Eon!
   @eonsmoke”).
 289
     Eonsmoke has been so aggressive in copying JUUL and targeting JUUL users that JLI sued
   Eonsmoke for patent infringement. See Verified Complaint, JUUL Labs, Inc. v. Eonsmoke et
   al., No. 19- 08405 (D.N.J. Mar. 12, 2019).


                                               82
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 87 of 213




 blueberry pods are marketed as “sexy” and tagged with “#juul,” “#juulgang,” “#juulnation,” and

 “#doit4juul,” among other tags. Eonsmoke also told users to “[f]ollow” them for sales and

 giveaways as in the post shown here from 2018, even though the FDA made it clear in October

 2017 that e-cigarette products are included in its ban on free samples of tobacco products:290




 290
    Eonsmoke Vapes, Tumblr (Feb. 13, 2018),
  https://eonsmoke.tumblr.com/post/170841792591/so-sexy-what-do-you-guys-think-follow
  (showing red vape and Eonsmoke blueberry pods, captioned by Eonsmoke “So sexy! What do
  you guys think? Follow @eonsmoke for sales and giveaways! #juul #juulgang #juulnation
  #juulcentral #doit4juul #doit4state #kangertech #kanger #aspirebreeze #aspirebreezekit #xfire
  #xfirevape #bovaping #bovape #bovapingus #smokeshop #vapeshop #vapor #vaporshop
  #smoktech #sourin #sourinair #sourindrop #bouldervape #mrsalte”); see also Eonsmoke
  Vapes, Tumblr (Feb. 10, 2018), https://eonsmoke.tumblr.com/post/170724357236/we-are-
  doing-a-quick-weekend-juice-giveaway-of-our (showing different flavor vape juice with text
  “Eonsmoke 60mg Juice Giveaway Tag a Friend Now!!”, captioned by Eonsmoke “We are
  doing a quick weekend Juice giveaway of our made in USA 60mg salt nicotine vape juice!!!
  Giveaway ends Sunday 11:59 EST February 11th. The rules: 1. Follow @Eonsmoke 2. Tag a
  friend who vapes! More friends you tag the better your chances of winning!!! We will give
  away 4 bottles of 30ml juice!!!!!!!!!!!”); see also Eonsmoke Vapes, Tumblr (Feb. 10, 2018),
  https://eonsmoke.tumblr.com/post/170725145496/you-probably-know-the-rules-by-now-we-
  are (showing three vape devices with text “Gonna giveaway some devices too!!!!!!! Follow
  @eonsmoke and tag a friend! Free devices giveaway!!!”, captioned by Eonsmoke “You
  probably know the rules by now…. we are feeling pretty generous! Hope you guys win
  something!!!! #eonsmoke #vapegiveaway #vapegiveaways #pods #podsgiveaways
  #vapegiveaways #vapegiveaway #podsgiveaways #eonsmoke #pods”).


                                                 83
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 88 of 213




           187.   Eonsmoke’s “Doit4juul” account on Instagram was the most-followed JUUL

 account on Instagram, with over 81,000 followers as of February 2018.291 On YouTube, one of

 the “Doit4juul” videos had nearly 192,000 views as of March 2018.292 The “Doit4juul”

 campaign called on followers to share pictures or videos of themselves using JUUL.

           188.   In addition to driving social media posts about JUUL and vaping, Eonsmoke

 targeted the youth market by selling its pods and nicotine salts in fruity and candy flavors such as




 291
       Huang et al., supra note 196.
 292
       Id.


                                                 84
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 89 of 213




 “Sour Gummy Worms,” “Gummy Bear,” “Donut Cream,” “Pineapple Crush,” “Cotton Candy”

 and more:293




        189.    When JLI was pressured to stop selling certain flavors in stores, Eonsmoke was

 more than happy to fill the role. In 2018, Eonsmoke generated an estimated $5.3 million in

 revenue.294 In 2019, after JLI stopped selling flavors like Mango in stores, Eonsmoke’s business



 293
     Eonsmoke Vapes, Tumblr (June 12, 2018),
   https://eonsmoke.tumblr.com/post/174824533561/sour-gummies-60mg-restocked-today-
   online-and (showing Sour Gummy Worm salt nicotine vape juice, captioned by Eonsmoke
   “Sour Gummies 60mg restocked today online and through our vendors! Follow @Eonsmoke
   for more stock, vape developments, and new flavors”; see also Eonsmoke Vapes, Tumblr (July
   1, 2018), https://eonsmoke.tumblr.com/post/175446333176/cop-one-of-our-world-class-salt-
   nicotine-juices-in (showing Gummy Bear salt nicotine vape juice, captioned by Eonsmoke
   “Cop one of our world class salt nicotine juices in 60mg. #eonsmoke @eonsmoke”); see also
   Eonsmoke Vapes, Tumblr (June 27, 2018),
   https://eonsmoke.tumblr.com/post/175313662276/our-salt-nic-family-of-products-try-one-
   today-to (showing salt nicotine vape juices, captioned by Eonsmoke “Our Salt Nic family of
   products! Try one today to see what all the hype is about. Follow @Eonsmoke”).
 294
     Sheila Kaplan, ‘Juul-alikes’ Are Filling Shelves with Sweet, Teen-Friendly Nicotine Flavors,
   N.Y. Times (Aug. 13, 2019), https://www.nytimes.com/2019/08/13/health/juul-flavors-
   nicotine.html.


                                                85
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 90 of 213




 soared, with an estimated $43.6 million in tracked sales as of mid-July 2019. 295 According to a

 sixteen-year-old interviewed by The New York Times, Eonsmoke’s wide range of flavors is a big

 draw for minors: “A lot of my friends use the blueberry . . . People use the mango because it’s

 somewhat similar to the Juul mango.”296

        190.    Eonsmoke followed in JLI’s footsteps by advertising these flavors to youth using

 the apps and websites where minors often spend time, including Instagram, Tumblr, Snapchat,

 YouTube, and Reddit.297

        191.    For example, on the social media platform Reddit, user “Eonjuulcompatiblepod”

 holds itself out as a “Eonsmoke.com Juul Compatible Pods Official Representative” and claims

 that “Eonsmoke.com is the 2nd largest pod company in the USA and the top 5 in Salt Nicotine

 Bottled eLiquid. Our pods are Juul compatible so you don’t have to buy another device. 7 flavors

 including blueberry, watermelon and strawberry.”298 Eonsmoke used Reddit to try to recruit

 JUUL users. For example, Eonsmoke commented that its products are not only compatible with

 JUUL but also cheap, a crucial factor for youth who often do not have much money: “Our pods

 are compatible with the juul device and our devices are compatible with juul pods and we just

 lowered the retail to 20$ online after coupon.”299 In addition, when Reddit users were discussing



 295
     Id.
 296
     Id.
 297
     Eonsmoke Vapes, Instagram (Feb. 3, 2018) (captioned by Eonsmoke “The official vaping
   brand of Snapchat :) #snapchat #eonsmoke #eonpods #juul #juulgang #phix #phixvapor”).
 298
     Eonsmoke (@Eonjuulcompatiblepod), Reddit,
   https://www.reddit.com/user/Eonjuulcompatiblepod (                        ).
 299
     Eonsmoke (@Eonjuulcompatiblepod), Comment to @u/981ti, Reddit (May 21, 2018, 8:43
   PM),
   https://www.reddit.com/r/juul/comments/8k5wfa/are_there_any_other_devices_that_fit_juul_p
   ods/dzeu9sj/?context=3.


                                                 86
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 91 of 213




 additional JUUL flavors that they would like to try, including watermelon flavor, Eonsmoke was

 ready with its pitch: “We make watermelon. Step over to the dark side!”300 In a comment on

 social media platform Reddit, Eonsmoke also advertised that compared to JUUL, “[o]ur throat

 hit is smoother, buzz is the same.” Eonsmoke also advertised its new “disposable pod system

 which is 1.3ml and 7% salt nic for 8$ you get the battery plus one large pod that lasts like 2 juul

 pods.”301

        192.    Eonsmoke’s social media posts, like its products, are designed to appeal to youth.

 For example, Eonsmoke advertises its product as an accompaniment to candy and posts images

 popular with youth in the forms of “memes”:302




 300
     Eonsmoke (@Eonjuulcompatiblepod), Comment to @u/12gwar18, Reddit (May 21, 2018,
   8:26 PM),
   https://www.reddit.com/r/juul/comments/8kpdun/what_flavors_do_you_guys_wanna_see_next
   _from_juul/.
 301
     Eonsmoke (@Eonjuulcompatiblepod), Comment to @u/richard_bag_DIK, Reddit (Oct. 23,
   2018 3:40 PM),
   https://www.reddit.com/r/juul/comments/9qrxxr/3rd_party_pods/e8bqkbb/?context=3.
 302
     Eonsmoke (@eonsmoke), Instagram (May 1, 2018) (showing an Eonsmoke device next to a
   bag of M&M candies and captioned by Eonsmoke “Can you name a better combo?”); see also
   Eonsmoke (@eonsmoke), Instagram (Feb. 25, 2018) (showing a meme featuring a character
   from the animated show “The Simpsons”).


                                                  87
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 92 of 213




        193.    Eonsmoke’s social media also explicitly encouraged users to associate their

 products with movies and toys popular with children, such as Toy Story, and with school

 supplies:303




        194.    Like JLI, Eonsmoke advertises that “[e]ach flavored cartridge is the equivalent of

 up to a pack of traditional cigarettes.”304 But Eonsmoke emphasized that its products contain

 even more nicotine than JUUL. For example, EonSmoke sells its 4x Pods in “Blue Raspberry




 303
     Eonsmoke Vapes, Tumblr (Mar. 19, 2018),
   https://eonsmoke.tumblr.com/post/172051155991/wow-i-love-this-follow-eonsmoke-for-sales-
   and (showing Eonsmoke device with Woody from the animated film “Toy Story” and
   blueberry vape pods, captioned by Eonsmoke as “Wow I love this! Follow @Eonsmoke for
   sales and giveaways”); see also Eonsmoke Vapes, Tumblr (Feb. 16, 2018),
   https://eonsmoke.tumblr.com/post/170965631311/the-cotton-candy-60mg-eonsmoke (showing
   Eonsmoke devices and nicotine salt vape juice on a desk, captioned by Eonsmoke as “The
   Cotton Candy 60mg! #eonsmoke”); see also Eonsmoke Vapes, Tumblr (Feb. 4, 2018),
   https://eonsmoke.tumblr.com/post/170502488296/some-day-time-vibes-krissixx710 (showing
   Eonsmoke devices and flavor pods on a leopard print backpack, captioned by Eonsmoke as
   “Some Day Time Vibes @krissixx710”).
 304
     Eonsmoke About Us, EonSmoke, LLC (Oct. 9, 2019),
   https://web.archive.org/web/20191009033001/https://www.eonsmoke.com/about-us/ (last
   visited Mar. 28, 2020).


                                                88
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 93 of 213




 Flavor JUUL Compatible 6.8% Salt Nic Pods.”305 Eonsmoke also used social media and memes

 to highlight this “advantage” of their product over JUUL.

        195.     For example, on one post, Eonsmoke advertised that its “Watermelon 6% Pods”

 were “Juul compatible with more juice and more nicotine inside every pod!”306 Eonsmoke

 highlighted this difference in several of its social media posts:307




 305
     Eonsmoke Product, EonSmoke, LLC (Oct. 9, 2019),
   https://web.archive.org/web/20191009085755/https://www.eonsmoke.com/product/4x-blue-
   raspberry-flavor-juul-compatible-6-8-salt-nic-pods/ (last visited Mar. 28, 2020) (“Flavor
   profile: Your favorite snack and ejuice flavor now in pod form. Both sweet and sour at the
   same time, makes sour gummy one of the fan favorites. Blue Raspberry 4x pods just hit that
   sweet spot of flavor.”).
 306
     Eonsmoke Vapes, Tumblr (June 26, 2018),
   https://eonsmoke.tumblr.com/post/175281868841/try-some-watermelon-6-pods-all-juul-
   compatible (showing watermelon vape pods and sunglasses, captioned by Eonsmoke as “Try
   some Watermelon 6% Pods! All Juul compatible with more juice and more nicotine inside
   every pod! Follow @Eonsmoke”).
 307
     Eonsmoke Vapes, Tumblr (Apr. 18, 2018),
   https://eonsmoke.tumblr.com/post/173080730801/comment-eon-below-for-a-follow-back-
   follow (showing person getting hit in the face with a book with text “When people say 6% nic
   is the same as 5% nic”, captioned by Eonsmoke as “Comment Eon below for a follow back!
   Follow @Eonsmoke”); see also Eonsmoke Vapes, Tumblr (May 20, 2018),
   https://eonsmoke.tumblr.com/post/174088090966/warning-pineapple-pods-contain-nicotine-
   and-so (showing pineapple crush vape pods, captioned by Eonsmoke as “WARNING:
   PINEAPPLE PODS CONTAIN NICOTINE AND SO MUCH FLAVOR IT MAY CAUSE
   YOU TO DROP ALL OTHER TYPES OF BRANDS FOR PODS. NICOTINE IS AN
   ADDICTIVE CHEMICAL. Follow @Eonsmoke”).


                                                   89
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 94 of 213




           196.   This tactic is clearly effective on the youth market. As one sixteen-year-old boy

 reported “Some of my friends use Eon pods because they have a higher nicotine percentage,

 because they want a bigger head rush.”308

           197.   But Eonsmoke also mimized its references to nicotine while advertising on social

 media when it believed it was in its marketing interests to do so. Eonsmoke was more than happy

 to use nicotine as a youth-marketing gimmick, but it failed to warn its customers about the

 dangers of nicotine.

           198.   Like JLI, Eonsmoke also used “influencers” to advertise its products. Eonsmoke’s

 influencers include: Mia Khalifa, an Instagram influencer with 17.9 million followers who

 frequently posts suggestive or provocative photos and has a large youth audience; Stevie

 Emerson, who got 6.9 million views of his YouTube video titled, “Dude, Where’s my JUUL?”


 308
       Kaplan, Juul-alikes, supra note 294.


                                                  90
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 95 of 213




 and frequently referred to vapor from e-cigarettes as “water vapor;” and Donny Karle who, as

 discussed above, is better known to youth by his handle “DonnySmokes.” As a twenty-one-year-

 old, Karle was getting about three million views each month reviewing vapor products on

 YouTube, which began in 2017 when he posted a “unboxing” video of his newly purchased

 JUUL.309 Karle’s videos were plainly aimed at youth; as mentioned above, one was titled, “How

 to HIDE & HIT Your JUUL at SCHOOL WITHOUT Getting CAUGHT.”310 Eonsmoke’s CEO

 Michael Tolmach told VICE that the company paid Karle $1,000 for each review of its

 products.311

        199.    As of the fall of 2019, Eonsmoke’s products were sold side by side with JUUL

 and the best-selling cigarette brand in the United States, Marlboro, a product of Philip Morris

 USA and its parent company, Defendant Altria:312




 309
     Conti, supra note 187.
 310
     Id.
 311
     Id.
 312
     Eonsmoke Vapes, Tumblr (July 14, 2018),
   https://eonsmoke.tumblr.com/post/175887887396/this-is-how-the-top-shelf-of-the-cigarette-
   shelf (showing Juuls being sold alongside cigarettes, captioned by Eonsmoke as “This is how
   the Top shelf of the cigarette shelf looks now! Switch from cigarettes to Eon 6% pods now!
   #eonsmoke #juul.”; see also Hannah Smothers, JUUL’s ‘Banned’ Flavors Are Still Absolutely
   Available in New York City, VICE (Nov. 4, 2019),
   https://www.vice.com/en_us/article/xwepnj/juul-pod-banned-flavors-still-available-in-new-
   york-city (showing JUUL products side by side with Eonsmoke products in stores in New York
   City in mid-October 2019).


                                                 91
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 96 of 213




          200.   Eonsmoke’s conduct did not go unnoticed. On October 24, 2019, the FDA issued

 a Warning Letter to Eonsmoke, stating that it was selling ninety-six e-cigarette products without

 a marketing authorization order.313 The FDA also criticized Eonsmoke for omitting nicotine

 warnings in its influencer posts and for making unlawful affirmative statements minimizing the

 risks of vaping. Although Eonsmoke is not authorized to claim that its products are safer than

 cigarettes, its website boasted that “Eonsmoke electronic cigarettes provide you with a premium

 vaping experience without the thousands of harmful chemicals and additives often found in

 tobacco cigarettes.”314

          201.   Eonsmoke has been sued by multiple state Attorneys General, including from

 Arizona, Massachusetts, and North Carolina. On February 20, 2020, the Arizona Attorney

 General was granted a preliminary injunction prohibiting the advertising, marketing, distribution,



 313
       Eonsmoke, LLC Warning Letter, supra note 18.
 314
       Id.


                                                92
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 97 of 213




 and sale of all ninety-six Eonsmoke products that the FDA identified as being sold without

 authorization in its October 2019 Warning Letter.315

        H.    The Proliferation of “JUULalikes” and Next-Generation Products Targeting
        Youth

        202.    Eonsmoke was not the only company to follow JLI’s lead. As JUUL sales

 skyrocketed in 2017 and 2018, everyone from tobacco industry giants to vape start-ups launched

 their own products with the key elements of JUUL’s design: flavor pods, nicotine salts, and a

 tech-like appearance.

        203.    Imperial Brands and Reynolds American, both of which already marketed e-

 cigarettes, launched “JUULalike” versions of their products in 2018. As Alison Cooper, the CEO

 of Imperial Brands, put it, “The type of experience JUUL delivered was definitely a step

 forward.”316 In February 2018, Imperial Brands launched a new pod-based device called

 “myblu,” noting in its press release that “[p]od-based devices are the fastest growing segment of

 the e-vapour category in the USA.”317 Imperial Brands offered myblu pods in eleven flavors,

 including Polar Mint, Mango Apricot, and Green Apple.318 In July 2018, Imperial Brands




 315
     Attorney General Mark Brnovich Obtains Injection Against Vaping Company Eonsmoke, Off.
   Att’y Gen. State of Ariz. (Feb. 20, 2020), https://www.azag.gov/press-release/attorney-
   general-mark-brnovich-obtains-injunction-against-vaping-company-eonsmoke.
 316
     Steve Birr, The Makers of Blu E-Cigarettes Are Taking On JUUL With A New Vape Device,
   Daily Caller (July 5, 2018), https://dailycaller.com/2018/07/05/blu-e-cigarette-juul-vape/.
 317
     Imperial Brands launches new vaping product in USA, Imperial Brands (Feb. 1, 2018),
   https://www.imperialbrandsplc.com/media/key-announcements/2018/imperial-brands-
   launches-new-vaping-product-in-usa.html.
 318
     blu Launches myblu E-Vapor Device, CStore Decisions (Feb. 21, 2018),
   https://cstoredecisions.com/2018/02/21/blu-launches-myblu-e-vapor-device/.


                                                93
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 98 of 213




 introduced a line of flavor pods called myblu INTENSE, using a nicotine salt formulation, with

 4% nicotine strength.319

        204.    The launch of Imperial Brands’ myblu as a “JUULalike” product concerned Vince

 Willmore, Vice President of Communications for the Campaign for Tobacco-Free Kids.

 According to Willmore, “Juul is our biggest concern right as it is being widely used by kids

 across the country . . . [b]ut we are also concerned that the introduction of a growing number of

 Juul-like products could make the problem even worse.”320 Willmore is not the only one worried.

 Then-FDA Commissioner Gottlieb expressed concern about products like myblu, stating that

 such products “closely resemble a USB flash drive, have high levels of nicotine and emissions

 that are hard to see. These characteristics may facilitate youth use, by making the products more

 attractive to children and teens.”321

        205.    According to British American Tobacco, parent company of Reynolds American,

 it had used nicotine salts in its Vuse e-liquid in the U.S. since 2012, “[s]o to be clear—not in



 319
     Rachel Becker, Juul’s Nicotine Salts Are Dominating the Market – And Other Companies
   Want In, The Verge (Nov. 21, 2018), https://www.theverge.com/2018/11/21/18105969/juul-
   vaping-nicotine-salts-electronic-cigarettes-myblu-vuse-markten; Angelica LaVito, Juul’s
   momentum slips as NJOY woos customers with dollar e-cigarettes, CNBC (Aug. 20, 2019),
   https://www.cnbc.com/2019/08/20/juuls-momentum-slips-as-njoy-woos-customers-with-dollar-
   e-cigarettes.html.
 320
     Ben Tobin, FDA targets e-cigarettes like Juul as teachers fear ‘epidemic’ use by students,
   USA Today (Aug. 16, 2018), https://www.usatoday.com/story/money/2018/08/16/juul-labs-
   back-school-teachers-e-cigarettes/917531002/.
 321
     Scott Gottlieb, Statement from FDA Commissioner Scott Gottlieb, M.D., on new enforcement
   actions and a Youth Tobacco Prevention Plan to stop youth use of, and access to, JUUL and
   other e-cigarettes, FDA (Apr. 23, 2018), https://www.fda.gov/news-events/press-
   announcements/statement-fda-commissioner-scott-gottlieb-md-new-enforcement-actions-and-
   youth-tobacco-
   prevention?utm_campaign=04242018_Statement_Youth%20Tobacco%20Prevention&utm_me
   dium=email&utm_source=Eloqua.


                                                  94
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 99 of 213




 response to Juul,” according to a spokesperson. But in August 2018, R.J. Reynolds Vapor Co.

 launched the Vuse Alto, with pre-filled pods available in 5% nicotine strength, compared to the

 3% nicotine in Vuse Vibe cartridges and 1.5% nicotine in the Vuse Ciro. “Juul has achieved

 tremendous progress over the last 18 months,” Reynolds American CEO Ricardo Oberlander

 told reporters, adding that he sees JUUL as “showing the great potential for growth” in the e-

 cigarette industry.322 Seeking some of the social media marketing success that propelled JLI’s

 growth, Reynolds American began marketing Vuse e-cigarettes on Twitter and Instagram in May

 2019.323

        206.    Also in 2018, as discussed further below, Altria launched its pod-based products,

 the MarkTen Elite and the Apex by Markten.

        207.    Researchers from SRITA called it “a nicotine arms race,” writing that “JUUL’s

 success in the e-cigarette marketplace has spurred a variety of new pod-based products with

 exceptionally high nicotine.”324 “As of September 2018,” the researchers wrote, “there were at

 least 39 JUUL knock off devices on the market”—none of which were sold prior to the

 introduction of JUUL.325 These new devices followed JLI’s example of high nicotine and

 discrete design:


 322
     Richard Craver, Reynolds Vapor prepares national launch of new e-cig rival to JUUL,
   Winston-Salem J. (July 17, 2018), https://www.journalnow.com/business/reynolds-vapor-
   prepares-national-launch-of-new-e-cig-rival/article_7ba10442-d438-575e-af23-
   794173089a8a.html.
 323
     Jennifer Maloney, Reynolds, With an Eye on Juul, Wades into Social Media, Wall St. J. (May
   15, 2019), https://www.wsj.com/articles/reynolds-with-an-eye-on-juul-wades-into-social-
   media-11557921721.
 324
     Robert K. Jackler & Divya Ramamurthi, Nicotine arms race: JUUL and the high-nicotine
   product market, 28 Tobacco Control 623-28 (2019),
   https://tobaccocontrol.bmj.com/content/28/6/623.
 325
     Id.


                                                95
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 100 of 213




        The vast majority of these emulate, and sometimes exceed, JUUL’s exceptionally
        high nicotine levels. Like JUUL, they are also inconspicuous, small enough to
        easily fit in a pocket or purse, and their purpose as a nicotine delivery system may
        not be obvious to many casual observers, including parents and teachers.326

        208.    In addition to the thirty-nine “JUULalike” devices, the researchers identified

 fourteen brands marketing fifteen JUUL-compatible pods, and seventy-one American e-liquid

 brands selling nicotine salt e-liquids with 5% or greater nicotine strength.327 All but one vendor

 of the JUUL-compatible pods offered mango flavor.328

        209.    The rapid proliferation of vape products in JUUL’s wake and the speed with

 which the vape market evolves make it difficult to enact effective legislative and regulatory

 measures. When the FDA finalized its policy restricting flavored pods and “cartridge-based

 products” in January 2020, vape products sprung up in the regulatory loopholes almost

 immediately.

        210.    The FDA’s enforcement policy took effect on February 6, 2020, and covered:

           Any flavored, cartridge-based ENDS [Electronic Nicotine Delivery System]
            product (other than a tobacco- or menthol-flavored ENDS product);

           All other ENDS products for which the manufacturer has failed to take (or is
            failing to take) adequate measures to prevent minors’ access; [and]

           Any ENDS product that is targeted to minors or likely to promote use of
            ENDS by minors.329

        211.    In effect, this was a ban on flavored e-cigarette pods, other than tobacco and

 menthol flavors. But both flavored nicotine liquid designed for refillable vape devices and



 326
     Id.
 327
     Id. at 2.
 328
     Id.
 329
     FDA News Release, supra note 271.


                                                 96
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 101 of 213




 disposable vape products were allowed to remain on the market.330

        212.    In announcing the ban, the Secretary of HHS recognized, “The United States has

 never seen an epidemic of substance use arise as quickly as our current epidemic of youth use of

 e-cigarettes.”331 FDA Commissioner Stephen Hahn, M.D. added, “As we work to combat the

 troubling epidemic of youth e-cigarette use, the enforcement policy we’re issuing today confirms

 our commitment to dramatically limit children’s access to certain flavored e-cigarette products

 we know are so appealing to them – so-called cartridge-based products that are both easy to use

 and easily concealable.”332

        213.    Enterprising companies recognized loopholes in a policy aimed only at cartridge-

 based products and the opportunity to fill the demand for fruit-flavored nicotine created by JLI.

 Disposable vape devices, not covered by the FDA’s ban, have become increasingly popular with

 youth, building on the public health crisis Defendant JLI helped create. The use of disposable vape

 devices is now “rampant” in schools.333 These products are typically cheaper than JUULpods and

 are offered in increasingly more flavors.334 One high school junior told The New York Times that

 she starting vaping mint and other flavored JUULs when she was in tenth grade.335 She now vapes

 using disposable “Puff Bars” because “[t]hey have flavors like the Juul flavors. It’s basically like



 330
     Abby Goodnough et al., With Partial Flavor Ban, Trump Splits the Difference on Vaping¸
   N.Y. Times (Jan. 2, 2020), https://www.nytimes.com/2020/01/02/health/flavor-ban-e-
   cigarettes.html; Sheila Kaplan, Teens Find a Big Loophole in the New Flavored Vaping Ban,
   N.Y. Times (Jan. 31, 2020), https://www.nytimes.com/2020/01/31/health/vaping-flavors-
   disposable.html.
 331
     FDA News Release, supra note 271.
 332
     Id.
 333
     Kaplan, Teens Find a Big Loophole, supra note 330.
 334
     Id.
 335
     Id.


                                                 97
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 102 of 213




 smoking a Juul.”336 Other high school students confirmed the popularity of Puff Bars, saying they

 “saw them everywhere” and “[t]hat’s what everyone was talking about.”337

        214.   Defendant Eonsmoke also sells disposable vape devices called Eon St!Ks, in a

 wide variety of youth-friendly flavors such as Blue Raspberry, Mango, Pink Lemonade, Lush

 Ice, and Berry Gelato.338 Not only do Eonsmoke’s products come in kid-friendly flavors, they are

 sold in strengths of 6.8% nicotine, even stronger than JUUL’s advertised 5% nicotine.339




                                                                             340




 336
     Id.
 337
     Angeline Jane Bernabe et al., Loophole in vaping ban has teens turning to disposable e-
   cigarettes, Good Morning Am. (Mar. 4, 2020),
   https://www.goodmorningamerica.com/wellness/story/loophole-vaping-ban-teens-turning-
   disposable-cigarettes-69376300.
 338
     Id. (listing Eonsmoke’s St!K disposable vape flavors as Blue Raspberry, Watermelon,
   Strawberry, Mango, Pineapple, Green Apple, Citrus, Cucumber, Peach, Pink Lemonade, Lush
   Ice, Strawberry Banana, Cubano, Kiwi Strawberry, Pomegranate, and Berry Gelato).
 339
     Id.
 340
     St!K Disposables 6.8% Nicotine 3 Pack, Eonsmoke.com,
   https://www.eonsmoke.com/product/__trashed-3/ (last visited Mar. 28, 2020).


                                                98
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 103 of 213




        215.    Eonsmoke also provides the flavoring for another disposable vape device called

 fruyt. 341 Eonsmoke St!Ks and Puff Bars have been sold side by side in stores.342




        216.    As a Professor at Rutgers Center for Tobacco Studies stated, “[t]hese disposable,

 completely self-contained e-cigarettes like Puff Bar and others share all of the characteristics that

 made Juul a problem.”343 In online discussions of these disposable vape products, including Eon

 St!K, users focused on “tasting similar to JUUL flavours, lasting longer than a JUUL pod and

 having a good ‘hit’ like a JUUL . . . [and] posted images highlight the similar physical

 dimensions to JUUL.”344 Researchers evaluating the rise of these products noted that “these

 products are similar to JUUL—the brand driving high rates of youth vaping—in form and

 function.”345 Disposable vape devices like Defendant Eonsmoke’s are “nearly identical in size”

 to JUUL and “also contain nicotine salts,” but also offer even more flavors, even higher nicotine


 341
     Cristine Delnevo et al., Rapid profileration of illegal pod-mod disposable e-cigarettes,
   Tobacco Control 055485 (Jan. 6, 2020),
   https://tobaccocontrol.bmj.com/content/early/2020/01/30/tobaccocontrol-2019-055485.full.
 342
     Kaplan, Teens Find a Big Loophole, supra note 368.
 343
     Id.
 344
     Delnevo, Rapid proliferation, supra note 341.
 345
     Id.


                                                  99
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 104 of 213




 concentrations, colorful marketing, and low pricing.346 Researchers also noted that “as a ‘single

 use product’, disposable [vape devices] further contribute to plastic waste and microplastic

 pollution, which is a growing health concern.” 347 This waste is a problem for Plaintiff as well as

 other municipalities, schools, and counties, as discussed below.

        217.    In response to increasing pressure, the founder and CEO of the company behind

 Puff Bar, Cool Clouds, announced that the company has “ceased all distribution” of Puff Bar

 products in the U.S. and stopped licensing to “prevent third parties from distributing in the

 U.S.”348 Defendant Eonsmoke’s disposable vape devices, on the other hand, are still available.

 Moreover, for every company selling candy-flavored vape products that exits the market, more

 materialize to take its place, driven by the knowledge that there is a large market of nicotine-

 addicted youth eager for their products.

        218.    The rise in disposable products as a means to evade bans on flavored e-cigarettes

 demonstrates why partial regulatory measures—banning flavor pods but not all flavored tobacco

 products, for example—are not sufficient to halt the spread of youth vaping.349




 346
     Id.
 347
     Id.
 348
     Sophie Alexander & Angelica LaVito, Upstart L.A. company pulls back Puff Bar single-use
   vaping product after outcry, L.A. Times (Feb. 20, 2020),
   https://www.latimes.com/business/story/2020-02-20/vaping-loophole.
 349
     Press Release: Raising the Tobacco Age to 21 Won’t Stop the Youth E-Cigarette Epidemic
   and Is Not a Substitute for Eliminating the Flavored Products that Lure Kids, Tobacco Free
   Kids (Dec. 16, 2019), https://www.tobaccofreekids.org/press-
   releases/2019_12_16_tobacco21_flavor.


                                                 100
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 105 of 213




         I.         JLI and Altria Join Forces to Protect JUUL’s Market Domination

                           Before conspiring with JLI, Altria tried to corner the youth e-
                    cigarette market

         219.       Altria’s first e-cigarette was a cigarette-lookalike, or “cigalike,” style of e-

 cigarette, sold under the brand MarkTen. Following a phased roll-out of MarkTen in Indiana and

 Arizona in late 2013, Altria launched the MarkTen nationwide in 2014 with an aggressive

 marketing campaign, eclipsing the advertising expenditures for the market leader at that time, blu

 e-cigarettes.350




         220.       E-cigarette advertising spending for 2014 totaled $88.1 million, a 52% increase

 from 2013.351 Of the $88.1 million spent in 2014, nearly 40% of that was Altria’s MarkTen




 350
     Jennifer Cantrell et al., Rapid increase in e-cigarette advertising spending as Altria’s
   MarkTen enters the marketplace, 25 Tobacco Control e16-18 (2015),
   http://dx.doi.org/10.1136/tobaccocontrol-2015-052532.
 351
     Id.


                                                      101
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 106 of 213




 campaign, at $35 million.352 More than eighteen million middle school and high school children

 were exposed to e-cigarette advertisements in 2014.353 Approximately one in two middle school

 and high school age children saw advertisements for e-cigarettes in retail stores and almost two

 in five saw advertisements for e-cigarettes online.354




        221.    At the time, the president of the Campaign for Tobacco-Free Kids said that

 companies like Altria were using “exactly the same themes we saw work with kids in the U.S.

 for decades with cigarettes.”355

        222.    Although free samples of tobacco products are prohibited under the terms of the

 Tobacco Master Settlement Agreement, as well as FDA regulations issued in 2010, Altria


 352
     Id.
 353
     Carley Thompson, How JUUL cornered the youth tobacco market and what you should know,
   King Cty. Pub. Health Insider (Aug. 6, 2018), https://publichealthinsider.com/2018/08/06/how-
   juul-cornered-the-youth-tobacco-market-and-what-you-should-know/.
 354
     Id.
 355
     Matt Richtel, A Bolder Effort by Big Tobacco on E-Cigarettes, N.Y. Times (June 17, 2017),
   https://www.nytimes.com/2014/06/17/business/a-bolder-effort-by-big-tobacco-on-e-
   cigarettes.html..


                                                 102
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 107 of 213




 exploited the grey area in the regulation of e-cigarettes and distributed coupons for free sample

 nicotine cartridges as part of its MarkTen launch. (The FDA has since issued finalized guidance

 clarifying the scope of the ban on distributing free samples or coupons to generally include e-

 cigarettes or components.356)

        223.    Altria utilized its extensive distribution network, reaching 60,000 stores in a

 month.357 For instance, in Arizona, Altria’s distribution network allowed MarkTen to achieve a

 48% e-cigarette market share in just seven weeks after launch, according to then-CEO Marty

 Barrington’s statements on an earnings call.358 Altria was clear in its intent to dominate the

 e-cigarette market as it has the traditional cigarette one: “We are the market leader today and we

 will continue to be,” Barrington told investors at the time of MarkTen’s launch.359

        224.    Altria also began acquiring small companies in the vaping industry, starting in

 2014 with Green Smoke, Inc., whose e-cigarettes were also the “cigalike” style, and were sold in

 flavors including “Vanilla Dreams” and “Smooth Chocolate.”360 In 2016, Altria acquired a vape

 product called Cync, from Vape Forward.361 Cync is a small vapor device that uses prefilled

 pods, similar to JUUL.


 356
     The Prohibition of Distributing Free Samples of Tobacco Products: Guidance for Industry,
   FDA (Oct. 2017), https://www.fda.gov/media/119231/download.
 357
     Melissa Kress, MarkTen National Rollout Hits 60,000 Stores, Convenience Store News (July
   22, 2014), https://csnews.com/markten-national-rollout-hits-60000-stores.
 358
     Mike Esterl, Altria To Launch MarkTen E-Cigarette Nationally, Wall St. J. (Feb. 19, 2014),
   https://www.wsj.com/articles/altria-to-launch-markten-e-cigarette-nationally-1392832378.
 359
     Kress, supra note 357.
 360
     Esterl, supra note 358; Senator Richard J. Durbin et al., Gateway to Addiction? A Survey of
   Popular Electronic Cigarette Manufacturers and Targeted Marketing to Youth at 12 (Apr. 14,
   2014), https://www.durbin.senate.gov/imo/media/doc/Report%20-%20E-
   Cigarettes%20with%20Cover.pdf.
 361
     Remarks by Jody Begley, 2017 Altria Investor Day (Nov. 2, 2017), http://media.corporate-
   ir.net/media_files/IROL/80/80855/2017InvestorDay/Remarks_and_Reconciliations.pdf.


                                                 103
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 108 of 213




        225.    In 2016, Altria launched a pod-based, “closed-tank” e-cigarette like JUUL, which

 it branded as the MarkTen Elite: “a pod-based product with a premium, sleek battery design” and

 having the “convenience of prefilled, magnetic click pods.”362 Altria told investors that the

 product “offers a variety of flavorful liquids in a modern, discrete device format.”363 After its

 nationwide launch, former Altria CEO Barrington, boasted that the Elite’s pods held more than

 twice as much liquid as JUUL’s. 364




        226.    Altria quickly followed with another pod-based product, the Apex by MarkTen.




 362
     Angel Abcede, Altria Introducing Closed Vapor System, CSP Daily News (Feb. 27, 2018),
   https://www.cspdailynews.com/tobacco/altria-introducing-closed-vapor-system#page=0.
 363
     Remarks by Begley, supra note 361 at 18.
 364
     Altria Group, Inc., Current Report (Form 8-K), Ex. 99.2 (Feb. 21, 2018),
   https://www.sec.gov/Archives/edgar/data/764180/000076418018000020/exhibit992-
   2018cagnyremarks.htm (remarks by Barrington and other members of Altria’s senior
   management team).


                                                 104
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 109 of 213




        227.   As mentioned above, Altria marketed its e-cigarettes in flavors that would appeal

 to youth. For example, the MarkTen Elite came in “Strawberry Brulee,” “Glacier Mint,” “Apple

 Cider,” and “Hazelnut Cream”:365




        228.   In February 2017, Altria told investors at the 2017 Consumer Analyst Group of

 New York (CAGNY) Conference that over the past year, “Nu Mark LLC (Nu Mark) made


 365
      Examples New Ecigs Post Juul at 13, Campaign for Tobacco-Free Kids (July 18, 2018),
   https://www.tobaccofreekids.org/assets/images/content/2018_07_18_New_Ecigs_Post_Juul.pd
   f.


                                              105
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 110 of 213




 excellent progress toward its long-term aspiration of becoming a leader in e-vapor.”366 In his

 remarks, Willard said, “Nu Mark, our e-vapor company, had a very strong year. It made

 excellent progress toward establishing MarkTen as a leading brand in the category, continued to

 improve its supply chain, and took the necessary steps to comply with the deeming

 regulations.”367 He noted, however, that the estimated “total 2016 e-vapor consumer spending

 was roughly flat compared to the prior year at approximately $2.5 billion.”368

        229.    Despite its best efforts, in 2017, Altria’s MarkTen e-cigarettes had a market share

 of only 13.7%, well behind JLI’s growing market share of 40%.369 Thus, despite its public

 statements to the contrary, Altria knew that it would not achieve its goal of dominating the e-

 cigarette market through its own products.

                      JLI and Altria Decide to Work Together to Expand JUUL’s Reach
                and Cover-Up JLI’s Youth Marketing

        230.    As set forth above, Big Tobacco has long known the importance of targeting

 youth and addicting them to nicotine. Profitable growth requires a pipeline of “replacement

 smokers” or e-cigarette users. JLI was wildly successful at expanding that pipeline, hooking

 youth who had never smoked cigarettes—and who, having grown up in the decades of anti-




 366
     Altria Group, Inc., Current Report (Form 8-K), Ex. 99.2 at 1 (Feb. 22, 2017),
   https://www.sec.gov/Archives/edgar/data/764180/000076418017000020/exhibit991-
   2017cagnyremarks.htm (remarks by Barrington and other members of Altria’s senior
   management team).
 367
     Id. at 9.
 368
     Id. at 10.
 369
     Richard Craver, Vuse falls further behind Juul on e-cig sales, Winston-Salem J. (Dec. 14,
   2017), https://www.journalnow.com/business/vuse-falls-further-behind-juul-on-e-cig-
   sales/article_ed14c6bc-5421-5806-9d32-bba0e8f86571.html.


                                                106
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 111 of 213




 smoking efforts following the Tobacco Master Settlement Agreement, never intended to try

 cigarettes. JLI’s customers largely represented the generation that Altria could not reach.

        231.    While still popular overseas, cigarette use has been declining in the United States

 in the last decade,370 especially with youth. Altria estimates that the cigarette industry declined

 by 4% in 2017 and by 4.5% in 2018, and it predicted a continued 4% to 5% decline in the

 average annual U.S. cigarette industry volume for 2019 through 2023.371 Altria later adjusted the

 estimated rate of decline to 4% to 6%, to reflect efforts to increase the legal age for cigarette

 smoking to twenty-one.372

        232.    As described above, Altria marketed its own e-cigarettes, testing different

 versions of the MarkTen e-cigarette and acquiring products such as the GreenSmoke cigalike and

 the Cync vape device. But JLI, a younger, tech-oriented, social-media-savvy company, was far

 better at targeting youth and making its product “cool” than Altria and other Big Tobacco

 companies were.

        233.    Both JLI and Altria knew that JUUL’s meteoric growth came from young,

 nonsmoking customers. As described below, Altria told the FDA as much in an October 25, 2018

 letter responding to the FDA’s request for a plan of action to address youth e-cigarette use. Altria



 370
     Current Cigarette Smoking Among Adults In the United States, CDC,
   https://www.cdc.gov/tobacco/data_statistics/fact_sheets/adult_data/cig_smoking/index.htm
   (last visited Mar. 28, 2020); Youth and Tobacco Use, CDC,
   https://www.cdc.gov/tobacco/data_statistics/fact_sheets/youth_data/tobacco_use/index.htm
   (last visited Mar. 28, 2020).
 371
     Altria’s Fourth-Quarter 2018 Earnings Conference Call, Altria (Jan. 31, 2019),
   http://investor.altria.com/Cache/1001247877.PDF?O=PDF&T=&Y=&D=&FID=1001247877
   &iid=4087349.
 372
     Altria Shares Slide As Cigarette Sales Continue to Decline, Tobacco Bus. (July 31, 2019),
   https://tobaccobusiness.com/altria-shares-slide-as-cigarette-sales-continue-to-decline/.


                                                  107
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 112 of 213




 informed the FDA that it was exiting the market for pod-based e-cigarettes, on the grounds that

 these products contributed to the youth vaping epidemic. Altria even displayed this letter to the

 public by posting it on its website, purporting to disclaim the very marketing and advertising

 tactics JLI relied on. But by this time, Altria and JLI had already been collaborating for

 approximately one year, and just seven weeks later, Altria would publicly announce its $12.8

 billion investment in JLI.

        234.    Altria wanted JUUL’s profits and new customer base. JLI, facing a public outcry,

 needed Altria’s help to navigate the storm that it created. The solution was a well-orchestrated

 cover-up with JLI dramatically changing its tune to promote itself as a company focused on

 “harm reduction,” purportedly providing existing adult smokers with a way to “Make the

 Switch” from combustible cigarettes to JUUL.

        235.    For that reason and others, Defendants JLI and Altria formed an association-in-

 fact enterprise (“the Youth Marketing Cover-Up Enterprise”) to protect and expand the market

 for JUUL through fraudulent means, including disseminating false statements denying JLI’s

 efforts to target youth with nicotine products and characterizing JUUL as a cessation device that

 was never intended for, or marketed to, youth. All the while, JLI and Altria understood that

 maintaining and expanding JUUL’s market share meant maintaining and expanding a customer

 base predominantly made of youth users.

        236.    Altria was prepared for this deception. Altria, and the rest of Big Tobacco, has a

 long history of targeting youth with nicotine products and then lying about it. In fact, this type of

 cover-up of youth marketing formed one of the bases for the U.S. Department of Justice’s

 (“DOJ”) 1999 RICO lawsuit alleging that Big Tobacco engaged in a conspiracy to deceive the



                                                 108
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 113 of 213




 public about the health effects of smoking and about their marketing to youth. In 2006, in a

 1,683-page opinion, Judge Kessler upheld the DOJ’s RICO claim against Altria and the other

 Big Tobacco companies. Judge Kessler found that Big Tobacco, including Altria and its

 subsidiary Philip Morris USA, committed predicate racketeering acts by falsely claiming that

 “they do not market to youth, that their marketing is only aimed at adult smokers, and that their

 marketing has no impact on youth smoking.”373. For example, Philip Morris374 and its co-

 conspirators caused to be transmitted a false claim that the cigarette industry “feel[s] very

 strongly that cigarette smoking is an adult custom that one should not even consider until they’ve

 reached the age of maturity,” which it claimed was age twenty-one. 375 Similarly, the court found

 that Philip Morris’s published marketing policies, claiming that “[a]ll of our brand advertising

 and promotions are intended for adults who choose to smoke” were false.376 The court also found

 that Altria made false statements in support of the Enterprise at a 2000 Philip Morris

 shareholders meeting when the Altria Board of Directors denied that Philip Morris marketed to

 youth:377

        [Philip Morris] has programs and policies in place, and are subject to legal
        restrictions, that help ensure that marketing and advertising activities be directed
        only to adults that choose to smoke . . . Philip Morris U.S.A. has a long-standing
        commitment to direct its advertising only at adults who choose to smoke [and]
        complies with an industry code and company policy that help ensure that its
        marketing efforts are directed only to adults who choose to smoke.




 373
     Philip Morris, 449 F. Supp. 2d at 862.
 374
     Judge Kessler found that Altria “effectively and actively control[ed] the activities of all of its
   subsidiaries, including Defendant Philip Morris USA Inc.” Id. at 204 n.12.
 375
     Id. at 678-79.
 376
     Id. at 683.
 377
     Id.


                                                  109
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 114 of 213




 Judge Kessler concluded that “[t]hese public statements are false and misleading and have been

 made to further the Enterprise’s overall objective of maximizing Defendants’ profits from the

 sale of cigarettes.”378 As Judge Kessler explained, these “Defendants’ efforts to target youth

 [we]re based on a recognition that the youth market is critical to the growth of their industry;

 their denials of those efforts [we]re based on the recognition that the public considers pursuit of

 the youth market to be ethically unacceptable.”379

           237.      The Youth Marketing Cover-Up Enterprise’s attempted cover-up of JLI’s youth

 marketing is more of the same. As part of the fraudulent Enterprise, JLI and Altria made false

 statements to the public and to regulators about actions they were purportedly taking to address

 rampant youth vaping, including removing certain JUULpod flavors from the market while

 continuing to promote Mint JUULpods with the knowledge that Mint was a preferred flavor with

 youth, with the intent that parents, policymakers, and regulators would rely on such false

 statements in a way that would allow JLI to keep selling JUUL products.

           238.      The Youth Marketing Cover-Up Enterprise is an ongoing and continuing

 organization with a common purpose of covering up JLI’s youth focus and fraudulently

 maintaining and expanding JUUL’s massive and ill-gotten market share.

                           Following JLI’s Journey Closely: Formation of the Youth Marketing
                     Cover-Up Enterprise

           239.      Defendants Altria and JLI formed the Youth Marketing Cover-Up Enterprise by

 at least late 2017 or early 2018.




 378
       Id. at 862.
 379
       Id. at 863.


                                                  110
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 115 of 213




        240.    From JLI’s beginnings, Altria, a pioneer in addicting youth to nicotine, “followed

 Juul’s journey rather closely.”380

        241.    According to Altria’s current CEO, Howard A. Willard III, Altria first contacted

 JLI about a commercial relationship in early 2017, with “confidential discussions” beginning in

 the spring of 2017.381 JLI and Altria’s “confidential discussions” occurred “over a period of

 approximately 18 months.”382

        242.    In November 2017, Altria announced a minority investment in Avail Vapor, LLC

 (“Avail”), one of the largest vape store chains in the United States, which also produces and sells

 its own branded e-liquids for refillable “open-tank” devices.383 Altria’s comments to investors

 highlighted that the investment allowed Altria access to Avail’s “extensive data around adult

 vaper purchasing patterns,” and “full-service analytical science laboratory,” located in Altria’s

 hometown of Richmond, Virginia. 384

        243.    On information and belief, the “confidential discussions” between JLI and Altria

 intensified in late 2017 and early 2018, and the companies began to lay the groundwork for



 380
     Altria Group, Inc., Current Report (Form 8-K), Ex. 99.1 at 4 (Feb. 20, 2019),
   https://www.sec.gov/Archives/edgar/data/764180/000076418019000018/exhibit991-
   2019cagnyremarks.htm (Remarks by Willard and other members Altria’s senior management
   team).
 381
     Willard, Letter to Senator Durbin, supra note 23 at 3.
 382
     Id.
 383
     Rich Duprey, Is Altria Trying to Corner the E-Cig Market?, Motley Fool (Jan. 7, 2018),
   https://www.fool.com/investing/2018/01/07/is-altria-trying-to-corner-the-e-cig-market.aspx;
   Lauren Thomas, Altria shares plunge after FDA releases road map to curb tobacco-related
   deaths, CNBC (July 28, 2017), https://www.cnbc.com/2017/07/28/altria-shares-fall-after-fda-
   releases-roadmap-to-curb-tobacco-related-deaths-.html.
 384
     Altria Group, Inc., Current Report (Form 8-K), Ex. 99.1 at 19 (Nov. 2, 2017),
   https://www.sec.gov/Archives/edgar/data/764180/000076418017000131/exhibit991-
   2017investorday.htm.


                                                 111
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 116 of 213




 Altria to support the Youth Marketing Cover-Up Enterprise. Altria has acknowledged that it was

 monitoring JUUL sales data “in late 2017 and early 2018.”385 At that time, JUUL was

 dominating the e-cigarette market. By November 2017, JLI had sold one million units of its

 blockbuster product, with a 621% growth in year-to-year sales and capturing 32% of e-cigarette

 sales tracked by Nielsen.386

        244.    Altria recognized that JLI had, against the backdrop of steadily declining cigarette

 sales, created the perfect product to addict a new generation to nicotine. But to keep the product

 from disappearing off the shelves as quickly as it had arrived due to public outcry, JLI would

 need a more sophisticated approach to marketing and to navigating the storm of public opinion

 and regulatory and congressional scrutiny on the horizon. In short, JLI needed Altria’s

 experience, and Altria needed access to JLI’s best-selling e-cigarette and its youth market.

        245.    While following JLI’s journey closely and engaging in “confidential discussions,”

 Altria had tested variations on the MarkTen that shared features of JUUL, such as the MarkTen

 Bold, with a nicotine salt formulation and 4% nicotine by weight, and the MarkTen Elite, “a

 small pod-based product that offers a variety of flavorful liquids in a modern, discrete device

 format.”387 But as noted above, sales of Altria’s own e-cigarettes trailed behind both JUUL and

 British American Tobacco’s Vuse.

        246.    Altria wanted JLI’s market dominance and young customer base. JLI, in the

 crosshairs of a public and regulatory outcry, needed Altria’s experience placating the public and

 its influence in Washington. Together, by lying about JLI’s efforts to addict youth to nicotine


 385
     Willard, Letter to Senator Durbin, supra note 24 at 6 (emphasis added).
 386
     Robinson, supra note 14.
 387
     Remarks by Begley, supra note 361.


                                                112
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 117 of 213




 and fraudulently misrepresenting the nature of JUUL, JLI and Altria could protect, maintain, and

 expand JLI’s massive and ill-gotten youth market share.

                     Late 2017–August 2018: Early Coordination of Altria with the Youth
                Marketing Cover-Up Enterprise

        247.    As the sales of JUUL continued to mushroom, it was readily apparent, and widely

 reported, that the rapid growth in sales was due to the surging popularity of “juuling” among

 teenagers. By March 2018, multiple national news outlets including National Public Radio, USA

 Today, and Business Insider reported youth were using JUUL with alarming frequency, posting

 about “juuling” in school restrooms on social media, and bragging about being able to use the

 device in the classroom due to JUUL’s discreet design.

        248.    One of the priorities for the Youth Marketing Cover-Up Enterprise was therefore

 to control the messaging and narrative around youth vaping. Faced with an urgent, growing

 public health crisis, national media attention, and the ire of the public, the FDA and members of

 Congress, the Youth Marketing Cover-Up Enterprise realized that given the increasing public

 and regulatory scrutiny of JLI’s marketing tactics, a dis-information campaign was urgently

 needed to protect its bottom line, and it turned to a sophisticated and savvy third party for

 assistance. By at least April 2018, both JLI and Altria were working with the global public

 strategy firm Mercury LLC (“Mercury”), which is part of Omnicom Group, Inc. (“Omnicom”),

 one of the “Big Four” advertising holding companies dominating marketing and communications

 worldwide since the 1990s, second only to WPP plc.388


 388
     See HISTORY's Moments in Media: The Birth of the Big 4 Holding Companies, MediaVillage
   (Jan. 13, 2020), https://www.mediavillage.com/article/historys-moments-in-media-the-birth-of-
   the-big-4-holding-companies/; Nathalie Tadena & Joshua Jamerson, Omnicom Posts Strong
   Sales Growth Advertising Giant's Second-Quarter Earnings Rise 12%, Wall S. J. (July 22,


                                                 113
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 118 of 213




        249.    Mercury filed a lobbying registration on behalf of Defendant Altria Client

 Services LLC, effective April 1, 2018, identifying “tobacco product regulations” as the specific

 issue; two of Mercury’s managing directors, Stephen Aaron and Al Simpson, handle the Altria

 account.389 Aaron, who was the federal liaison for the National Rifle Association for nearly a

 decade, describes his role as “ help[ing] clients nuance complex issues to deliver effective

 messages amid intense national debates to move the public in support of client agendas.”390 Big

 Tobacco spin tactics are familiar territory for Mercury: another Mercury client is the Foundation

 for a Smoke-Free World (“Foundation”), an organization established and solely funded by Philip

 Morris International that claims to be an independent scientific body. 391 The World Health

 Organization strongly rejected partnering with the Foundation and urged others to do the

 same,392 while other global health organizations pointed out that “[w]hile PMI and its grantee

 claim a commitment to reducing harm; reports show that PMIs cigarettes continue to be heavily

 marketed in ways that attract children and undermine public health policy.”393 Working with JLI



   2014), https://www.wsj.com/articles/omnicom-sees-earnings-revenue-growth-top-expectations-
   1406028567.
 389
     Kevin McCauley, Altria Taps Mercury for Tobacco Regulation Work, O’Dwyer’s (June 4,
   2018), https://www.odwyerpr.com/story/public/10754/2018-06-04/altria-taps-mercury-for-
   tobacco-regulation-work.html.
 390
     Stephen Aaron, Managing Director, Mercury LLC,
   http://www.mercuryllc.com/experts/stephen-aaron/ (last visited Mar. 28, 2020).
 391
     Tess Legg et al., The Philip Morris-funded Foundation for a Smoke-Free World: tax return
   sheds light on funding activities, Vol. 393 Lancet No. 10190 at 2469-2562 (June 22, 2019),
   https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(19)31347-9/fulltext.
 392
     WHO Statement on Philip Morris funded Foundation for a Smoke-Free World, WHO (Sept.
   28, 2017), https://www.who.int/news-room/detail/28-09-2017-who-statement-on-philip-morris-
   funded-foundation-for-a-smoke-free-world.
 393
     Open Letter to Urge WHO Executive Board to Reject Foundation for a Smoke Free World
   (FSFW), GGTC (Jan. 28, 2019), https://ggtc.world/2019/01/28/an-open-letter-to-urge-who-
   executive-board-to-reject-fsfw/.


                                                114
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 119 of 213




 and Altria, Mercury has promoted a similar “harm reduction” message as a central feature of the

 Youth Marketing Cover-Up Enterprise’s dis-information campaign.

        250.




                                      394




                                395




 394
     INREJUUL_00262168; see also Kate Zernike, ‘I Can’t Stop’: Schools Struggle With Vaping
   Explosion, N.Y. Times (Apr. 2, 2018), https://www.nytimes.com/2018/04/02/health/vaping-
   ecigarettes-addiction-teen.html.
 395
     INREJUUL_00262168.


                                               115
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 120 of 213




        251.




                                                                                396



        252.    On April 18, 2018, a group of eleven United States Senators sent JLI a letter

 declaring that JUUL and JUULpods “are undermining our nation’s efforts to reduce tobacco use

 among youth and putting an entire new generation of children at risk of nicotine addiction and

 other health consequences.”397



 396
    INREJUUL_00262226-227.
 397
    Letter from Senator Richard J. Durbin et al. to Kevin Burns, JUUL Labs, Inc. (Apr. 18,
   2018), https://www.durbin.senate.gov/imo/media/doc/JUUL%20Letter%20-
   %20S%20IGNED.pdf.


                                                116
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 121 of 213




        253.    Less than a week later, on April 23, 2018, then-FDA Commissioner Gottlieb

 announced a crackdown on retailers to limit youth access to e-cigarettes and enforcement actions

 against JLI in particular.398 On April 24, 2018, the FDA sent JLI a request for documents

 “relating to marketing practices and research on marketing, effects of product design, public

 health impact, and adverse experiences and complaints related to JUUL.”399 The FDA stated

 clearly that it was requesting these documents because of evidence of widespread youth use,

 including media reporting about middle school and high school student use of JUUL on school

 property and social media evidence of youth use. “Widespread reports of youth use of JUUL

 products are of great public health concern,” the FDA warned.400

        254.    JLI, with the help of its “campaign manager” Mercury and Altria guiding its

 campaign, was ready with a response. The next day, on April 25, 2018, JLI issued a press

 release, pledging its support of efforts to raise the minimum age to purchase tobacco products to

 twenty-one and “an initial investment of $30 million over the next three years dedicated to

 independent research, youth and parent education, and community engagement efforts.”401

        255.    As part of its “independent research,” in 2018, JLI, with the approval and

 knowledge of JLI’s officers and directors,



                                                      As discussed above, this research confirmed


 398
     Gottlieb, Statement Apr. 23, 2018, supra note 321.
 399
     Letter from Matthew Holman, M.D., FDA to Ziad Rouag, JUUL Labs, Inc. (Apr. 24, 2018),
   https://www.fda.gov/media/112339/download.
 400
     Id.
 401
     JUUL Labs, Inc., JUUL Labs Announces Comprehensive Strategy to Combat Underage Use,
   MarketWatch (Apr. 25, 2018), https://www.marketwatch.com/press-release/juul-labs-
   announces-comprehensive-strategy-to-combat-underage-use-2018-04-25.


                                                117
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 122 of 213




 the popularity of Mint JUULpods with teens. Similarly, the Altria Defendants knew from

 decades of experience selling a variety of tobacco products—and the development of its

 “graduation theory”—that both mint and menthol were popular with youth, as discussed above.

 Despite this knowledge, JLI and Altria kept Mint and Menthol JUULpods on the shelves even

 when ostensibly removing youth-friendly flavors from retail stores in November 2018, as

 discussed further below.

        256.




        257.    Instead, with that knowledge and with no genuine interest in youth prevention,

 and as detailed below, JLI, JLI’s officers and directors, and Altria committed to work to preserve

 Mint as a flavor for as long as possible. Indeed, to further this goal, Pritzker and Valani poured

 additional money into JLI a mere two months later as part of a $600 million funding round,

 allowing the Youth Marketing Cover-Up Enterprise to continue the work of maintaining and

 expanding JUUL’s youth market-share while denying that JLI marketed to youth in order to

 avoid public outcry.402




 402
     JUUL Raises $650M Of Its $1.25B Mega-Round, crunchbase (July 10, 2018),
   https://news.crunchbase.com/news/juul-raises-650m-of-its-1-25b-mega-round/.


                                                 118
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 123 of 213




        258.




        403


                                                                                  404



        259.



                        405




                                             406
                                                   Put another way, JUUL’s continued market growth

 required Altria and JLI to convince the public and regulators that contrary to the facts, JLI had

 nothing to do with youth vaping.

        260.    On August 2, 2018, JLI met with the FDA to discuss a proposed youth-behavioral

 study on the prevalence of use, perceptions of use, and intentions to use JUUL and other tobacco

 products among adolescents aged thirteen and seventeen (the “Youth Prevalence study”).407 As

 with other steps taken by the Youth Marketing Cover-Up Enterprise during this time, the Youth

 Prevalence study was a distraction and delay tactic, meant to give the public and regulators the


 403
     INREJUUL_00258827-828.
 404
     Id.; see also Start-up e-cigarette brand aims to “improve smokers’ lives”, 362 BMJ k2930
   (2018), https://www.bmj.com/content/362/bmj.k2930.
 405
     INREJUUL_00258827-828.
 406
     Id.
 407
     Letter from Joanna Engelke, JUUL Labs, Inc., to David Portnoy, Ph.D., M.P.H., FDA Center
   for Tobacco Products (Nov. 5, 2018).


                                                   119
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 124 of 213




 impression that JLI was actively addressing the youth vaping epidemic. In fact, as discussed

 further below, the Youth Prevalence study was a sham, and JLI would provide “results” to the

 FDA in November 2018 that were directly contradicted by its own internal data.
                                                                   408
          261.



                                  409
                                        The brand campaign that Omnicom ultimately created for the

 Youth Marketing Cover-Up Enterprise was the “Make the Switch” campaign, which revolved

 around television ads featuring former smokers aged thirty-seven to fifty-four, each discussing

 “how JUUL helped them quit smoking.”410

          262.   A striking departure from JLI’s earlier advertising campaigns and launch parties,

 the “Make the Switch” campaign was the backdrop for the fraudulent statements disseminated by

 the Youth Marketing Cover-Up Enterprise in order to protect, maintain, and expand the

 tremendous market share gained by hooking kids on nicotine: that JUUL was only ever intended

 as an alternative to smoking for existing adult smokers and JLI’s marketing was never aimed at

 youth. According to JLI’s Vice President of Marketing, the “Make the Switch” campaign was




 408
       See INREJUUL_00066530-539



 409
     INREJUUL_00074841-844.
 410
     Angelica LaVito, Juul combats criticism with new TV ad campaign featuring adult smokers
   who quit after switching to e-cigarettes, CNBC (Jan. 8, 2019),
   https://www.cnbc.com/2019/01/07/juul-highlights-smokers-switching-to-e-cigarettes-in-ad-
   campaign.html.


                                                  120
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 125 of 213




 “an honest, straight down the middle of the fairway, very clear communication about what we’re

 trying to do as a company.”411

        263.    These statements, however, are belied by evidence of JLI’s early marketing

 campaigns and statements such as the admission by one of JLI’s engineers that “[w]e don’t think

 a lot about addiction here because we’re not trying to design a cessation product at all . . .

 anything about health is not on our mind.”412 As described elsewhere herein, JLI and its officers

 and directors directly targeted underage nonsmokers. JLI and the Altria Defendants were well

 aware that such users made up a significant percentage of JLI’s customer base in 2018—in fact,

 they counted on this customer base to grow and preserve JUUL’s market share—and that the

 statements they disseminated regarding “Make the Switch” from smoking being JLI’s mission

 from the start were fraudulent.

        264.    The fraudulent nature of the “Make the Switch” campaign can literally be seen by

 comparing the campaign’s advertisements to JLI’s initial advertising, as demonstrated below.

 The fact that these advertisements are for the same product almost defies belief.




 411
     Id.
 412
     Nitasha Tiku, Startup Behind the Lambo of Vaporizers Just Launched an Intelligent e-
   Cigarette, The Verge (Apr. 21, 2015), https://www.theverge.com/2015/4/21/8458629/pax-labs-
   e-cigarette-juul.


                                                  121
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 126 of 213




        265.    Indeed, JLI and Altria knew that the JUUL device was the opposite of a “tool[] to

 reduce or eliminate” nicotine consumption, given JUULpods’ high nicotine content, as well as

 the delivery of nicotine to the user. According to the National Institutes of Health, the “amount

 and speed of nicotine delivery . . . plays a critical role in the potential for abuse of tobacco

 products.”413 JLI designed its product to provide the largest amount of nicotine in the fastest way


 413
    CDC et al., Nicotine Addiction: Past and Present, How Tobacco Smoke Causes Disease,
   NCBI (2010), https://www.ncbi.nlm.nih.gov/books/NBK53018/#ch4.s92.


                                                  122
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 127 of 213




 possible. As JLI itself advertises, JUUL delivers nicotine to the bloodstream as much as 2.7

 times faster than other e-cigarettes. And, because of JLI’s unique formula of nicotine salts and

 organic acids, as described above, vaping a JUUL delivers a vapor that is extremely potent in

 terms of nicotine content but also considerably smoother than cigarettes or even other e-

 cigarettes. At some point during the coordination between JLI and Altria, but no later than the

 due-diligence period for Altria’s investment in JLI, JLI (through its employees) provided Altria

 with a copy of                        , described above.414 Therefore, both JLI and Altria also

 knew

               If “harm reduction” and switching from cigarettes were the true goals, there would

 be no need for the highly potent 5% nicotine formulation.

        266.      Far from being a product used by adults to quit smoking, JUUL has been an

 initiation product for nonsmokers, particularly and predominantly youth. Researchers found that

 in 2018, only 7.9% of American adults had ever used USB-shaped vape devices, like JUUL, and

 only 2% of adults currently used them. 415 And as mentioned above, youth were sixteen times

 more likely to use the USB-shaped JUUL than adults. 416

        267.      Thus, JLI and Altria committed predicate acts of wire fraud when they caused the

 “Make the Switch” campaign to air on television with the fraudulent intent of deceiving the

 public, Congress, and regulators into believing that JLI is and had been focused solely on

 targeting adult smokers.


 414
     INREJUUL_00244200.
 415
     Kristy L Marynak et al., Use and reasons for use of electronic vapour products shaped like
   USB flash drivers among a national sample of adults, 28 Tobacco Control 685 (Nov. 2019),
   https://tobaccocontrol.bmj.com/content/28/6/685.
 416
     Vallone et al., supra note 230.


                                                 123
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 128 of 213




        268.    Another key aspect of the Youth Marketing Cover-Up Enterprise’s early

 coordination was Altria’s acquisition of shelf space that it would later provide to JLI in order to

 sustain the exponential growth of underage users of JUUL products. By acquiring shelf space in

 furtherance of the Youth Marketing Cover-Up Enterprise, Altria took steps to ensure that JUUL

 products would receive prominent placement alongside a top-rated brand of combustible

 cigarettes, namely, Altria’s Marlboro brand—the best-selling cigarette overall and by far the

 most popular brand among youth, as described above.417

        269.    In 2018, Altria spent approximately $100 million to secure shelf space at retailers

 for e-vapor products—purportedly for the MarkTen e-cigarette that it stopped manufacturing in

 2018, although sales data suggests this was not the true reason for purchasing the shelf space:

 Altria’s short-lived 2018 launch of its pod-based MarkTen Elite put that product in only 25,000

 stores,418 whereas its 2014 launch of the original MarkTen saw the MarkTen reaching 60,000

 stores in the first month in the western United States alone.419 Altria’s payments for shelf space

 were a mixture of “cash and display fixtures in exchange for a commitment that its e-cigarettes

 would occupy prime shelf space for at least two years.”420 But Altria had no need for two years

 of prominent shelf space while it was engaged in discussions with JLI, was actively scaling back

 sales of the original MarkTen, and had no true plans for a wide launch of the MarkTen Elite.



 417
     See 2012 Surgeon General Report, supra note 252 at 164; see also Perks, supra note 105.
 418
     Sheila Kaplan, Altria to Stop Selling Some E-Cigarette Brands That Appeal to Youths, N.Y.
   Times (Oct. 25, 2018), https://www.nytimes.com/2018/10/25/health/altria-vaping-
   ecigarettes.html.
 419
     Kress, supra note 357.
 420
     Jennifer Maloney & John McKinnon, Altria-Juul Deal Is Stuck in Antitrust Review, Wall St.
   J. (Jan. 17, 2020), https://www.wsj.com/articles/altria-juul-deal-is-stuck-in-antitrust-review-
   11579257002.


                                                 124
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 129 of 213




 Instead, when Altria later announced its $12.8 billion investment in JLI, part of the agreement

 was that Altria would provide JLI with this premium shelf space.421

        270.    Altria’s purchase of shelf space in 2018 indicates that Altria and JLI were

 coordinating on the activities of the Youth Marketing Cover-Up Enterprise even before Altria

 announced its investment in JLI and demonstrates Altria’s commitment to maintaining and

 expanding JUUL’s market, including its youth market. The Youth Marketing Cover-Up

 Enterprise thus ensured that JUUL products are placed where kids are most likely to see them

 and buy them: in retail establishments, next to the most popular cigarette brand for underage

 users, Marlboro.422

                     September–December 2018: Further Coordination of the Youth
                Marketing Cover-Up Enterprise

        271.    Throughout 2018, as public and government scrutiny of JLI’s practices

 intensified, JUUL’s market share continued to climb. In the fall of 2018, with pressure mounting,

 JLI and Altria stepped up the fraudulent practices of the Enterprise in response. Altria and JLI’s

 responses to such scrutiny reflect a coordinated, successful effort to mislead the public, including

 Plaintiff, and regulators. In reliance on JLI and Altria’s fraudulent statements and actions, JUUL

 remained on the market without an overwhelming public outcry and enjoyed massive

 commercial success in Plaintiff’s community.

        272.    On September 25, 2018, then-FDA Commissioner Gottlieb called youth vaping an

 “epidemic” and sent letters to JLI and Altria demanding each company’s plan to reduce youth



 421
    Id.
 422
    Laura Bach, Where Do Youth Get Their E-Cigarettes?, Campaign for Tobacco Free Kids
   (Dec. 3, 2019), https://www.tobaccofreekids.org/assets/factsheets/0403.pdf.


                                                 125
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 130 of 213




 use, requesting a “detailed plan, including specific timeframes, to address and mitigate

 widespread use by minors.”423

        273.    On October 2, 2018, the FDA raided JLI’s headquarters and seized more than one

 thousand documents related to JLI’s sales and marketing practices.424

        274.    On October 16, 2018, JLI presented its “Action Plan” to the FDA in response to

 then-FDA Commissioner Gottlieb’s September 25, 2018 letter.
                                                                425


                                                                                  426
                                                                                        As discussed

 below, JLI also presented this Action Plan to the public a month later.

        275.    On October 25, 2018, Altria submitted a letter in response to the FDA’s call to

 combat the youth vaping epidemic, which it published to the public on its website. 427 Altria

 claimed to have “serious concerns” about youth access to e-vapor products and admitted that the

 use of e-cigarettes by youth had risen to “epidemic levels.”428 Altria agreed to remove its pod-

 based e-cigarettes from the market and stop selling any flavored traditional e-cigarettes other

 than tobacco, menthol, and mint.429 It acknowledged that “[b]ased on the publicly available


 423
     Letters to Manufacturers Regarding Plans to Address Youth Access and Use, FDA (Sept. 12,
   2018), https://www.fda.gov/tobacco-products/rules-regulations-and-guidance/ctp-letters-
   industry#youth-access (Letters were also sent to Reynolds American, Fontem Ventures, and
   JTI).
 424
     McGinley, supra note 21.
 425
     FDA Presentation at 2, JUUL Labs, Inc. (Oct. 16, 2018); see also INREJUUL_00182989.
 426
     Id.
 427
     Letter from Howard A. Willard III, Altria Group, Inc., to Scott Gottlieb, M.D., FDA
   Commissioner (Oct. 25, 2018), https://www.altria.com/-/media/Project/Altria/Altria/about-
   altria/federal-regulation-of-tobacco/regulatory-filings/documents/Altria-Response-to-FDA-E-
   vapor-October-25-2018.pdf.
 428
     Id. at 1.
 429
     Id. at 2.


                                                126
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 131 of 213




 information from FDA and others, we believe pod-based products significantly contribute to the

 rise in youth use of e-vapor products.”430 “Although we do not believe we have a current issue

 with youth access to or use of our pod-based products, we do not want to risk contributing to the

 issue.”431 Altria’s letter went on to disclaim a number of practices that it associated with

 marketing to youth—strategies that were key components of JLI’s marketing strategy. Altria

 specifically identified the use of flavors that go beyond traditional tobacco flavors, digitally

 advertising on websites with a large percentage of youth visitors, using social media to promote

 the brand, allowing online purchases and promotional sign-ups without age verification,

 advertising e-cigarettes on billboards, advertising with models who appear to be under twenty-

 five-years old, distributing branded merchandise, and paying celebrities or other third parties to

 market or use a particular brand’s e-cigarette. Altria also claimed to support “banning vaping in

 schools” in order to reduce “social access.”432 Altria ended the letter by committing to “reverse

 the current use trend among youth.”433

          276.   On a public earnings conference call that same day, Altria repeated many of these

 statements, describing its decision to remove its pod-based products from the market as one

 intended to address the dramatic increase in youth e-cigarette use—while knowing that it was

 only weeks away from publicly announcing a $12.8 billion investment in JLI, the company that

 ignited the youth vaping crisis:

          In September, the FDA asked several companies, including Altria, to provide
          plans to address underage use of e-vapor products. We welcomed FDA’s action


 430
     Id. at 2.
 431
     Id.
 432
     Id. at 3.
 433
     Id. at 5.


                                                  127
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 132 of 213




        and we agreed that the reported rise in underage use of e-vapor products is
        alarming and immediate action should be taken.434

        277.    Throughout the call, Willard repeatedly emphasized that Altria’s withdrawal of its

 own pod-based products was intended to address youth use: “[W]e really feel like in light of this

 dramatic increase in youth usage, withdrawing those products until the PMTA is filed is one path

 forward.”435 He later said, “And frankly, the actions we took were the actions that we thought we

 could take that would have the biggest impact on addressing the increased use of e-vapor

 products by youth . . . we wanted to make a significant contribution to addressing the issue.”436

        278.    Willard stated that Altria had concluded that “pod-based products and flavored

 products” were behind the increase in youth use of e-cigarettes:

        [A]s we looked at the data that is available in some of the remarks from the FDA,
        I think we concluded that the driver of the recent increase we think is pod-based
        products and flavored products and so we thought that the two actions that we
        took addressed the drivers of the increased youth usage here in the short run.437

        279.    Without saying anything about the massive investment it was about to make in

 JLI’s pod-based products, Willard declared that Altria was removing its pod-based products from

 the market to address youth use, and it would discontinue its cig-a-like flavors other than mint,

 menthol, and tobacco:

        First, Nu Mark will remove from the market MarkTen Elite and Apex by
        MarkTen pod-based products until these products receive a market order from the
        FDA or the youth issue is otherwise addressed. Second, for our remaining
        MarkTen and Green Smoke cig-a-like products, Nu Mark will sell only tobacco,
        menthol and mint varieties. Nu Mark will discontinue the sale of all other flavor

 434
     Altria Group Inc. (MO) Q3 2018 Earnings Conference Call Transcript, Motley Fool (Sept.
   30, 2018), https://www.fool.com/earnings/call-transcripts/2018/10/25/altria-group-inc-mo-q3-
   2018-earnings-conference-ca.aspx (emphasis added) (Willard’s comments).
 435
     Id.
 436
     Id.
 437
     Id. (emphasis added).


                                                128
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 133 of 213




        variants of our cig-a-like products until these products receive a market order
        from the FDA or the youth issue is otherwise addressed. Although we don’t
        believe we have a current issue with youth access or use of our e-vapor products,
        we are taking this action, because we don’t want to risk contributing to the
        issue.438

        280.    Although Altria grouped mint and menthol flavors in the same category as

 tobacco flavor, it knew from decades of selling tobacco products with these flavors that mint and

 menthol are popular with youth, no matter what tobacco product, as discussed above.

        281.    On November 5, 2018, JLI transmitted the results of its Youth Prevalence study to

 the FDA.439 Remarkably, JLI’s study concluded that only 1.5% of youth had ever used JUUL,

 and that only 0.8% of youth had used JUUL in the last thirty days.440 And

                                                                                     JLI’s Youth

 Prevalence study suggested that Mango was four times as popular as Mint. Specifically, the

 Youth Prevalence study found that 47% of youth who reported vaping using JUUL in the last

 thirty days used Mango most often, with only about 12% reporting the same for Mint.441

        282.    On November 13, 2018, JLI presented its “Action Plan” to the public, largely

 identical to what JLI had presented to the FDA in October 2018.442 JLI announced its intent to

 stop selling certain flavors in brick-and-mortar stores, restrict purchases of those flavors on the

 JUUL website to adults age twenty-one and over, and shut down its social media accounts.443


 438
     Id. (emphasis added).
 439
     Engelke, Letter to David Portnoy, supra note 407.
 440
     Id.
 441
     Id. at 3.
 442
     JUUL Labs Action Plan (“JLI November Action Plan”), JUUL Labs, Inc. (Nov. 13, 2018),
   https://newsroom.juul.com/juul-labs-action-plan/ (JLI did not include in its November Action
   Plan to the public a proposal for Bluetooth or WiFi equipped devices that was included in JLI’s
   October 2018 Action Plan to the FDA.).
 443
     Id.


                                                 129
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 134 of 213




 The flavors that would be available only through JUUL.com were “Mango, Fruit, Creme, and

 Cucumber.”444 Through both JLI’s October 2018 presentation to the FDA and JLI’s Action Plan

 shared with the public in November 2018, the Youth Marketing Cover-Up Enterprise

 fraudulently characterized Mint as a “tobacco and menthol-based product,” as opposed to a

 “flavored product,” suggesting that it was a product for adult smokers. JLI include a version of

 the below image in in both the public-facing Action Plan and JLI’s presentation to the FDA.445




        283.    But JLI and Altria knew that non-smoking youth liked Mint as much as any

 flavor. As JLI’s internal documents confirm, Mint’s success was
                                                                                               446
                                                                                                     JLI
                                                                        447
 knew there was                                                               and
                                                                              448
                                                                                    As alleged in a



 444
     Id.
 445
     Id.
 446
     INREJUUL_00265069.
 447
     INREJUUL_00079307-409 at 395.
 448
     Id.


                                                130
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 135 of 213




 whistleblower complaint, JLI’s then-CEO told his employees that “You need to have an IQ of 5

 to know that when customers don’t find mango they buy mint.”449

        284.    As predicted, JLI’s sale of Mint pods rose from one third of its sales in September

 2018 to approximately two thirds in February 2019. JLI’s 2019 revenues were estimated to be

 between $2.36 billion and $3.4 billion, and Mint pods accounted for approximately 75% of JLI’s

 total 2019 sales.

        285.    Seeing that the Youth Marketing and Cover-Up’s scheme was successful, on

 December 7, 2018, Altria discontinued the production and distribution of all MarkTen and Green

 Smoke vapor products. “We remain committed to being the leader in providing adult smokers

 innovative alternative products that reduce risk, including e-vapor,” Willard explained in a

 statement to the press.450 “We do not see a path to leadership with these particular products and

 believe that now is the time to refocus our resources.”451

                      Publicly Announcing the Ties Between the Youth Marketing Cover-
                Up Enterprise Defendants

        286.    On December 20, 2018, Altria and JLI publicly announced the collaboration that

 had been taking place, on information and belief, since late 2017. In the largest equity investment




 449
     Angelica LaVito, Former Juul executive sues over retaliation, claims company knowingly
   sold tainted nicotine pods, CNBC (Oct. 30, 2019), https://www.cnbc.com/2019/10/30/former-
   juul-executive-sues-over-retaliation-claims-company-knowingly-sold-tainted-pods.html; Sheila
   Kaplan & Jan Hoffman, Juul Knowingly Sold Tainted Nicotine Pods, Former Executive Say,
   N.Y. Times (Nov. 20, 2019), https://www.nytimes.com/2019/10/30/health/juul-pods-
   contaminated.html (emphasis added).
 450
     Altria Shifts Gears on Innovative Products Platform, Convenience Stores News (Dec. 7,
   2018), https://csnews.com/altria-shifts-gears-innovative-products-platform.
 451
     Id.


                                                 131
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 136 of 213




 in United States history, Altria invested $12.8 billion in JLI.452 The announcement came less

 than two months after Altria told the FDA that it “believe[s] that pod-based products

 significantly contribute to the rise in youth use of e-vapor products” and that it accordingly

 would be removing its pod-based products from the market.453

        287.    In making this decision to place profits over public health, Altria considered that

 the e-cigarette industry would see significant year-over-year growth in the near term, and that

 “JUUL continu[es] to be a growth driver for the e-vapor category.”454 And although Altria

 claimed its investment had an altruistic motive—“we believed the transaction would give Altria

 an unprecedented opportunity to share our experience in underage tobacco prevention with

 JUUL to help address youth usage”—in reality, Altria has provided no underage / youth

 prevention services to JLI.455

        288.    Altria admitted that minors were using JUUL products and that “underage use of

 e-cigarette product is a problem.”456 But Altria would not have made such a sizable investment if

 it did not intend to grow JUUL’s already enormous market even more. In fact, Altria said as

 much when announcing its infusion of cash, explaining that its investment in JLI “enhances

 future growth prospects” and committing to applying “its logistics and distribution experience to

 help JUUL expand its reach and efficiency.”457 According to Willard, Altria was “excited to


 452
     Altria Makes $12.8 Billion Minority Investment in JUUL to Accelerate Harm Reduction and
   Drive Growth (“Altria Minority Investment”), Bus. Wire (Dec. 20, 2018),
   https://www.businesswire.com/news/home/20181220005318/en/Altria-12.8-Billion-Minority-
   Investment-JUUL-Accelerate.
 453
     Willard, Letter to Gottlieb, supra note 427.
 454
     Willard, Letter to Senator Durbin, supra note 23 at 10-11.
 455
     Id. at 5.
 456
     Id.
 457
     Altria Minority Investment, supra note 452.


                                                 132
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 137 of 213




 support JUUL’s highly-talented team and offer [Altria’s] best-in-class services to build on their

 tremendous success.”458

        289.    This arrangement was profitable for both companies, as well as for Monsees,

 Bowen, Prtizker, Huh, and Valani. JLI’s employees received $2 billion in bonuses, which, split

 among the JLI’s 1,500 employees, was approximately $1.3 million per employee;459 Altria

 received millions of loyal youth customers; and Monsees, Bowen, Pritzker, Huh, and Valani

 received untold sums of money and saw the value of their shares in JLI skyrocket, allowing them

 to cash out via a special dividend and bonus, as well as through stock sales that were not

 available to other JLI minority shareholders.460 In deciding to make a huge investment in JLI,

 Altria took into account that the e-cigarette industry would see significant year-over-year growth

 in the near term, and that “JUUL continu[es] to be a growth driver for the e-vapor category.”461

        290.    Since the deal was inked in December 2018, Altria’s actions have clearly helped

 JUUL maintain, if not expand, its market share—a market share that, based on Altria’s own

 October 25, 2018 letter to the FDA, it believes was gained by employing marketing and

 advertising practices that contributed to youth vaping. Altria’s Second Quarter 2019 Earnings

 Call reported that JUUL continued to grow in the first half of 2019, from a 33% category share




 458
     Id.
 459
     Olivia Zaleski, Juul Employees to Get $2 Billion Bonus in Altria Deal, Bloomberg (Dec. 20,
   2018), https://www.bloomberg.com/news/articles/2018-12-20/juul-employees-said-to-get-2-
   billion-bonus-in-altria-deal.
 460
     Tiffany Kary, JUUL Founders Sued for Self-Dealing Over Altria's $12.8 Billion, Bloomberg
   (Jan. 13, 2020), https://www.bloomberg.com/news/articles/2020-01-13/juul-founders-sued-for-
   self-dealing-over-altria-s-12-8-billion.
 461
     Willard, Letter to Senator Durbin, supra note 23.


                                                133
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 138 of 213




 in 2018 to 48% by the second quarter 2019. JLI’s expected revenue for 2019 was $3.4 billion,

 nearly triple what it was in 2018.462

        291.    On a December 20, 2018 call, Altria emphasized the profit opportunity from its

 investment, while simultaneously characterizing it as an opportunity for harm reduction and

 reducing youth e-cigarette use. Willard made the following statements:

        It’s important to both Juul and us that they continue to operate with the
        entrepreneurial passion that has made them so successful;

        Let’s imagine the combination of Juul’s leading market position, brand equity and
        deep innovation pipeline with our strong retail presence, our ability to connect
        directly with adult smokers on our company’s databases while avoiding
        unintended audiences, our leading sales organization which covers approximately
        230,000 stores, and our deep regulatory affairs expertise;

        We believe the investment in Juul represents the fastest and most sustainable
        opportunity to generate the most significant income in the e-vapor category. The
        geo-economics today are attractive and we expect our strong distribution
        infrastructure to help accelerate their financial performance;

        We have long said that providing adult smokers with superior, satisfying products
        with the potential to reduce harm is the best way to achieve tobacco harm
        reduction. Through Juul, we are making the biggest investment in our history
        toward that goal;

        Altria and Juul are committed to preventing kids from using any tobacco
        products. As recent studies have made clear, youth vaping is a serious problem
        which both Altria and Juul are committed to solve; and

        Together Juul and Altria will work to prevent youth usage through their
        announced initiatives, further technological developments, and increased
        advocacy for raising the minimum age of purchase for all tobacco products to
        21.463


 462
     Olivia Zaleski & Ellen Huet, Juul Expects Skyrocketing Sales of $3.4 Billion, Despite
   Flavored Vape Restrictions, Bloomberg (Feb. 22, 2019),
   https://www.bloomberg.com/news/articles/2019-02-22/juul-expects-skyrocketing-sales-of-3-4-
   billion-despite-flavored-vape-ban.
 463
     Melissa Kress, Altria Takes 'Significant Action' to Prepare for Its Future, Convenience Store
   News (Dec. 21, 2018), https://csnews.com/altria-takes-significant-action-prepare-its-future.


                                                134
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 139 of 213




             292.   Willard went so far as to characterize Altria’s investment in JLI as the

 culmination of decades of pursuit of harm reduction for the sake of smokers’ health and

 wellbeing:

             Almost my entire career, we have believed that our business would be better in
             the long term if we could offer harm reduced products that would represent
             attractive alternatives to our adult cigarette smokers to switch. And we have
             invested billions of dollars in it and lots of effort. And ultimately until December
             this year, we really didn’t have the product portfolio to fully achieve our harm
             reduction aspiration. And the opportunity to invest in JUUL, I think, really makes
             that harm reduction aspiration a reality.464

             293.   During Altria’s January 31, 2019 Earnings Call, Altria explained its investment in

 JLI in more detail:

             Through JUUL, we have found a unique opportunity to not only participate
             meaningfully in the e-vapor category but to also support and even accelerate
             transition to noncombustible alternative products by adult smokers. The JUUL
             investment provides Altria with a significant stake in the largest and fastest-
             growing e-vapor company with a highly talented management team, successful
             end-market products, a strong innovation pipeline and significant international
             opportunity. When you add to JUUL’s already substantial capabilities, our
             underage tobacco prevention expertise and ability to directly connect with adult
             smokers, we see a compelling future with long-term benefits for both adult
             tobacco consumers and our shareholders. We are excited about JUUL’s domestic
             growth and international prospects and their potential impact on our investment;

             JUUL’s 2018 growth was quite remarkable. JUUL had net revenues in excess of
             $1 billion in 2018, up from approximately $200 million in 2017. JUUL
             overwhelmingly reaccelerated the U.S. e-vapor category growth rate, growing
             JUUL’s volume by nearly 600% to over 450 million refill kit pods;

             We estimate JUUL represents over 30% of the overall e-vapor category across
             open and close systems and all trade classes. After e-vapor growth plateaued from
             2015 to 2017, rapid growth was reignited in 2018, and we expect U.S. e-vapor
             volume to grow at a compounded annual rate of 15% to 20% through 2023. As a
             reminder, Altria’s share of JUUL’s international e-vapor income would be 100%
             incremental to Altria; and


 464
       Id.


                                                     135
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 140 of 213




        We believe the global e-vapor and heat-not-burn segments, with estimated sales
        of roughly $23 billion in 2018, have substantial room to grow. JUUL currently
        operates in eight countries with plans for additional expansion this year. We
        expect the JUUL product features that have driven JUUL’s success in switching
        adult smokers in the U.S. to strongly appeal to international adult cigarette
        smokers.465

        294.    But as the president of the Campaign for Tobacco-Free Kids observed upon

 announcement of the deal, “Altria has no interest in seriously reducing the number of people who

 smoke cigarettes.”466

        295.    Instead, Willard continued to emphasize that Altria expects to reap the benefits of

 JLI’s expansion to international markets: “Ultimately, we expect the international revenue and

 income opportunity to end up being as large as or larger than the U.S. opportunity. Our 35%

 investment was based on a deep strategic, operational and financial analysis of JUUL and the

 marketplace.”467

        296.    As Willard emphasized, Altria expected continued growth even in the U.S., with

 “a U.S. e-vapor category that grows volume between 15% to 20% annually” and “JUUL

 continuing to be the primary growth driver for the e-vapor category”—statements which are

 inconsistent with the idea of eliminating the underage and youth non-smoker sales that had

 driven JUUL to its position of dominance:

        Clearly, we look at this opportunity over the long term, but for context, let us
        provide a view five years out. Some of our independently developed key
        assumptions over the next five years that informed that analysis include: a U.S. e-

 465
     Altria Group (MO) Q4 2018 Earnings Conference Call Transcript, Motley Fool (Dec. 31,
   2018), https://www.fool.com/earnings/call-transcripts/2019/02/01/altria-group-mo-q4-2018-
   earnings-conference-call-t.aspx.
 466
     Sheila Kaplan & Matt Richtel, Juul Closes Deal with Tobacco Giant Altria, N.Y. Times (Dec.
   20, 2018), https://www.nytimes.com/2018/12/20/health/juul-reaches-deal-with-tobacco-giant-
   altria.html.
 467
     Altria Q4 2018 Earnings Call Transcript, supra note 465.


                                                136
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 141 of 213




        vapor category that grows volume between 15% to 20% annually; JUUL
        continuing to be the primary growth driver for the e-vapor category; attractive
        JUUL operating margins that achieve current cigarette-like margins due to the
        benefits of increasing scale and automation in the supply chain; international
        revenues that equal domestic revenues by 2023; and international margins that
        approach current international cigarette margins. Under our assumptions, our
        investment in JUUL would generate an after-tax return exceeding our weighted
        average cost of capital in 2023.

        Additionally, with five-year e-vapor category volume growth in the range of 15%
        to 20% annually, we would expect the U.S. cigarette category volume decline rate
        to be consistent with the decline rate estimate of 4% to 5%. I’ll remind you that
        in 2018 with e-vapor category volume growth of 35%, the cigarette category
        decline rate was 4.5%, including half of a percent headwind from gas prices.
        Combined with the earnings and cash generation engine of our core tobacco
        business, we believe this investment in JUUL will support consistent returns over
        the long term by providing Altria with a significant stake in the fastest-growing --
        in the fast-growing e-vapor category.

        And I think we agree with the other JUUL investors that its growth prospects
        are so strong that now is the time to invest in—and ultimately driving top-line
        growth.468

 Later in the call, Willard repeatedly referred to JUUL’s growth as “dramatic”:

        I have to point out that JUUL’s growth and success in the U.S. market last year
        was unique and first of its kind compared to other tobacco product successes both
        in the U.S. and overseas. I mean, the growth rate was dramatic, it represented
        the entire growth of e-vapor for the year, and it dramatically reaccelerated the
        growth of e-vapor. 469

        297.    Such “dramatic” growth was, as Altria well knew, due to the product’s viral

 popularity among teens. Willard briefly acknowledged the youth vaping crisis, stating, “Briefly

 touching on the regulatory environment, the FDA and many others are concerned about an

 epidemic of youth e-vapor usage. We share those concerns. This is an issue that we and others in

 the industry must continue to address aggressively and promptly. 470


 468
     Id. (emphasis added).
 469
     Id. (emphasis added).
 470
     Id.


                                                137
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 142 of 213




           298.   In response to questions from an analyst at Morgan Stanley, Willard said that

 even if there is “a slowdown in growth in the next year or two” due to regulatory actions aimed

 at reducing youth use, Altria expects overall growth in JUUL sales over the next five years:

           I think with regard to the midterm forecast, one of the reasons why we selected a
           five-year period to estimate the growth rate of the e-vapor category and JUUL is a
           significant driver of that growth is, I think, there is a bit of uncertainty as to
           whether or not there’ll be a slowdown in growth in the next year or two as the
           industry works together with the FDA to drive down youth usage. And so I think
           that is to be determined. But I think even taking into account the fact that there
           could be some impact in the short run, I think we’re confident in the long-term
           growth rate that we forecasted.471

           299.   Two different analysts on the call quizzed Altria about the math behind its

 projections—how was it that Altria projected 15% to 20% growth in the United States e-vapor

 category, with JUUL as the primary driver of growth in the category, while the cigarette market

 decline was only predicted to be 4% to 5% annually, and JUUL’s supposed customer base was

 primarily smokers making the switch from cigarettes to vaping? Specifically, an analyst from

 Citi asked Altria about the slide shown below, representing JUUL’s growth relative to the

 growth of the e-vapor category as a whole:

           So if I take what you’ve said about the impact basically with growth of JUUL—
           this is Slide 8, and equate that to cigarettes, it looks like the JUUL has grown
           about 0.4 billion units, which equates essentially to a 4% market share growth,
           and that's true for the whole e-cigarettes or e-vapor category. And yet you’ve also
           said that the impact of the growth of e-vapor on cigarettes is about 1.3%, 1.4%.
           So is there a right way of thinking about it, where basically two-thirds of vapor
           growth is incremental? Is that how we should think about it? And, I guess, if that
           is the right way of thinking about it, where is that increment coming from? Do
           you think it’s mostly coming from people in their 20s or what?472




 471
       Id.
 472
       Id. (emphasis added).


                                                  138
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 143 of 213




                                                                                   473



        300.    Willard did not offer a full explanation but responded by saying the increase in

 the vapor growth category was coming in part from smokeless tobacco users and cigar

 smokers.474 Given the forecasted dramatic growth in vaping and the relatively modest consumer

 base for smokeless tobacco and cigar smokers, this explanation is unconvincing at best.

        301.    While JLI and Altria remain distinct corporate entities, following its equity

 investment in JLI, Altria publicly acknowledged at least some of the systemic links between

 Altria and JLI, including contractual relationships, financial ties, and continuing coordination of

 activities. Altria provides services to JLI in furtherance of the Youth Marketing Cover-Up

 Enterprise, in the areas of “direct marketing; sales, distribution and fixture services; and




 473
     Altria’s Fourth-Quarter 2018 Earnings Conference Call, Altria Client Services (Jan. 31,
   2019), http://investor.altria.com/Cache/IRCache/3ec9cf77-9d83-04fe-1ea2-
   1e2b8437afa5.PDF?O=PDF&T=&Y=&D=&FID=3ec9cf77-9d83-04fe-1ea2-
   1e2b8437afa5&iid=4087349.
 474
     Altria Q4 2018 Earnings Call Transcript, supra note 465.


                                                  139
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 144 of 213




 regulatory affairs.”475 These services included “[p]roviding regulatory affairs consulting and

 related services to Juul as it prepares its PMTA application.”476

        302.
                                       477




        303.    JLI and Altria also agreed to cross-market JUUL with Marlboro cigarettes. For

 example, Altria offered coupons for JUUL starter kits inside packs of Marlboro cigarettes.478




 475
     Willard, Letter to Senator Durbin, supra note 23 at 11.
 476
     Id. at 13.
 477
     INREJUUL_00351632.
 478
     JLI00920030                                                                               ;
   Points for us!, Reddit (Sept. 16, 2019),
   https://www.reddit.com/r/juul/comments/d50jku/points_for_us/ (depicting an image of a
   Marlboro carton with a JUUL starter kit coupon inside that a member of the public purchased).


                                                 140
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 145 of 213




        304.    These coupons, however, were more for show than anything else. In response to

 analyst questions about the JUUL coupons in Marlboro packs, Willard explained that Altria did

 not actually expect these coupons to cut into Marlboro sales, for two reasons. First, he said that

 cigarette smokers were already aware of JUUL:

        So I think with regard to your question about putting JUUL inserts on our
        cigarette packs . . . theoretically, I guess, it could result in a bit more volume


                                                 141
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 146 of 213




           coming out of Marlboro. But I think that that is unlikely to be the case. And I
           say that for really two reasons. I think there’s already very high awareness among
           all cigarette -- adult cigarette smokers and, frankly, all Marlboro smokers about
           the availability of JUUL. So I think that a lot of that awareness has already been
           established. I wouldn’t expect a big incremental uptick from those onserts.479

           305.   The second reason Willard gave is that JUUL is popular with younger customers,

 although he was careful to reference that group as twenty-one to twenty-nine-year-olds:

           And then secondly, I would point out that I think JUUL tends to get more of its
           growth from the 21- to 29-year-old cigarette smoker than it does from the 30-
           plus cigarette smoker. And if you think about it, I think, as we’ve communicated
           in the past, Marlboro’s share of those 21- to 29-year-old smokers is about equal to
           its overall share. But there are several other cigarette brands that are
           overdeveloped among 21- to 29-year olds, such as Newport, Camel or Natural
           American Spirit that, frankly, might actually give up more volume on a relative
           basis than Marlboro.480

           306.   By including JUUL coupons in Marlboro packs, the Enterprise creates the

 impression of marketing JUUL to existing smokers, to “Make the Switch.” But neither Altria nor

 JLI expect a significant migration of Marlboro customers to JUUL. As Altria and JLI know, and

 as reflected by the analysts’ inquiries about the growth of the e-vapor category compared to the

 decline in the cigarette category, JUUL sales depend on nonsmokers.

           307.   Altria also, through its provision of “services,” actively sought to assist JLI in

 staving off regulation and keeping its products on the market and available to kids and the public

 at large and allow it to remain accessible in Plaintiff’s community. Altria is and was working to

 actively help run the Youth Marketing Cover-Up Enterprise’s operations and expand sales of

 JULL products. Altria’s investment brings legal and regulatory benefits to JLI, by helping to




 479
       Altria Q4 2018 Earnings Call Transcript, supra note 465 (emphasis added).
 480
       Id. (emphasis added).


                                                   142
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 147 of 213




 navigate the regulatory waters and FDA pressure while continuing to deceive the public about

 JLI’s youth marketing.

         308.    From its decades of experience dealing with regulators, Altria knows the critical

 importance of influence in Washington. Altria “has a potent lobbying network in Washington

 [D.C.] and around the country,”481 and a significant priority for the Enterprise is expanding JLI’s

 connections to Washington insiders. In September 2018, for example, Andrew Perraut joined JLI

 as the Deputy Director of Public Policy; Perraut was previously a policy analyst for the White

 House Office of Information and Regulatory Affairs (“OIRA”) and the lead for all regulatory

 issues for tobacco for six years. In fact, Perraut participated in the redrafting of the FDA’s

 proposed deeming regulations regarding e-cigarettes before the proposed rule was published in

 2014. But by the time the tobacco industry was meeting with the agency in 2015, Perraut was on

 the other side of the table, representing an organization called Cigar Rights of America, along

 with others, to lobby against restrictions. As Perraut explained in an interview, this agency

 review period is not a well-publicized opportunity for influence: “The OIRA process is very

 intentionally a little bit under the radar. . . . . Parties are generally fairly informed on how to

 submit their comments [to the FDA]; folks are much less informed about how to engage during

 the White House review.”482




 481
     Shelia Kaplan, In Washington, Juul Vows to Curb Youth Vaping. Its Lobbying in States Runs
   Counter to That Pledge, N.Y. Times (Apr. 28, 2019),
   https://www.nytimes.com/2019/04/28/health/juul-lobbying-statesecigarettes.html.
 482
     Melissa Vonder Haar, Deeming: Still Time to Comment, A Washington insider’s view on e-
   vapor and the rulemaking process, CSP Daily (May 20, 2015),
   https://www.cspdailynews.com/tobacco/deeming-still-time-comment.


                                                   143
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 148 of 213




        309.    Altria’s lobbying prowess in the area of e-cigarettes was on display in the context

 of the FDA’s deeming rule. First, notwithstanding Altria’s professed concern about flavors

 attracting youth customers, Altria submitted comments in August 2014 in response to the

 proposed rule opposing the regulation of flavors. Altria asserted that restrictions could result in

 more illicit sales, and that adults also liked fruity and sweet e-cigarette flavors. Then, in April

 2015, Altria distributed draft legislation on Capitol Hill that would eliminate the new

 requirement that most e-cigarettes already on sale in the United States be evaluated retroactively

 to determine if they are “appropriate for the protection of public health.” Altria delivered its

 proposal, F.D.A. Deeming Clarification Act of 2015, to Representative Tom Cole of Oklahoma,

 who introduced the bill two weeks later using Altria’s draft verbatim. Seventy other

 representatives signed on to Altria’s legislation.

        310.    Altria brings this lobbying muscle to the Youth Marketing Cover-Up Enterprise.

 While an Altria spokesman has denied that there was any contractual services agreement for

 lobbying between JLI and Altria, he admitted that he did not know what informal advice and

 conversations Altria has had with JLI about lobbying and efforts. Vince Willmore, a spokesman

 for the Campaign for Tobacco-Free Kids, which has been involved in many state lobbying

 battles, said, “It’s hard to say where Altria ends and Juul begins.”483 Since JLI and Altria joined

 forces, JLI’s spending on lobbying has risen significantly. JLI spent $4.28 million on lobbying in

 2019, compared to $1.64 million in 2018.484 Successful lobbying efforts directly further Altria



 483
     Kaplan, In Washington, Juul Vows to Curb Youth Vaping, supra note 481.
 484
     Center for Responsive Politics, Client Profile: JUUL Labs,
   https://www.opensecrets.org/federal-lobbying/clients/summary?cycle=2019&id=D000070920
   (last visited Mar. 28, 2020).


                                                  144
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 149 of 213




 and JLI’s goal of deceiving the public by preventing regulators from drawing public attention to

 JLI’s prior youth marketing.

        311.    In addition, Altria’s arrangement with JLI gives JLI greater access to retail

 opportunities. JUUL products have been in 90,000 retail outlets in the United States, while Altria

 reaches 230,000 outlets in the United States. Altria also brought its logistics and distribution

 experience (although, after increasing public scrutiny, Altria announced on January 30, 2020 that

 it would limit its support to regulatory efforts beginning in March 2020485). And importantly, as

 noted above, Altria gives JLI access to shelf space that it had obtained under fraudulent

 pretenses. This is not just any shelf space; it is space near Altria’s products and retail displays.

 The arrangement allows JUUL to receive prominent placement alongside a top-rated brand of

 combustible cigarettes among youth.

        312.    Beyond the services Altria provides for the Youth Marketing Cover-Up

 Enterprise, Altria and JLI share leadership. Altria’s investment allows it to appoint one-third of

 JLI’s Board. In addition, in October 2019, JLI’s CEO resigned to be replaced by another career

 Altria executive, K.C. Crosthwaite. Crosthwaite had most recently served as the vice president

 and chief growth officer of Altria Client Services, overseeing the company’s work, including

 digital marketing, packaging design and innovation, product development, and safety, health, and

 environmental affairs. Crosthwaite knows Big Tobacco’s playbook all too well, having

 previously served as the president and CEO of Phillip Morris USA, the vice president and

 general manager at Marlboro—the leading cigarette brand among youth. In addition, Joe


 485
     Nathan Bomey, Marlboro maker Altria distances itself from vaping giant Juul amid legal
   scrutiny, USA Today (Jan. 31, 2020), https://www.usatoday.com/story/money/2020/01/31/juul-
   altria-distances-itself-e-cigarette-maker-amid-scrutiny/4618993002/.


                                                  145
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 150 of 213




 Murillo, who headed regulatory affairs for Altria and previously ran Altria’s e-cigarette business,

 Nu Mark, is now JLI’s Chief Regulatory Officer.486

        313.    The relationship between JLI and Altria did not go unnoticed. By February 2019,

 the FDA became aware that it had been deceived by JLI and Altria. On February 6, 2019, then-

 FDA commissioner Gottlieb wrote JLI and Altria demanding in-person meetings, excoriating

 Altria for its “newly announced plans with JUUL [that] contradict the commitments you made to

 the FDA” in a prior meeting and Willard’s October 25, 2018 letter to the FDA.487 Gottlieb’s

 letter to JLI alleged that JLI’s conduct was “inconsistent with its previous representations to the

 FDA.”488

        314.    The FDA demanded Altria be prepared to explain itself regarding its “plans to

 stop marketing e-cigarettes and to address the crisis of youth use of e-cigarettes.” Then-FDA

 Commissioner Gottlieb told Altria that “deeply concerning data” shows that “youth use of JUUL

 represents a significant proportion of overall use of e-cigarette products by children” and despite

 any alleged steps the companies had taken to address the issue he “ha[d] no reason to believe

 these youth patterns of use are abating in the near term, and they certainly do not appear to be

 reversing.”




 486
     Jennifer Maloney, Juul Hires Another Top Altria Executive, Wall St. J. (Oct. 1, 2019),
   available at https://www.wsj.com/articles/juul-hires-another-top-altriaexecutive-11569971306.
 487
     Letter from Scott Gottlieb, M.D., FDA Commissioner, to Howard A. Willard III, Altria
   Group, Inc. (Feb. 9, 2019) (emphasis added).
 488
     Letter from Scott Gottlieb, M.D., FDA Commissioner, to Kevin Burns, JUUL Labs, Inc. (Feb.
   9, 2019).


                                                 146
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 151 of 213




        315.    JLI and Altria met with Gottlieb in March 2019 in a meeting the then-FDA

 Commissioner described as “difficult.”489 Gottlieb “did not come away with any evidence that

 public health concerns drove Altria’s decision to invest in JLI, and instead said it looked like a

 business decision. According to reporting by The New York Times, Gottlieb angrily criticized

 JLI’s lobbying of Congress and the White House, stating:

        We have taken your meetings, returned your calls and I had personally met with
        you more times than I met with any other regulated company, and yet you still
        tried to go around us to the Hill and White House and undermine our public
        health efforts. I was trying to curb the illegal use by kids of your product and you
        are fighting me on it.”490

        316.    But just a week after the “difficult” meeting with JLI and Altria, Gottlieb posted a

 statement about the FDA’s new e-cigarette policy, proposing to ban all flavors except “tobacco-,

 mint- and menthol-flavored products.”491 He cited the strong support of President Trump (whose

 administration JLI had aggressively lobbied492), and also cited “recent evidence indicat[ing] that

 mint- and menthol-flavored ENDS products are preferred more by adults than minors.”493 JLI

 and Altria’s success in getting the FDA to adopt their fraudulent claim that Mint was a traditional



 489
     Kate Rooney & Angelica LaVito, Altria Shares Fall After FDA’s Gottlieb Describes
   ‘Difficult’ Meeting on Juul, CNBC (Mar. 19, 2019), https://www.cnbc.com/2019/03/19/altria-
   shares-fall-after-fdas-gottlieb-describes-difficult-meeting-on-juul.html
 490
     Creswell & Kaplan, supra note 217.
 491
     Statement from FDA Commissioner Scott Gottlieb, M.D., on advancing new policies aimed
   at preventing youth access to, and appeal of, flavored tobacco products, including e-cigarettes
   and cigars, FDA (Mar. 13, 2019), https://www.fda.gov/news-events/press-
   announcements/statement-fda-commissioner-scott-gottlieb-md-advancing-new-policies-aimed-
   preventing-youth-access.
 492
     Evan Sully & Ben Brody, JLI Spent Record $1.2 Million Lobbying as Regulators Stepped Up,
   Wash. Post (Oct. 22, 2019), https://www.washingtonpost.com/business/on-small-business/juul-
   spent-record-12-million-lobbying-as-regulators-stepped-up/2019/10/22/2a0dbc52-f4de-11e9-
   b2d2-1f37c9d82dbb_story.html.
 493
     Id.


                                                 147
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 152 of 213




 tobacco flavor was crucial to their mission to deceive the public into thinking that JLI does not

 market to youth despite JLI continuing to sell Mint JUULpods. Just a few weeks later, Gottlieb

 resigned from his position as FDA Commissioner.

        317.    The cover-up activities of the Enterprise are ongoing. The Youth Marketing

 Cover-Up Enterprise has recently taken another page out of Big Tobacco’s playbook, in working

 to manufacture a “grassroots” campaign of adult JUUL users—what some call an “Astroturf

 campaign.” In June 2019, the Enterprise retained Locust Street, another DC-based political and

 communications consultant, and what some have called a “political dark arts” firm. The

 Enterprise Defendants hired Locust Street to sway public opinion in New York in response to the

 state’s contemplated ban on flavored e-cigarettes. As part of this effort, Locust Street contacted

 adult JUUL customers by phone and/or email to encourage them to share their “switch story”:

        My name is [redacted] and I am an Outreach Specialist with Locust Street
        Community Solutions. I’m reaching out to you on behalf of Juul Labs, who has
        contracted with Locust Street to support its services and collect success stories
        from New Yorkers who have made the switch to Juul from combustible
        cigarettes. We received your information as a Juul user from Juul Labs and we are
        only using this contact information to support our services on behalf of the
        company and to discuss your “switch story.”

        I attempted to reach you by phone, but I’m emailing in case this is an easier way
        to get in touch. I hope that we can talk to discuss your experience with Juul
        products.

        Please feel free to give me a call back at [redacted] or reply to this email if you’d
        like to share your story!494




 494
     Katie Notopoulos, Juul Is Giving Its Customer Data To Its PR Firm, BuzzFeed News (Sept.
   5, 2019), https://www.buzzfeednews.com/article/katienotopoulos/juul-user-privacy-publicity-
   new-york.


                                                 148
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 153 of 213




        318.    This sort of fake “grassroots” campaign was a technique utilized by Big Tobacco

 in decades past to device the public. According to Sarah Milov, an assistant professor of history

 at the University of Virginia and the author of The Cigarette: A Political History, Big Tobacco

 companies “pioneered techniques of manufacturing popular outrage to proposed regulations on

 cigarettes because grassroots anti-smoking campaigns were beginning to gain traction in the

 1970s.”495

        319.    JLI and Altria’s “Make the Switch” campaign was also fraudulent because,

 despite what it represented to the public, JLI does not have authority to claim that JUUL is

 healthier than cigarettes. On September 9, 2019, the FDA warned JLI that it had violated federal

 law by making unauthorized representations that JUUL products are safer than cigarettes.496

        320.    On October 17, 2019, JLI announced that it would suspend the sale of certain

 JUUL flavors online.497 However, this likely had minimal impact given that JLI was continuing

 to sell the mint and menthol flavors, which both JLI and Altria knew to be popular flavors with

 youth, as discussed above. Recent research confirmed that 60% of high school e-cigarette users

 prefer mint and menthol flavors.498 As former New York City Mayor Mike Bloomberg stated,

 “JUUL’s decision to keep mint- and menthol-flavored e-cigarettes on the shelves is a page right


 495
     Alex Norcia, Get Ready for JUUL's Grassroots Rebrand, VICE (Oct. 3, 2019),
   https://www.vice.com/en_us/article/qvgwmp/get-ready-for-juuls-grassroots-rebrand.
 496
     Juul Labs, Inc. Warning Letter, FDA (Sept. 9, 2019), https://www.fda.gov/inspections-
   compliance-enforcement-and-criminal-investigations/warning-letters/juul-labs-inc-590950-
   09092019.
 497
     Allison Aubrey, Juul Suspends Sales of Flavored Vapes and Signs Settlement to Stop
   Marketing to Youth, NPR (Oct. 17, 2019), https://www.npr.org/sections/health-
   shots/2019/10/17/771098368/juul-suspends-sales-of-flavored-vapes-and-signs-settlement-to-
   stop-marketing-to-.
 498
     Lindsey Tanner, US teen vaping numbers climb, fueled by Juul & mint flavor, Associated
   Press (Nov. 5, 2019), https://apnews.com/8151770f69fd43c4b132854a335d0ef1.


                                                149
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 154 of 213




 out of the tobacco industry’s playbook.”499 Almost a month later, JLI announced that it would

 stop selling Mint, but it continues to sell its Menthol JUUL products.500

        321.    JLI’s purported attempts to limit the sale of flavored JUUL products have not

 been effective, thereby demonstrating that JLI’s so-called remedial measures have been about

 swaying public opinion and not about preventing youth access to JUUL. On November 4, 2019,

 VICE Magazine reported that when it visited more than twenty stores in New York City, all but

 two of the stores selling JUUL products had at least one of the banned flavors available in stores,

 including Mango.501 Some of these stores were displaying these products even after JLI

 announced that it would suspend the sale of these flavors online. According to one bodega

 owner, the last time a JLI representative came into his store, flavored pods including Mango

 were on display, but the representative said nothing about them.502 Photographs taken for that

 article showed both Mango-flavored JUULpods and flavored Eonsmoke products still being sold

 side by side as recently as mid-October 2019.

        J.      The Cost of JUUL’s Success

        322.    JLI’s success in addicting a new generation to nicotine, and Altria’s support to

 insulate JLI from a public outcry that could have mitigated this harm, have come at a terrible cost

 to public health. On December 28, 2018, the University of Michigan’s National Adolescent Drug

 Trends for 2018 reported that increases in adolescent e-cigarette use from 2017 to 2018 were the



 499
     Id.
 500
     Associated Press, Juul Halts Sales of Mint, Its Top-Selling e-Cigarette Flavor, N.Y. Times
   (Nov. 7, 2019), https://www.nytimes.com/aponline/2019/11/07/health/bc-us-med-juul-
   flavor.html.
 501
     Smothers, supra note 312.
 502
     Id.


                                                 150
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 155 of 213




 “largest ever recorded in the past 43 years for any adolescent substance use outcome in the

 U.S.”503

        323.    The percentage of twelfth grade students who reported consuming nicotine almost

 doubled between 2017 and 2018, rising from 11% to 20.9%.504 This increase was “twice as large

 as the previous record for largest-ever increase among past 30-day outcomes in twelfth grade.”

        324.    By 2018 approximately 3.6 million middle and high school students were

 consuming e-cigarettes regularly,505 and one in five twelfth graders reported using an e-cigarette

 containing nicotine in the last thirty days.506 As of late 2019, five million students reported active

 use of e-cigarettes, with 27.5% of high school students and 10.5% of middle school students

 using them within the last thirty days and with most youth reporting JUUL as their usual

 brand.507




 503
     National Adolescent Drug Trends in 2018, Univ. of Mich. Inst. for Soc. Res. (Dec. 17, 2018),
   http://monitoringthefuture.org/pressreleases/18drugpr.pdf.
 504
     Teens Using Vaping Devices in Record Numbers, Nat’l Insts. of Health (Dec. 17, 2018),
   https://www.nih.gov/news-events/news-releases/teens-using-vaping-devices-record-numbers.
 505
     See Jan Hoffman, Addicted to Vaped Nicotine, Teenagers Have no Clear Path to Quitting,
   N.Y. Times (Dec. 18, 2018), https://www.nytimes.com/2018/12/18/health/vaping-nicotine-
   teenagers.html.
 506
     Id.
 507
     National Youth Tobacco Survey (2019), supra note 6; Cullen, supra note 250.


                                                  151
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 156 of 213




        325.     The Secretary of HHS declared that “[w]e have never seen use of any substance

 by America’s young people rise as rapidly as e-cigarette use [is rising].”508 Then-FDA

 Commissioner Gottlieb described the increase in e-cigarette consumption as an “almost

 ubiquitous—and dangerous—trend” that is responsible for an “epidemic” of nicotine use among

 teenagers.509 The rapid—indeed infectious—adoption of e-cigarettes “reverse[s] years of

 favorable trends in our nation’s fight to prevent youth addiction to tobacco products.”510 CDC

 Director Robert Redfield agreed, “The skyrocketing growth of young people’s e-cigarette use

 over the past year threatens to erase progress made in reducing tobacco use. It’s putting a new

 generation at risk for nicotine addiction.”511 Then-Commissioner Gottlieb identified the two

 primary forces driving the epidemic as “youth appeal and youth access to flavored tobacco

 products.”512

        326.     Within days of the FDA’s declaration of an epidemic, Surgeon General Dr.

 Jerome Adams also warned that the “epidemic of youth e-cigarette use” could condemn a

 generation to “a lifetime of nicotine addiction and associated health risks.”513 The Surgeon

 General’s 2018 Advisory states that JUUL, with its combination of non-irritating vapor and

 potent nicotine hit, “is of particular concern for young people, because it could make it easier for




 508
     Hoffman, supra note 12; Bahl, supra note 12.
 509
     FDA Launches New, Comprehensive Campaign to Warn Kids About the Dangers of E-
   Cigarette Use as Part of Agency’s Youth Tobacco Prevention Plan, Amid Evidence of Sharply
   Rising Use Among Kids, FDA (Sept. 18, 2018), https://www.fda.gov/NewsEvents/Newsroom/
   PressAnnouncements/ucm620788.htm.
 510
     Id.
 511
     Vera, supra note 10.
 512
     Id.
 513
     Adams, supra note 2.


                                                 152
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 157 of 213




 them to initiate the use of nicotine . . . and also could make it easier to progress to regular e-

 cigarette use and nicotine dependence.”514

         327.   As described above, JUUL uses patented nicotine salts rather than freebase

 nicotine. 515 Similarly, Big Tobacco and Eonsmoke launched their own JUUL lookalikes, using

 the same high concentrations of nicotine, formulated in the same manner; myblu contains 4.0%

 nicotine salts, Vuse Alto contains 5.0% nicotine salts, and Eonsmoke’s products contain 6.8%

 nicotine. 516 Between 2013 and 2018, the average nicotine concentration in e-cigarettes more than

 doubled. 517

         328.   The increased nicotine exposure facilitated by JUUL and similar vape devices has

 serious health consequences. The ease of use and “smoothness” strip away external inhibitors

 and enable extreme levels of unfettered use. Using JLI’s own calculations, consuming two

 JUULpods in a day is the equivalent of consuming two to four packs of cigarettes a day. In this

 way, JLI has not only cultivated a new generation of e-cigarette smokers, but it has also

 accelerated a new style of smoking—vaping—that is more nicotine-saturated than ever before.

 Kids are consuming so much nicotine that they are experiencing symptoms of nicotine toxicity,

 including headaches, nausea, sweating, and dizziness, and they have even coined a term for it:

 “nic sick.” As one high school student explained to CBS News, it “kinda seems like a really bad


 514
     Id.
 515
     Becker, supra note 319.
 516
     About INTENSE Flavors, blu, https://www.blu.com/en/US/explore/explore-vaping/about-blu-
   products/about-blu-intense-flavors (last visited Mar. 28, 2020); faqs, Vuse Vapor,
   https://vusevapor.com/faqs/product/ (last visited Mar. 28, 2020); Eonsmoke Product, supra
   note 305.
 517
     Alexa R. Romberg et al., Patterns of nicotine concentration in electronic cigarettes sold in
   the United States, 2013-2018, 203 Drug & Alcohol Dependence 1 (2019),
   https://www.sciencedirect.com/science/article/abs/pii/S0376871619302571.


                                                  153
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 158 of 213




 flu, like, just out of nowhere. Your face goes pale, you start throwing up and stuff, and you just

 feel horrible.”518

         329.    Increased rates and duration of vaping lead to greater overall exposure to nicotine.

 Nicotine is a highly addictive neurotoxin. Nicotine’s addictive properties are similar to heroin

 and cocaine. 519 Nicotine fosters addiction through the brain’s “reward” pathway. Both a

 stimulant and a relaxant, nicotine affects the central nervous system; increases blood pressure,

 pulse, and metabolic rate; constricts blood vessels of the heart and skin; and causes muscle

 relaxation. Long-term exposure to nicotine causes upregulation—an increase in the number of

 these high-affinity nicotinic receptors in the brain. When nicotine binds to these receptors it

 triggers a series of physiological effects in the user that are perceived as a “buzz” that includes

 pleasure, happiness, arousal, and relaxation of stress and anxiety. With regular nicotine use,

 however, these feelings diminish, and the user must consume increasing amounts of nicotine to

 achieve the same effects.

         330.    Youth are particularly vulnerable to nicotine addiction, as Defendants know well.

 As described by the Surgeon General, “Tobacco use is a pediatric epidemic.” Nine out of ten

 smokers begin by age eighteen and 80% who begin as teens will smoke into adulthood.520

         331.    The above statements apply equally, if not more so, to e-cigarettes. Further, the

 Surgeon General has explained how the nicotine in e-cigarettes affects the developing brain and


 518
     High school students say about 20% of their peers are vaping, some as young as 8th grade,
   CBS News (Aug. 30, 2019), https://www.cbsnews.com/news/high-school-students-say-about-
   20-of-their-peers-are-vaping-some-as-young-as-8th-grade/.
 519
     See e.g., U.S. Dep’t of Health & Human Servs., The Health Consequences of Smoking:
   Nicotine Addiction, A Report of the Surgeon General, DHHS Publication Number (CDC) 88-
   8406 (1988), https://stacks.cdc.gov/view/cdc/22014/cdc_22014_DS1.pdf.
 520
     2012 Surgeon General Report, supra note 247 at 1.


                                                  154
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 159 of 213




 can addict kids more easily than adults: “Until about age 25, the brain is still growing. Each time

 a new memory is created, or a new skill is learned, stronger connections—or synapses—are built

 between brain cells. Young people’s brains build synapses faster than adult brains. Because

 addiction is a form of learning, adolescents can get addicted more easily than adults.”521

        332.    Studies confirm that exposure to nicotine as a teen—even minimal exposure—

 biologically primes the brain for addiction and greatly increases likelihood of dependence on

 nicotine as well as other substances later in life. 522 In a study done on mice, even “very brief,

 low-dose exposure to nicotine in early adolescence increases the rewarding properties of other

 drugs, including alcohol, cocaine, methamphetamine—and these are long-term changes.”523

 E-cigarette use also puts adolescents at increased risk for cigarette smoking. Compared to

 adolescents who do not use e-cigarettes, those who do are four times more likely to begin

 smoking cigarettes.524

        333.    The use of flavors only amplifies vape devices’ addictive qualities. Research done

 by Nii Addy, Associate Professor of psychiatry and cellular and molecular physiology at the

 Yale University School of Medicine, found that “sweet flavors can make the nicotine more




 521
     Know The Risks: E-Cigarettes & Young People, U.S. Dep’t Health & Human Servs., https://e-
   cigarettes.surgeongeneral.gov/knowtherisks.html (last visited Mar. 20, 2020).
 522
     Principles of Adolescent Substance Use Disorder: A Research Based Guide, Nat’l Inst. on
   Drug Abuse (2014), https://www.drugabuse.gov/publications/principles-adolescent-substance-
   use-disorder-treatment-research-based-guide/introduction.
 523
     Jon Hamilton, How Vaping Nicotine Can Affect A Teenage Brain, NPR (Oct. 10, 2019),
   https://www.npr.org/sections/health-shots/2019/10/10/768588170/how-vaping-nicotine-can-
   affect-a-teenage-brain.
 524
     Kaitlyn M. Berry et al., Association of Electronic Cigarette Use with Subsequent Initiation of
   Tobacco Cigarettes in US Youths, JAMA Network Open (Feb. 1, 2019),
   https://jamanetwork.com/journals/jamanetworkopen/fullarticle/2723425.


                                                  155
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 160 of 213




 palatable . . . but also act in the brain to increase nicotine taking.”525 This effect is especially

 troubling for teenage brains, which are more sensitive than adult brains to rewards. According to

 University of Pennsylvania psychologist Janet Audrain-McGovern, research shows that “if the

 first e-cigarette you used was flavored, then you’re more likely to go on and use an e-cigarette

 again.”526

         334.    As Dr. Winickoff explained in his testimony before Congress:

         Nicotine addiction can take hold in only a few days, especially in the developing
         adolescent brain that is particularly vulnerable to addiction to nicotine. . . . Many
         of my patients find Juul nearly impossible to stop. Nicotine withdrawal can cause
         headaches, insomnia, irritability, anxiety, and depression, and these withdrawal
         symptoms are one of the primary reasons a nicotine addiction is difficult to
         overcome.”527

         335.    Moreover, there is a lack of effective tools to help adolescents overcome nicotine

 addiction: there is no good data on how to treat adolescents with e-cigarette dependence; there

 has not been enough research on youth tobacco cessation strategies; and most of the

 pharmacological therapies approved for adults have been shown to be ineffective or only

 marginally effective in adolescents.528

         336.    Research indicates that daily e-cigarette use is much more likely to continue than

 daily cigarette smoking. Out of surveyed students who reported ever using cigarettes daily, only

 17% indicated that they remained daily smokers.529 Out of surveyed students who reported ever

 using e-cigarettes daily, 58% remained daily users.530 This data demonstrates both that e-


 525
     Hamilton, supra note 523.
 526
     Id.
 527
     Winickoff Testimony, supra note 253 at 2.
 528
     Id.
 529
     Id.
 530
     Id.


                                                   156
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 161 of 213




 cigarette use in teens is very persistent, a result consistent with the addictiveness of these

 products and the difficulty youth have in trying to quit.531

        337.    The effects of nicotine exposure on the brain of youth and young adults include

 not only addiction, priming for use of other addictive substances, but also reduced impulse

 control, deficits in attention and cognition, and mood disorders.532 A psychoactive substance that

 targets brain areas involved in emotional and cognitive processing, nicotine poses a particularly

 potent threat to the adolescent brain, as it can “derange the normal course of brain maturation

 and have lasting consequences for cognitive ability, mental health, and even personality.”533

 Animal researchers from Yale University School of Medicine found that vaping during

 adolescence can lead to long-term brain changes, like attention deficit hyperactivity disorder.534

        338.    The dangerous and destructive nature of nicotine is no recent discovery. As a key

 ingredient in tobacco products, the drug and its deleterious effects have been the subject of

 scientific research and public health warnings for decades. Nicotine causes cardiovascular,

 reproductive, and immunosuppressive problems with devastating effects. In 2014, the Surgeon

 General reported that nicotine addiction is the “fundamental reason” that individuals persist in

 using tobacco products, and this persistent tobacco use contributes to millions of needless deaths



 531
     Id.
 532
     Menglu Yuan et al., Nicotine and the Adolescent Brain, 593 J. of Physiology 3397 (2015),
   www.ncbi.nlm.nih.gov/pmc/articles/PMC4560573/; U.S Surgeon General and U.S. Centers for
   Disease Control & Prevention, Office on Smoking and Health, Know the Risks: E-Cigarettes
   and Young People (2019), https://e-cigarettes.surgeongeneral.gov/.
 533
     N.A. Goriounova & H.D. Mansvelder, Short- and Long-Term Consequences of Nicotine
   Exposure during Adolescence for Prefrontal Cortex Neuronal Network Function, Cold Spring
   Harbor Persp. in Med. 2(12) (Dec. 2012),
   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3543069/.
 534
     Hamilton, supra note 523.


                                                  157
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 162 of 213




 and many diseases, including diseases that affect the heart and blood vessels (cardiovascular

 disease), lung diseases (chronic obstructive pulmonary disease (“COPD”) and lung cancer),

 cancer almost anywhere in the body, and birth defects. Part of the reason the national decline in

 cigarette use in recent years was such a victory for public health was because there was a

 corresponding decline in youth exposure to nicotine. From 2000 to 2017, the smoking rate

 among high school students fell by 73%.535

        339.    In June 2014, the CDC reported that “by achieving a teen smoking rate of 15.7

 percent, the United States has met its national Healthy People 2020 objective of reducing

 adolescent cigarette use to 16 percent or less.”536 The Surgeon General reported in 2014:

         We are at a historic moment in our fight to end the epidemic of tobacco use that
        continues to kill more of our citizens than any other preventable cause. The good
        news is that we know which strategies work best. By applying these strategies
        more fully and more aggressively, we can move closer to our goal of making the
        next generation tobacco-free.”537

        340.    That trend has completely reversed. In 2018, more than one in four high school

 students in the United States reported using a tobacco product in the past thirty days, a dramatic

 increase from just one year before.538 But there was no increase in the use of cigarettes, cigars, or




 535
     Matthew L. Myers, On 20th Anniversary of State Tobacco Settlement (the MSA), It’s Time for
   Bold Action to Finish the Fight Against Tobacco, Campaign for Tobacco-Free Kids (Nov. 26,
   2018), https://www.tobaccofreekids.org/press-releases/2018_11_26_msa20.
 536
     Current cigarette smoking among U.S. high school students lowest in 22 years, CDC (June
   12, 2014), https://www.cdc.gov/media/releases/2014/p0612-YRBS.html.
 537
     LET’S MAKE THE NEXT GENERATION TOBACCO-FREE: Your Guide to the 50th
   Anniversary Surgeon General’s Report on Smoking and Health, U.S. Dep’t of Health & Human
   Servs. (2014), https://www.hhs.gov/sites/default/files/consequences-smoking-consumer-
   guide.pdf.
 538
     Progress Erased: Youth Tobacco Use Increased During 2017-2018, CDC (Feb. 11, 2019),
   https://www.cdc.gov/media/releases/2019/p0211-youth-tobacco-use-increased.html.


                                                 158
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 163 of 213




 hookahs during that same time period.539 There was only increased use in a single tobacco

 product: e-cigarettes. While use of all other tobacco products continued to decrease as it had

 been for decades, e-cigarette use increased 78% in just one year.540 This drastic reversal caused

 the CDC to describe youth vaping an “epidemic.”541




        341.    The teen vaping epidemic has had, and will continue to have, significant costs for

 individual users and society alike. Nicotine addiction alone carries significant health

 consequences, and these are exacerbated when adolescents are involved. Adolescent nicotine



 539
     Tobacco Use By Youth Is Rising: E-Cigarettes are the Main Reason, CDC (Feb. 2019),
   https://www.cdc.gov/vitalsigns/youth-tobacco-use/index.html.
 540
     Scott Gottlieb, Statement from FDA Commissioner Scott Gottlieb, M.D., on proposed new
   steps to protect youth by preventing access to flavored tobacco products and banning menthol
   in cigarettes, FDA (Nov. 15, 2018), https://www.fda.gov/news-events/press-
   announcements/statement-fda-commissioner-scott-gottlieb-md-proposed-new-steps-protect-
   youth-preventing-access.
 541
     Adams, supra note 2.


                                                 159
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 164 of 213




 addiction leads to memory and attention problems, and increases chances of addiction later in

 life, all of which will continue to have long-lasting impacts on society.

        342.    Science is also beginning to show that e-cigarettes have the potential to cause

 even more distinct health risks and costs. E-cigarettes were initially considered to be a safer

 alternative to cigarettes, but recent studies done on rats and mice have demonstrated results that

 they are “as damaging to pulmonary structures as traditional tobacco cigarettes.”542 Mice

 exposed to e-cigarette fluids containing nicotine experienced effects that are associated with

 chronic obstructive pulmonary disease, such as cytokine expression, airway hyper-reactivity, and

 lung tissue destruction.543 The use of e-cigarettes also caused inflammation in mice and impaired

 their immune defenses against various bacterial and viral infections.544 Moreover, a recent study

 that monitored 32,000 adults in the United States for three years found that e-cigarette users were

 30% more likely to develop a chronic lung disease, such as asthma, bronchitis, and emphysema,

 than people who did not smoke either e-cigarettes or traditional cigarettes.545

        343.    It is not just these consequences that raise public health concerns. The CDC and

 FDA recently investigated an outbreak of e-cigarette, or vaping, product use associated lung




 542
     Viktorija Reinikovaite et al., The effects of electronic cigarette vapour on the lung: direct
   comparison to tobacco smoke at 2, 51 Eur. Respiratory J. (Jan. 23, 2018),
   https://erj.ersjournals.com/content/erj/51/4/1701661.full.pdf.
 543
     Itsaso Garcia-Arcos et al., Chronic electronic cigarette exposure in mice induces features of
   COPD in a nicotine-dependent manner, 71 Thorax, 1119, 1119-29 (Aug. 24, 2016),
   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5136722/pdf/thoraxjnl-2015-208039.pdf.
 544
     Id.
 545
     Dharma N. Bhatta & Stanton A. Glantz, Association of E-Cigarette Use with Respiratory
   Disease Among Adults: A Longitudinal Analysis, Am. J. Preventive Med. (Dec. 16, 2019),
   https://www.sciencedirect.com/science/article/abs/pii/S0749379719303915.


                                                 160
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 165 of 213




 injuries, known as EVALI.546 As of February 18, 2020, there were over 2,800 reported cases of

 hospitalization due to e-cigarette or vaping product use-associated lung injury (“EVALI”) in all

 fifty states and sixty-eight deaths had been confirmed by the CDC.547 While public health

 officials believe this outbreak is associated with vitamin E acetate, which is often used in

 connection with vaping marijuana, 14% of patients have reported vaping nicotine only.548

        344.    Many teenagers are simply unaware of these risks, an ignorance that Defendants

 have capitalized on. According to Dr. Winickoff, many of his patients believe vaping is

 harmless:

        Counseling teens and preteens on e-cigarette use is challenging. Many of my
        patients have wildly incorrect beliefs about e-cigarettes. They know that cigarettes
        are dangerous, but assume that Juul—since it’s ubiquitous, comes in child-
        friendly flavors, and is marketed as a healthier alternative to smoking—must be
        harmless. I have to explain to kids that e-cigarettes do not have the same positive
        health benefits as the fruits whose flavor they copy. Even the term vapor calls to
        mind harmless water vapor. There is no water in these products.549

        K.      Vaping in Schools

        345.    In addition to severe health consequences, widespread vaping and “juuling” has

 placed severe burdens on society and schools in particular. It is not an overstatement to say that

 JUUL has changed the educational experience of students across the nation. As one vape shop

 manager told KOMO News, “It’s the new high school thing. Everyone’s got the JUUL.”550




 546
     Outbreak of Lung Injury Associated with E-cigarette Use, or Vaping, CDC,
   https://www.cdc.gov/tobacco/basic_information/e-cigarettes/severe-lung-disease.html (last
   visited Mar. 28, 2020).
 547
     Id.
 548
     Id.
 549
     Winickoff Testimony, supra note 253 at 1.
 550
     Juuling at School, supra note 276.


                                                 161
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 166 of 213




        346.    The JUUL youth addiction epidemic spread rapidly across high schools in the

 United States. JUUL surged in popularity, largely through social media networks, and created

 patterns of youth usage, illegal youth transactions, and addiction, that are consistent with this

 account from Reddit in 2017:

        Between classes the big bathroom in my school averages 20-25 kids, and 5-10
        JUULs. Kids usually will give you a dollar for a JUUL rip if you don’t know
        them, if you want to buy a pod for 5$ you just head into the bathroom after lunch.
        We call the kids in there between every class begging for rips ‘JUUL fiends.’ Pod
        boys are the freshman that say ‘can I put my pod in ur juul?’ and are in there
        every block. I myself spent about 180$ on mango pods and bought out a store,
        and sold these pods for 10$ a pod, making myself an absolutely massive profit in
        literally 9 days. Given because I’m 18 with a car and that’s the tobacco age
        around here, I always get offers to get pod runs or juuls for kids. people even
        understand the best system to get a head rush in your 2 minutes between classes,
        is all the juuls at once. So someone yells “GIVE ME ALL THE JUULS” and 3-7
        are passed around, two hits each. This saves us all juice, and gives you a massive
        head rush. Kids also scratch logos and words onto their juuls to make i[t] their
        own, every day you can find the pod covers in my student parking lot. I know this
        sounds exaggerated, but with a school with 1400 kids near the city and JUULs
        being perceived as popular, it’s truly fascinating what can happen.551

        347.    In response to the post above, several others reported similar experiences:

                a.      “[T]his is the exact same thing that happens at my school, we call
                        [JUUL fiends] the same thing, kind of scary how similar it is.”552

                b.      “Same thing at my school. JUUL fiend is a term too.”553

                c.      “Yeah nicotine addiction has become a huge problem in my high
                        school because of juuls even the teachers know what they are.”554

                d.      “[S]ame [expletive] at my school except more secretive because it’s
                        a private school. It’s crazy. Kids hit in class, we hit 3-5 at once, and



 551
     What’s Juul in School, https://www.reddit.com/r/juul/comments/61is7i/whats_juul_in_school/
   (last visited Mar. 20, 2020).
 552
     Id.
 553
     Id.
 554
     Id.


                                                 162
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 167 of 213




                       everyone calls each other a juul fiend or just a fiend. Funny how
                       similar it all is.”555

                e.     “[T]he same [expletive] is happening in my school. kids that vaped
                       were called [expletive] for the longest time, that all changed
                       now.”556

                f.     “Made an account to say that it’s exactly the same way in my school!
                       LOL. I’m from California and I think I know over 40 kids that have
                       it here just in my school. We do it in the bathrooms, at lunch etc.
                       LMAO. ‘Do you have a pod man?’”557

                g.     “It’s the same at my school and just about every other school in
                       Colorado.”558

                h.     “2 months into this school year, my high school made a newspaper
                       article about the ‘JUUL epidemic.’”559

                i.     “Wow do you go to high school in Kansas because this sounds
                       EXACTLY like my school. I’ll go into a different bathroom 4 times
                       a day and there will be kids in there ripping JUUL’s in every single
                       one.”560.

                j.     “At my high school towards the end of lunch everyone goes to the
                       bathroom for what we call a ‘juul party.’ People bring juuls, phixes,
                       etc. It’s actually a great bonding experience because freshman can
                       actually relate to some upperclassmen and talk about vaping.”561

                k.     “To everyone thinking that this is just in certain states, it’s not. This
                       is a nationwide trend right now. I’ve seen it myself. If you have one
                       you’re instantly insanely popular. Everyone from the high-achievers
                       to the kids who use to say ‘e-cigs are for [expletives]’ are using the
                       juul. It’s a craze. I love it, I’ve made an insane amount of money.




 555
     Id.
 556
     Id.
 557
     Id.
 558
     Id.
 559
     Id. (citing Juuls Now Rule the School as Students Frenzy Over E-cig (Oct. 5, 2016),
   https://imgur.com/a/BKepw).
 560
     Id.
 561
     Id.


                                                 163
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 168 of 213




                       It’s something that has swept through our age group and has truly
                       taken over. And it happened almost overnight.”562

          348.   E-cigarette use has completely changed school bathrooms—now known as “the

 Juul room.”563 As one high school student explained, “it’s just a cloud.”564 The ubiquity of e-

 cigarette use in high school bathrooms has generated numerous online spoofs about “the juul

 room.”




                                                                      565




 562
     Id. (emphasis added).
 563
     Moriah Balingit, In the ‘Juul room’: E-cigarettes spawn a form of teen addiction that worries
   doctors, parents and schools, Wash. Post (July 26, 2019),
   https://www.washingtonpost.com/local/education/helpless-to-the-draw-of-nicotine-doctors-
   parents-and-schools-grapple-with-teens-addicted-to-e-cigarettes/2019/07/25/e1e8ac9c-830a-
   11e9-933d-7501070ee669_story.html.
 564
     Greta Jochem, Juuling in School: e-Cigarette Use Prevalent Among Local Youth, Daily
   Hampshire Gazette (Nov. 13, 2018), https://www.gazettenet.com/Juuling-in-Schools-
   21439655.
 565
     Juul Hashtag Meme, Stan. U. Res. into the Impact of Tobacco Advert. (2018),
   http://tobacco.stanford.edu/tobacco_main/images_pods.php?token2=fm_pods_st681.php&toke
   n1=fm_pods_img37610.php&theme_file=fm_pods_mt068.php&theme_name=JUUL&subthem
   e_name=%23juul.


                                                164
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 169 of 213




        349.    As another high school student explained, “You can pull it out, you can have it

 anywhere. To smoke a cigarette you have to hit the bus stop. You want a Juul you hit the

 bathroom, it’s easy.”566 He added that JLI “market[s] it as an alternative to cigarettes but really

 it’s a bunch of kids who have never picked up a pack and they’re starting their nicotine addiction

 there.”567 Students at another high school stated that classmates had “set off the fire alarm four

 times last year from vaping in the bathrooms [at school],” adding that it is commonplace to see

 students vaping in school bathrooms or in the parking lot.568

        350.    This impact was only made worse by JLI intentionally targeting schools, as

 described above.

        351.    Such rampant vapor product use has effectively added another category to

 teachers’ and school administrators’ job descriptions; many now receive special training to

 respond to the various problems that vaping presents, both in and out of the classroom. A

 national survey of middle schools and high schools found that 43.3% of schools have had to

 implement not only an e-cigarette policy but a e-cigarette-specific policy. Participants in the

 survey reported multiple barriers to enforcing these policies, including the discreet appearance of

 the product, difficulty pinpointing the vapor or scent, and the addictive nature of the product.

        352.    Across the United States, schools have had to divert resources and administrators

 have had to go to extreme lengths to respond to the ever-growing number of students vaping on


 566
     Alison Grande, ‘Juuling': Vaping device that looks like USB drive popular with teens, KIRO
   7 (Dec. 8, 2017), https://www.kiro7.com/news/local/juuling-vaping-device-that-looks-like-usb-
   drive-popular-with-teens/660965605/.
 567
     Id.
 568
     Manisha Jha, ‘You need to stop vaping right now’: Students and faculty react to Washington
   vape ban, The Daily, U. of Wash. (Sept. 30, 2019),
   http://www.dailyuw.com/news/article_960d8692-e324-11e9-870c-9f9d571115d6.html.


                                                 165
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 170 of 213




 school grounds. According to the Truth Initiative, more than 40% of all teachers and

 administrators reported that their school uses camera surveillance near the school’s restroom,

 almost half (46%) reported camera surveillance elsewhere in the school, and 23% reported using

 assigned teachers for restroom surveillance.569 Some schools have responded by removing

 bathroom doors or even shutting bathrooms down, and schools have banned flash drives to avoid

 any confusion between flash drives and JUULs or the new “JUULalike” products⸺like

 Eonsmoke’s device or the other copycats. Schools have also paid thousands of dollars to install

 special monitors to detect vaping, which they say is a small price to pay compared to the

 plumbing repairs otherwise spent as a result of students flushing vaping paraphernalia down

 toilets. Other school districts have sought state grant money to create new positions for tobacco

 prevention supervisors, who get phone alerts when vape smoke is detected in bathrooms.

        353.    Many schools have also shifted their disciplinary policies in order to effectively

 address the youth vaping epidemic. Rather than immediately suspending students for a first

 offense, school districts have created anti-vaping curricula which students are required to follow

 in sessions held outside of normal school hours, including on Saturdays. Teachers prepare

 lessons and study materials for these sessions with information on the marketing and health

 dangers of vaping—extra work which requires teachers to work atypical hours early in the

 mornings and on weekends. Some schools will increase their drug testing budget to include

 random nicotine tests for students before they join extracurricular activities. Under this drug-

 testing protocol, first offenders will undergo drug and alcohol educational programming; second


 569
     How are schools responding to JUUL and the youth e-cigarette epidemic?, Truth Initiative
   (Jan. 18, 2019), https://truthinitiative.org/research-resources/emerging-tobacco-products/how-
   are-schools-responding-juul-and-youth-e-cigarette.


                                                 166
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 171 of 213




 and third offenders with be forced to sit out from extracurriculars and attend substance abuse

 counseling.

        354.    JUUL’s prevalence in schools is not a coincidence; JLI actively sought to enter

 school campuses while it was coordinating with Altria. The U.S. House Subcommittee on

 Economic and Consumer Policy (“Subcommittee”) conducted a months-long investigation of

 JLI, including reviewing tens of thousands of internal documents, and concluded that JLI

 “deliberately targeted children in order to become the nation’s largest seller of e-cigarettes.”570

 The Subcommittee found that “(1) JUUL deployed a sophisticated program to enter schools and

 convey its messaging directly to teenage children; (2) JUUL also targeted teenagers and children,

 as young as eight years-old, in summer camps and public out-of-school programs; and (3) JUUL

 recruited thousands of online ‘influencers’ to market to teens.”571

        355.    According to the Subcommittee, JLI was willing to pay schools and organizations

 hundreds of thousands of dollars to have more direct access to kids. For example, JLI paid a

 Baltimore charter school organization $134,000 to start a summer camp to teach kids healthy

 lifestyles, for which JLI itself would provide the curriculum; offering schools $10,000 to talk to

 students on campus; and giving the Police Activities League in Richmond, California, almost

 $90,000 to provide JLI’s own vaping education program, “Moving On,” to teenage students

 suspended for using cigarettes. Meanwhile, JLI would collect data about test scores, surveys, and

 activity logs about the students.



 570
     Memorandum, U.S. House Subcommittee on Econ. & Consumer Policy (July 25, 2019),
   https://oversight.house.gov/sites/democrats.oversight.house.gov/files/Supplemental%20Memo.
   pdf.
 571
     Id.


                                                  167
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 172 of 213




        356.    Among the more egregious incidents reported by the Subcommittee was a July

 24, 2019 presentation in which no parents or teachers were in the room for the presentation, the

 message conveyed was that JUUL was “totally safe,” and the presenter even demonstrated to the

 students how to use a JUUL. The school was presumably paid for this meeting, which was

 marketed to the school as an anti-smoking initiative. A JLI spokesman said the company is no

 longer funding such programs.

        357.    The problems with JLI’s youth prevention programs were widespread. According

 to outside analyses, “the JUUL Curriculum is not portraying the harmful details of their product,

 similar to how past tobacco industry curricula left out details of the health risks of cigarette

 use.”572 Although it is well-known that teaching children to deconstruct ads is one of the most

 effective prevention techniques, JLI programs entirely omitted this skill, and JLI’s curriculum

 barely mentioned JUUL products as among the potentially harmful products to avoid.573 As one

 expert pointed out, “we know, more from anecdotal research, that [teens] may consider [JUULs]

 to be a vaping device, but they don’t call it that. So when you say to a young person, ‘Vapes or e-

 cigarettes are harmful,’ they say, ‘Oh I know, but I’m using a JUUL.’”574

        358.    Internal emails confirm both that JLI employees knew about the similarities of

 JLI’s “youth prevention program” to the earlier pretextual antismoking campaigns by the

 cigarette industry and that JLI management at the highest levels was personally involved in these


 572
     Victoria Albert, Juul Prevention Program Didn't School Kids on Dangers, Expert Says:
   SMOKE AND MIRRORS. JUUL—which made up 68 percent of the e-cigarette market as of
   mid-June—seems to have taken a page from the playbook of Big Tobacco, The Daily Beast
   (Oct. 19, 2018), https://www.thedailybeast.com/juul-prevention-program-didnt-school-kids-on-
   dangers-expert-says.
 573
     Id.
 574
     Id.


                                                  168
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 173 of 213




 efforts.




                                                                  575


                                                        576




                    577


                                                                                 578
                                                                                       The paper

 concluded that “the Philip Morris[’s ‘youth prevention’] campaign had a counterproductive

 influence.”579

            359.   The Board was intimately involved in these “youth prevention” activities. For

 example,



        580



            360.
                                                                    581
                                                                          Eventually, JLI ended this



 575
     INREJUUL_00197608.
 576
     INREJUUL_00197607.
 577
     INREJUUL_00196624.
 578
     INREJUUL_00265202.
 579
     Matthew C. Farrelly et al., Getting to the Truth: Evaluating National Tobacco
   Countermarketing Campaigns, 92 Am. J. Public Health 901 (2002).
 580
     JLI00151300.
 581
     INREJUUL_00194646.


                                                  169
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 174 of 213




 version of its youth prevention program, but the damage had been done: following the playbook

 of Big Tobacco, JLI had hooked more youth on nicotine.

        L.      Impact of the Youth Vaping Crisis on Plaintiff Boulder County

        361.    Plaintiff Boulder County is home to approximately 326,078 residents.582 Boulder

 County is located in north central Colorado and incorporates four cities, six towns, and four

 smaller communities.583 The University of Colorado’s main campus is also in Boulder County,

 with an enrollment of approximately 35,500 students.584 Nineteen percent of Boulder County’s

 residents are under the age of eighteen.585

        362.    Plaintiff has been hit hard by the youth vaping epidemic. In 2013, 14.5% of

 Colorado Region 16 (which includes Boulder County) high school students reported having ever

 tried e-cigarettes, and only 13.5% of students reported using any tobacco or nicotine product

 within the past thirty days.586 Just two years later, in 2015, e-cigarette usage more than doubled

 with 43.8% of high school students in this region reporting having tried an electronic vapor

 product and 31.3% of these students actively vaping.587 By 2017, 48.7% of all high school


 582
     Quick Facts Boulder County, Colorado, U.S. Census Bureau,
   https://www.census.gov/quickfacts/bouldercountycolorado (last visited Mar. 3, 2020).
 583
     History & Demographics of Boulder County, Boulder Cty.,
   https://www.bouldercounty.org/government/about-boulder-county/history/ (last visited Mar. 3,
   2020).
 584
     Office of Data Analytics, Overall Enrollment Profile Fall 2019, Univ. of Colo. Boulder,
   https://www.colorado.edu/oda/sites/default/files/attached-files/overallprofilefall19.pdf (last
   visited Mar. 3, 2020).
 585
     Quick Facts Boulder County, Colorado, supra note 582.
 586
     2013 Healthy Kids Colorado Survey Results: Region 16 High School Summary Tables at 52,
   Colo. Dep’t of Pub. Health & Env’t (2013),
   https://drive.google.com/file/d/0B_NVoyuCwHvoWGRvdjBDeFZ2MWs/view.
 587
     2015 Healthy Kids Colorado Survey Results: Region 16 High School Summary Tables at 73,
   Colo. Dep’t of Pub. Health & Env’t (2015), https://drive.google.com/file/d/0B2nM-
   3jK5N8pbzZYYkdzWEZ6T0k/view.


                                                 170
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 175 of 213




 students in the region had tried an electronic vapor product and 36% of these students, reported

 vaping within the last thirty days.588 Among eleventh graders, the percentage of students

 reporting current vaping use was 41.4%.589 Two-thirds of students in the region said it would be

 easy for them to get electronic vapor products, and more than 40% of students said they would

 likely use an electronic vapor product sometime in the next year.590 These numbers are

 self-reported, and public health officials think they are likely low. Boulder County Public Health

 staff believe a more accurate estimate is that about two out of three of Boulder County teens are

 vaping. In the words of one Boulder County high school student: “It’s a terrible epidemic.”591

        363.    Statistics for the largest high school district in Plaintiff’s community, Boulder

 Valley School District, show that more than 50% of high school students reported having tried

 e-cigarettes.592 According to the Superintendent of Boulder Valley School District, in early 2010,

 it was difficult to find a middle or high school student smoking, but now it would be difficult to

 find a middle or high school where student vaping is not an issue.593

        364.    Even elementary school students in Plaintiff’s community are now beginning to

 vape. Approximately two years ago, Plaintiff’s Public Health department started noticing fourth


 588
     2017 Healthy Kids Colorado Survey Results: Region 16 High School Summary Tables at 73,
   Colo. Dep’t of Pub. Health & Env’t (2017),
   https://drive.google.com/file/d/19eDoDhyE_QUDfL4elX9jOLQlOKo3Ss9q/view.
 589
     Id.
 590
     Id.
 591
     Amy Bounds, BVSD, county health department collaborate to reduce teen vaping, The Daily
   Camera (Dec. 24, 2018), https://www.dailycamera.com/2018/12/24/bvsd-county-health-
   department-collaborate-to-reduce-teen-vaping/.
 592
     Facts and Statistics About Vaping, Advocates for Clean Teens,
   https://advocatesforcleanteens.org/details/facts/ (last visited Mar. 3, 2020).
 593
     Amy Bounds, Parents, BVSD, Boulder County Public Health Rally for Vaping Restrictions,
   The Daily Camera (Aug. 20, 2019), https://www.dailycamera.com/2019/08/20/parents-bvsd-
   boulder-county-public-health-rally-for-vaping-restrictions/.


                                                 171
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 176 of 213




 and fifth graders being caught vaping in elementary schools. As one of Plaintiff’s Public Health

 specialists stated, “We are faced with an entire new generation that is addicted.”

        365.    The increasing vaping rates and lower ages of initial use in Plaintiff’s community

 are consistent with the rise in youth vaping throughout the State of Colorado, as the state tops the

 nation for youth e-cigarette use among high schoolers. An estimated 27,000 Colorado high

 schoolers reported vaping more than ten days a month.594 Vaping is also much more common

 among youth than with adults in Colorado. In 2017, 27% of Colorado youth were currently

 vaping—more than twice the national average—and almost 45% reporting experimenting with

 vaping. 595 By comparison, in 2018, only 7.5% of Colorado adults currently used electronic vapor

 products and only 27% had ever tried one.596

        366.    As the Executive Director and Chief Medical Officer of the Colorado Department

 of Public Health and Environment observed, “Vaping has replaced cigarettes as a way for

 underage youth to use nicotine[.] . . . Too many of our young people don’t realize the health risks




 594
     John Daley, Colorado Is a Hotbed of Teen Vaping, But Lacks the Tools to Help Kids Quit,
   CPR News (July 30, 2019) https://www.cpr.org/2019/07/30/colorado-is-a-hot-bed-of-teen-
   vaping-but-lacks-the-tools-to-help-kids-quit/.
 595
     Sawyer D’Argonne, CDC Study: Colorado youth use vaping products, e-cigarettes at twice
   the national average, The Aspen Times (July 31, 2018),
   https://www.aspentimes.com/news/cdc-study-colorado-youth-use-e-cigarettes-vaping-nicotine-
   products-at-twice-the-national-average/.
 596
     2018 Colorado Behavior Risk Factor Surveillance System, Colo. Dep’t of Pub. Health &
   Env’t (2018),
   https://drive.google.com/file/d/1sBj5BZCNWWBdEOmAPu3c65XAg99Zh3da/view.


                                                 172
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 177 of 213




 involved.”597 While about 90% of high school students in Plaintiff’s community view smoking

 cigarettes as risky, only about 50% of these students feel the same way about vaping.598

        367.    In September 2019, the City of Boulder voted to raise the age to purchase tobacco

 products to twenty-one, require age verification, prohibit the sale of flavored tobacco products,

 and limit the number of electronic smoking devices and related products that can be sold to an

 individual in a 24-hour period.599 In November 2019, the City of Boulder voters approved a new

 40% tax on all electronic smoking devices, including vape pens and disposable pods.600 As the

 Regional Director for Campaign for Tobacco-Free Kids explained, “the tax isn’t aimed at

 making vapor less affordable to adults and college students, but to high schoolers and middle

 schoolers.”601 Other cities in Plaintiff’s community increased the age to purchase vapor products

 to the age of twenty-one prior to the federal increase that became effective in January 2020.602


 597
     D’Argonne, supra note 595.
 598
     Amy Bounds, BVSD parent group urging Boulder City Council to regulate e-cigarettes, The
   Daily Camera (July 15, 2019), https://www.dailycamera.com/2019/07/15/bvsd-parent-group-
   urging-boulder-city-council-to-regulate-e-cigarettes/.
 599
     Vaping and Tobacco Regulations, City of Boulder Colo., https://bouldercolorado.gov/vaping-
   and-tobacco-regulations?_ga=2.115641222.1042346500.1571434096-618501873.1567204722
   (last visited Mar. 3, 2020).
 600
     John Daley, Don’t Toss That E-Cig: Vaping Waste is a Whole New Headache for Schools and
   Cities, NPR (Nov. 29, 2019), https://www.npr.org/sections/health-
   shots/2019/11/29/780865248/dont-toss-that-e-cig-vaping-waste-is-a-whole-new-headache-for-
   schools-and-cities.
 601
     Sam Lounsberry, Boulder one of 8 Colorado jurisdictions with 40% vaping tax hike before
   voters, The Daily Camera (Oct. 19, 2019), https://www.dailycamera.com/2019/10/19/boulder-
   vaping-tax-hike-before-voters/.
 602
     Kristina Pritchett, Superior trustees unanimously approve increasing age to purchase
   tobacco, Colo. Hometown Wkly. (Oct. 14, 2019),
   https://www.coloradohometownweekly.com/2019/10/14/superior-trustees-unanimously-
   approve-increasing-age-to-purchase-tobacco/; Kristina Pritchett, Lafayette City Council
   approves increase in tobacco purchasing age on first reading, Colo. Hometown Wkly. (Oct.
   16, 2019), https://www.coloradohometownweekly.com/2019/10/16/lafayette-city-council-
   approves-increase-in-tobacco-purchasing-age/; Kristina Pritchett, Louisville City Council


                                                173
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 178 of 213




 The Cities of Superior, Broomfield, and Lafayette approved ordinances to increase purchasing

 age in October 2019, followed by Louisville in January 2020.603 But there is no statewide license

 required to sell vapor products in Colorado. Without licensure, enforcement of new policies and

 regulations is difficult at best.

         368.    Plaintiff has invested significant time and resources responding to the youth

 vaping epidemic. Plaintiff prioritized educational efforts because of widespread misperceptions

 about vaping. Many youth in Plaintiff’s community have been deceived by Defendants’

 marketing and misinformation and are unaware of the true nature, health risks, and addictiveness

 of vapor products and believe that vaping is harmless. Defendant JLI actively sought to spread

 these misrepresentations in Plaintiff’s community, including by contacting local schools with

 offers of “youth prevention” programming.

         369.    For example, in January 2018, shortly after a local news organization ran a story

 about the growing concerns of student JUUL use in Plaintiff’s community, a representative from

 JLI, Bruce Harter, contacted the principal of Nederland Middle-Senior High School, part of the

 Boulder Valley School District in Boulder County. 604 Defendant JLI’s representative told the

 principal that “I read about the challenges you’re having with Juul,” and offered a free, three-

 hour curriculum provided by Defendant JLI to discourage teens from using e-cigarettes by

 teaching them about their brains and giving them mindfulness exercises. In the letter, Defendant

 JLI admitted to studying the vaping habits of teenagers, writing “[w]hat we’ve found from focus


   passes ordinance to increase tobacco purchasing age to 21, Colo. Hometown Wkly. (Dec. 18,
   2019), https://www.coloradohometownweekly.com/2019/12/18/louisville-city-council-passes-
   ordinance-to-increase-tobacco-purchasing-age-to-21/.
 603
     Id.
 604
     Richtel & Kaplan, supra note 137.


                                                 174
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 179 of 213




 groups with teenage Juul users is that young people don’t understand the dangers of nicotine

 addiction” and “[t]hey sometimes feel ‘pushed’ by friends to use e-cigarettes. We also found that

 they don’t have operative ways to deal with stress and the emotional ups and downs of their lives

 right now.”605 The principal did not believe the offer was made in good faith, saying “[i]t

 sounded preposterous” and Defendant JLI was “deceptive.”606 She informed Boulder Valley

 School District, as well as the Colorado Department of Public Health & Environment

 (“CDPHE”).607 On March 5, 2018, the CDPHE sent a letter to schools throughout the State of

 Colorado to alert schools to “this specious activity” and warned them that it “considers JUULs

 and similar electronic smoking devices to be part of the tobacco industry, which has a long

 history of sponsoring youth prevention programming that ultimately undermine evidence-based

 tobacco control efforts.”608 CDPHE warned schools “[i]f your school/district is approached by

 the manufacturers of JUULs and/or offered funding to support the implementation of this

 program, our office strongly recommends that schools/districts reject these offers and encourages

 schools/districts to instead utilize” resources provided by the State.609

        370.    Defendant JLI’s effort to infiltrate one of Plaintiff’s local school districts was not

 ultimately successful, but the Nederland principal’s instincts appear to have been confirmed by a



 605
     Id. (emphasis added).
 606
     Id.
 607
     Id.
 608
     Colorado Looks to Educate Youth About the Public Health Consequences of JUUL, Ass’n
   State Territorial Health Officials (July 19, 2018), https://www.astho.org/StatePublicHealth/CO-
   Looks-to-Educate-Youth-About-the-Public-Health-Consequences-of-JUUL/07-19-18/.
 609
     Letter from Larry Wolk, MD, MSPH, Executive Director and Chief Medical Officer of
   Colorado Department of Public Health & Environment to Schools in Colorado, Colo. Dep’t of
   Pub. Health & Env’t (Mar. 5, 2018),
   https://drive.google.com/file/d/1W1al3AiOXZ2hddLTxGsHkwYiG78yDUIj/view.


                                                  175
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 180 of 213




 later Congressional investigation. As discussed above, students who had participated in one of

 Defendant JLI’s school programs testified that a JLI representative told students that JUUL was

 “totally safe” and even demonstrated how to use a JUUL device.

        371.    To combat Defendants’ misinformation, Plaintiff had to create its own

 educational resources to combat these misconceptions, including developing fact sheets and

 presentations, and then working to find a way to deliver a consistent and clear message to the all

 residents in Boulder County. There is an urgent need for information, training, and support about

 this issue, and residents rely on Plaintiff for information. As a result, Plaintiff spends substantial

 time and resources educating community members, working with schools to assess, develop, and

 update their vaping policies and discipline procedures, and tracking data about youth vaping and

 the outbreak of the vaping-related illnesses such as e-cigarette or vaping product use-associated

 lung injury (“EVALI”). Plaintiff meets with concerned parties a few times a week, provides

 referrals for parents to community organizations like Advocates for Clean Teens, and is often

 asked by parents and members of the community to give additional presentations.

        372.    Plaintiff is also training others regarding what vapor products are and the dangers

 associated with the use of these products. In the 2018-2019 school year, Plaintiff’s Public Health

 department conducted twenty-one trainings and presentations on vapor products to educate

 almost 1,000 parents, teachers, school nurses, and students. The need for accurate information

 about vaping is so great, however, Plaintiff continues to receive requests for information from its

 residents. In the first four months of the 2019-2020 school year, Plaintiff’s Public Health

 department conducted twenty-two presentations and trainings, educating more than 800 students,

 parents, school employees, local governments employees, and health professionals.



                                                  176
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 181 of 213




        373.    Plaintiff’s Public Health department is working with Boulder Valley School

 District to provide presentations to parents and students with the help of seven full-time nurses

 working in the high schools.610 According to the Superintendent of Boulder Valley School

 District, “the intervention and prevention of vaping has become a full-time job for our

 administrators. School counselors and nurses are working with more and more youth who are

 struggling with addiction to nicotine, a biological response to using JUULs and other electronic

 cigarette devices.”611 Below is a photograph of nicotine products confiscated at Boulder High

 School, including many JUUL products and a single pack of Altria’s Marlboro cigarettes:612




        374.    As more and more young people start to vape, and as younger students begin

 vaping more frequently, Plaintiff has also invested time and resources developing appropriate


 610
     Bounds, supra note 598.
 611
     Rob Anderson, We can address the vaping epidemic if we work together, The Daily Camera
   (June 22, 2019), https://www.dailycamera.com/2019/06/22/rob-anderson-we-can-address-the-
   vaping-epidemic-if-we-work-together/.
 612
     John Daley, Vape Pods Are The New Cigarette Butts. For Colorado, That’s A Whole New
   Trash Problem, CPR News (May 16, 2019), https://www.cpr.org/2019/05/16/vape-pods-are-
   the-new-cigarette-butts-for-colorado-thats-a-whole-new-trash-problem/.


                                                177
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 182 of 213




 training and educational materials for different age levels. Middle schools are now frequently

 requesting vaping presentations for parents. As a nurse at a high school in Plaintiff’s community

 observed, “a lot of the high school kids will comment that it’s almost too late,” as “they’ve all

 been exposed in some form or another by this point.”613 And, as mentioned above, even

 elementary school students in Plaintiff’s community are starting to vape. This poses a particular

 challenge for Plaintiff, who must now help train teachers and parents on how to respond to

 vaping at such a young age and work with schools to determine how to discipline the fourth and

 fifth graders caught vaping.

           375.   In response, Plaintiff is continuing to develop and refine anti-vaping media

 campaigns that will help reduce vaping among youth. Plaintiff’s conversations with students in

 its community have confirmed that such campaigns, in order to be effective, should be created in

 partnership with local students and published where youth will see them, including on social

 media. Effective media campaigns will be time-consuming and expensive to create but are

 crucial to address the youth vaping crisis. These messages must be crafted carefully, as youth

 have told Plaintiff that not only Defendants’ vaping advertisements, but also anti-vaping

 prevention materials can be triggering for teenagers who are addicted. To determine what

 messages will resonate with its community, Plaintiff has been meeting with various youth groups

 a couple of times a week to discuss what kind of support is needed. In these meetings, Plaintiff

 also works to help youth develop media literacy skills by discussing how tobacco and vape

 companies like Defendants market to youth. The youth are then asked to create their own

 counter-advertisements designed to make vape products unappealing to them and their peers.


 613
       Bounds, supra note 598.


                                                  178
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 183 of 213




        376.    Plaintiff has also focused on addressing the issue of vaping in public places in

 order to change social norms. This is important because when youth see people vape in places

 where traditional cigarettes are not allowed, it contributes to the false impression that vaping is

 safe and normalizes vaping for youth. To combat these norms and perceptions, Plaintiff has

 developed a public fact sheet explaining Colorado’s smoke-free law and providing a free

 template for a “no vaping” sign for posting in these spaces.614

        377.    Not only have Defendants’ vape products addicted a new generation to nicotine,

 for Plaintiff, they have also caused a growing hazardous waste problem. Defendants’ vape

 products contain chemicals that can be toxic or fatal if ingested in their concentrated forms,615

 and lithium-ion batteries616 which cannot be safely disposed of in the normal stream of trash. The

 vaping epidemic has led to hazardous waste from these vape products being spread throughout

 Plaintiff’s community, especially around schools. In response, Plaintiff has partnered with school

 districts in the community to educate consumers about proper disposal of these items and collect


 614
     Tobacco Education & Prevention Partnership, Boulder Cty.
   https://www.bouldercounty.org/environment/healthy-home/tobacco/#secondhand-smoke (last
   visited Mar. 3, 2020).
 615
     See, e.g., How do I dispose of a JUULpod?, JUUL Labs, Inc., https://support.juul.com/hc/en-
   us/articles/360023529793-How-do-I-dispose-of-a-JUULpod- (last visited Mar. 3, 2020)
   (“JUULpods should be recycled along with other e-waste.”); American Acad. of Pediatrics,
   Liquid Nicotine Used in E-Cigarettes Can Kill Children, healthychildren.org,
   https://www.healthychildren.org/english/safety-prevention/at-home/pages/liquid-nicotine-used-
   in-e-cigarettes-can-kill-children.aspx (last visited Mar. 3, 2020).
 616
     See, e.g., JUUL Labs, Inc. (2020), https://support.juul.com/hc/en-us/articles/360023319614-
   What-kind-of-battery-is-in-the-device- (last visited Feb. 3, 2020) (“JUUL uses a lithium-ion
   polymer battery. All portable electronics containing lithium-ion batteries present rare, but
   potentially serious safety hazards.”); JUUL Labs, Inc. (2020), https://support.juul.com/hc/en-
   us/articles/ 360023366194-How-do-I-dispose-of-a-JUUL-device- (last visited Mar. 13, 2020)
   (“Unlike other e-cigarettes, JUUL isn’t disposable and should be treated as a consumer
   electronic device. Follow your city's local recommendations for disposing of a lithium-polymer
   rechargeable battery.”).


                                                 179
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 184 of 213




 this hazardous waste, including helping teachers figure out what to do with the products they

 have confiscated from students. Plaintiff has provided many of the local schools with hazardous

 waste bins and, between April and December 2019, collected sixteen pounds of e-liquid waste

 and 103 pounds of e-device waste, including lithium ion batteries. Plaintiff’s Hazardous

 Materials Management Facility created a display to show some of vape products contributing to

 the hazardous waste problem, including JUUL devices, Altria’s MarkTen, and Vuse products:617




           378.   Hazardous waste produced by vaping has become a real issue around Boulder

 High School. When Boulder High’s principal was interviewed by Colorado Public Radio, she

 showed the reporter e-cigarette trash littered around the school parking lot.618 She noted that the

 number of products scattered around the school show “how much this has become a part of our


 617
       Daley, supra note 594.
 618
       See Daley, supra note 594.


                                                 180
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 185 of 213




 students’ lives . . . [a]nd that’s what’s scary. When they called it an epidemic, it really has

 become an epidemic in our schools, and not just here at Boulder High, but every high school in

 the nation is really dealing with this.”619

             379.   Plaintiff has been taking important steps to combat the youth vaping epidemic,

 but it cannot fully address the existing widespread use of vapor products and resulting nicotine

 addiction among youth. Because of the smoothness of nicotine salts contained in Defendants’

 vape products as well as Defendants’ discreet device designs, many youth use their vape devices

 with high frequency throughout the day—with some kids taking a puff as often as every few

 minutes. Unlike a combustible cigarette with its telltale emissions of smoke and distinct smell,

 the JUUL device and “JUULalikes” allow kids to vape undetected behind closed doors and even

 behind their teachers’ backs in the classroom. Such frequent use makes it much more likely that

 nicotine addiction will develop, particularly when coupled with the high nicotine content in

 JUULpods and copycat products. Youth vaping has therefore resulted in a higher incidence of

 addiction than that caused by youth smoking of combustible cigarettes.

             380.   As the researchers conducting the national Monitoring the Future survey wrote in

 a letter to the New England Journal of Medicine in October 2019, current efforts are insufficient

 to address youth nicotine addiction from vaping:

             Current efforts by the vaping industry, government agencies, and schools have
             thus far proved insufficient to stop the rapid spread of nicotine vaping among
             adolescents. Of particular concern are the accompanying increases in the
             proportions of youth who are physically addicted to nicotine, an addiction that is
             very difficult to overcome once established. The substantial levels of daily vaping
             suggest the development of nicotine addiction. New efforts are needed to protect
             youth from using nicotine during adolescence, when the developing brain is


 619
       Id.


                                                    181
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 186 of 213




        particularly susceptible to permanent changes from nicotine use and when almost
        all nicotine addiction is established.620

        381.    In addition, while the State of Colorado has historically provided some funding

 for tobacco use prevention, the spread of youth vaping has outpaced available resources.

 Colorado spends nearly $24 million a year on tobacco prevention,621 but youth e-cigarette use

 continues to rise. Money available to support anti-smoking efforts has been declining as youth

 use of traditional cigarettes goes down, which means that little tobacco prevention funding is

 available to address youth vaping rates just as they are surging. As a State of Colorado

 communication strategist explained, “Our young people are facing an epidemic of vaping. We’re

 not funded to deal with vaping products. And so we’ve got more problems than we’ve seen

 before and fewer resources with which to deal with them.”622

        382.    The lack of treatment options for Boulder County youth who are addicted to

 nicotine is a significant concern for Plaintiff, but such treatment options will be difficult to

 develop. The available FDA-approved tobacco cessation products are not intended for, and are

 not approved for, pediatric use. With additional resources, Plaintiff would support the

 development of additional, youth-appropriate cessation options that can meet the needs of the

 Plaintiff’s diverse community. Plaintiff would also support the development of vaping-specific

 cessation resources to address the ways in which vaping cessation may differ from traditional




 620
     Richard Miech, Ph.D. et al., Trends in Adolescent Vaping, 2017-2019, New Eng. J. Med.
   (Oct. 10, 2019), https://www.nejm.org/doi/full/10.1056/NEJMc1910739.
 621
     The Toll of Tobacco in Colorado, Campaign for Tobacco-Free Kids (Nov. 12, 2019),
   https://www.tobaccofreekids.org/what-we-do/us/statereport/colorado.
 622
     Daley, supra note 594.


                                                  182
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 187 of 213




 smoking cessation. Development of such resources is a crucial step to combat the youth vaping

 epidemic.

        383.    Plaintiff also believes it is necessary to develop and implement a youth-focused,

 youth-led education campaign about vaping and its dangers in order to combat Defendants’

 marketing and the social pressures the youth vaping epidemic has created. Carrying out such a

 campaign effectively and countering Defendants’ extensive marketing will require significant

 funding as well as staff time. In order to make the message resonate with youth, Plaintiff will

 have to use youth voices and compensate students for their time and also spread the campaign

 widely on the social media platforms youth use most.

        384.    Importantly, funding is also needed to establish a peer mentorship and prevention

 program. Peer-to-peer messaging is crucial because it is necessary to change the social norms

 around vaping, just as previous efforts ultimately changed social norms around cigarette

 smoking. Defendants have been adept at using peer-to-peer messaging to promote their addictive

 vape products to kids, through social media campaigns and paid influencers. Countering their

 conduct will require training and supporting youth to educate their peers.

        385.    Plaintiff also needs to continue and expand its educational and training efforts,

 including, as mentioned above, developing prevention and education materials appropriate for

 elementary school students, as the vaping crisis continues to spread to even younger children.

 And critically, Plaintiff will also have to continue to develop compliance and enforcement

 mechanisms to ensure vape products are not sold to underage customers.

        386.    Fully addressing the harms to Plaintiff caused by Defendants’ conduct will

 require a comprehensive approach. Without the resources to fund measures such as those



                                                183
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 188 of 213




 described herein, Plaintiff will continue to be harmed by the ongoing consequences of

 Defendants’ conduct.

         M.      No Federal Agency Action, Including by the FDA, Can Provide the Relief
         Plaintiff Seeks Here

         387.       The injuries Plaintiff has suffered and will continue to suffer cannot be addressed

 by agency or regulatory action. There are no rules the FDA could make or actions the agency

 could take that would provide Plaintiff the relief it seeks in this litigation.

         388.       Even if e-cigarettes were entirely banned today or only used by adults, millions of

 youth, including Plaintiff’s residents, would remain addicted to nicotine.

         389.       Regulatory action would do nothing to compensate Plaintiff for the money and

 resources it has already expended addressing the impacts of the youth vaping epidemic and the

 resources it will need in the future. Only this litigation has the ability to provide Plaintiff with the

 relief it seeks.

         390.       Furthermore, the costs Plaintiff has incurred in responding to the public health

 crisis caused by youth vaping and in rendering public services described above are recoverable

 pursuant to the causes of actions raised by Plaintiff. Defendants’ misconduct alleged herein is not

 a series of isolated incidents, but instead the result of a sophisticated and complex marketing

 scheme and related cover-up scheme that has caused a continuing, substantial, and long-term

 burden on the services provided by Plaintiff. In addition, the public nuisance created by

 Defendants and Plaintiff’s requested relief in seeking abatement further compels Defendants to

 reimburse and compensate Plaintiff for the substantial resources it has expended and will need to

 continue to expend to address the youth vaping epidemic.




                                                    184
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 189 of 213




                                   V.      CAUSES OF ACTION

                           VIOLATIONS OF COLORADO PUBLIC NUISANCE LAW

         391.    Plaintiff Boulder County incorporates each preceding paragraph as though set

 forth fully herein.

         392.    Plaintiff brings this claim under Colorado Public Nuisance law as to all

 Defendants.

         393.    Under Colorado law, “[a] public nuisance is the doing or failure to do something

 that injuriously affects the safety, health, or morals of the public or works some substantial

 annoyance, inconvenience, or injury to the public.” State, Dep’t of Health v. The Mill, 887 P.2d

 993, 1002 (Colo. 1994).

         394.    Plaintiff and its residents have a right to be free from conduct that endangers their

 health and safety. Yet Defendants have engaged in conduct and omissions which unreasonably

 and injuriously interfered with the public health and safety in Plaintiff’s community and created

 substantial annoyance, inconvenience, and injury to the public by their production, promotion,

 distribution, and marketing of vapor products, including, but not limited to JUUL, for use by

 youth in Boulder County. Defendants’ actions and omissions have substantially, unreasonably,

 and injuriously interfered with the functions and operations of Boulder County and affected the

 public health, safety, and welfare of the Boulder community.

         395.    Each Defendant has created or assisted in the creation of a condition that is

 injurious to the health and safety of Plaintiff and its residents and interferes with the comfortable

 enjoyment of life and property of the entire Boulder community.




                                                  185
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 190 of 213




        396.    Defendants’ conduct has directly caused a severe disruption of the public health,

 order, and safety. Defendants’ conduct is ongoing and continues to produce permanent and long-

 lasting damage.

        397.    This harm to Plaintiff and the public is substantial, widespread, and ongoing. It

 outweighs any potential offsetting benefit of the Defendants’ wrongful conduct because

 Defendants’ conduct violates Colorado’s public policy against marketing vapor products to

 minors. This policy is expressed through Colorado then-Governor John Hickenlooper’s

 Executive Order B 2018 011, finding that “vaping products, and e-cigarettes are particularly

 harmful to children” and that “[e]ven as we have made progress discouraging cigarette use

 among youth, use of e-cigarettes and vaping devices among youth has increased, reaching

 epidemic proportions that are putting the health of our children at risk.”623 This policy is also

 expressed through statutes and regulations, including but not limiting to:

        1.      CRS § 18-13-121(1), under which it is illegal to give, sell, distribute or offer for
                sale a nicotine product to any person under eighteen years of age;

        2.      CRS § 44-7-103(1), under which it is illegal to sell or permit the sale of nicotine
                products to minors;

        3.      CRS § 18-13-121(2), under which it is illegal for people under eighteen years of
                age to purchase nicotine products; and

        4.      CRS § 25-14-301, under which it is illegal for people under eighteen years of age
                to possess nicotine products.

        398.    Defendants’ conduct violated this public policy, including by:

        1.      Actively seeking to enter school campuses, targeting children as young as eight
                through summer camps and school programs, extensively targeting youth through
                social media campaigns, and recruiting “influencers” to market to teens;

 623
     John W. Hickenlooper, B 2018 011, Executive Order, State of Colo. (Nov. 2, 2018),
   https://drive.google.com/file/d/1-EapnrOOLsvBxsYlkThi7-EZEyxGn3io/view.


                                                 186
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 191 of 213




        2.      Engaging in marketing tactics specifically designed to mislead children and youth
                and to ensnare minors into nicotine addiction, including by explicitly adopting
                tactics prohibited from Big Tobacco, with the knowledge that those tactics were
                likely to ensnare children and youth into nicotine addiction, including using
                billboards and outdoor advertising, sponsoring events, giving free samples, paying
                affiliates and “influencers” to push vapor products, and by selling vapor products
                in flavors designed to appeal to youth;

        3.      Engaging in advertising modeled on cigarette ads and featuring youthful-
                appearing models and designing advertising in a patently youth-oriented fashion;

        4.      Directing advertising to youth media outlets and media designed to appeal to
                children and youth, such as Instagram and other social media channels;

        5.      Hosting youth-focused parties across the United States, at which free samples
                were dispensed and in which vaping was featured prominently across social
                media;

        6.      Formulating vapor products with flavors with the knowledge that such flavors
                appealed to youth and with the intent that youth become addicted or dependent
                upon vapor products; and

        7.      Promoting and assisting the growth of the vapor product market and its
                availability with knowledge that vapor products were being purchased and used
                by large numbers of youth.

        399.    The health and safety of the youth of Boulder County, including those who use,

 have used, or will use vapor products, as well as those affected by others’ use of vapor products,

 are matters of substantial public interest and of legitimate concern to the Plaintiff, as well as to

 the entire Boulder County community.

        400.    Defendants’ conduct has affected and continues to affect a substantial number of

 people within Boulder County and is likely to continue causing significant harm.

        401.    But for Defendants’ actions, vapor products, including, but not limited to JUUL,

 used by youth would not be as widespread as it is today, and the youth vaping public health crisis

 that currently exists as a result of Defendants’ conduct would have been averted.




                                                  187
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 192 of 213




        402.    Defendants knew or should have known that their conduct would create a public

 nuisance. Defendants knew or reasonably should have known that their statements regarding the

 risks and benefits of vaping were false and misleading, that their marketing methods were

 designed to appeal to minors, and that their false and misleading statements, marketing to

 minors, and active efforts to increase the accessibility of vapor products and grow JUUL’s

 market share, or the market share of Defendants’ products, were causing harm to you and to

 municipalities, schools, and counties, including youth in Boulder County and to Plaintiff itself.

        403.    Thus, the public nuisance caused by Defendants was reasonably foreseeable,

 including the financial and economic losses incurred by Plaintiff.

        404.    Alternatively, Defendants’ conduct was a substantial factor in bringing about the

 public nuisance even if a similar result would have occurred without it. By directly marketing to

 youth and continuing these marketing practices after it was evident that children were using

 JUUL products in large numbers and were specifically using these products in schools, JLI

 directly facilitated the spread of the youth vaping crisis and the public nuisance affecting Boulder

 County.

        405.    By seeking to capitalize on JLI’s success in addicting minors to nicotine and by

 directly marketing to youth and continuing these marketing practices after it was evident that

 children were using JUUL products and Eonsmoke products in large numbers and were

 specifically using these products in schools, Eonsmoke directly facilitated the spread of the youth

 vaping crisis and the public nuisance affecting Boulder County.

        406.    Altria, by investing billions of dollars in JLI and actively working to promote the

 sale and spread of JUUL products with the knowledge of JLI’s practice of marketing JUUL



                                                 188
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 193 of 213




 products to youth and its failure to control youth access to JUUL products, directly facilitated the

 spread of the youth vaping crisis and the public nuisance affecting Boulder County.

        407.    Plaintiff has taken steps to address the harm caused by Defendants’ conduct,

 including, but not limited to, those listed in section IV.L.

        408.    Fully abating the epidemic of youth vaping resulting from Defendants’ conduct

 will require much more than these steps.

        409.    Plaintiff therefore requests all the relief to which it is entitled, including damages

 in an amount to be determined at trial and an order providing for the abatement of the public

 nuisance that Defendants have created or assisted in the creation of, and enjoining Defendants

 from future conduct contributing to the public nuisance described above.

                    VIOLATIONS OF THE RACKETEER INFLUENCED AND
         CORRUPT ORGANIZATIONS ACT (“RICO”), 18 U.S.C. § 1961 ET SEQ.

        410.    Plaintiff hereby incorporates by reference the allegations contained in the

 preceding paragraphs of this complaint.

        411.    This claim is brought by Plaintiff against Defendants JLI and the Altria

 Defendants (“Youth Marketing Cover-Up Enterprise Defendants”) for actual damages, treble

 damages, and equitable relief under 18 U.S.C. § 1964 for violations of 18 U.S.C. § 1961 et seq.

        412.    At all relevant times, each Youth Marketing Cover-Up Enterprise Defendant is

 and has been a “person” within the meaning of 18 U.S.C. § 1961(3), because they are capable of

 holding, and do hold, “a legal or beneficial interest in property.”

        413.    Plaintiff is a “person,” as that term is defined in 18 U.S.C. § 1961(3), and has

 standing to sue as it was and is injured in its business and/or property as a result of the Youth

 Marketing Cover-Up Enterprise Defendants’ wrongful conduct described herein.


                                                  189
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 194 of 213




         414.    Section 1962(c) makes it “unlawful for any person employed by or associated

 with any enterprise engaged in, or the activities of which affect, interstate or foreign commerce,

 to conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs through

 a pattern of racketeering activity . . . .” 18 U.S.C. § 1962(c).

         415.    Section 1962(d) makes it unlawful for “any person to conspire to violate” Section

 1962(c), among other provisions. See 18 U.S.C. § 1962(d).

         416.    Each Youth Marketing Cover-Up Enterprise Defendant conducted the affairs of

 an enterprise through a pattern of racketeering activity, in violation of 18 U.S.C. § 1962(c) and §

 1962(d).

 A.      Description of Defendants’ Youth Marketing Cover-Up Enterprise

         417.    RICO defines an enterprise as “any individual, partnership, corporation,

 association, or other legal entity, and any union or group of individuals associated in fact

 although not a legal entity.” 18 U.S.C. § 1961(4).

         418.    Under 18 U.S.C. § 1961(4) a RICO “enterprise” may be an association-in-fact

 that, although it has no formal legal structure, has (i) a common purpose, (ii) relationships among

 those associated with the enterprise, and (iii) longevity sufficient to pursue the enterprise’s

 purpose. See Boyle v. United States, 556 U.S. 938, 946 (2009).

         419.    Defendants JLI and Altria formed an association-in-fact enterprise—referred to

 herein as the Youth Marketing Cover-Up Enterprise. This Enterprise exists separately from the

 otherwise legitimate business operations of JLI and Altria.

         420.    The Youth Marketing Cover-Up Enterprise is an ongoing and continuing business

 organization consisting of “persons” within the meaning of 18 U.S.C. § 1961(3) that created and



                                                  190
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 195 of 213




 maintained systematic links for a common purpose: fraudulently maintaining and expanding

 JLI’s massive, and ill-gotten, share of the e-cigarette market.

        421.    As set forth above, JLI obtained its massive market share over a short time period

 by successfully targeting youth and addicting youth to nicotine.

 B.     The Enterprise Sought to Fraudulently Deny Having Marketed to Youth in
        Maintaining and Expanding JUUL’s Youth Market Share

        422.    As described above, Altria—having long followed JUUL’s market-share

 dominance with envy—decided to go from JLI’s competitor to its co-conspirator. Altria and JLI

 thus formed the Youth Marketing Cover-Up Enterprise with the goal of preserving, and profiting

 from, JUUL’s ill-gotten market share.

        423.    The Youth Marketing Cover-Up Enterprise recognized that one of the keys to

 preserving JUUL’s market share was to continue to falsely deny that JLI marketed its tobacco

 products to youth. Both JLI and Altria knew that once JLI had established a base of young

 customers, the focus had to be on covering up JLI’s past youth marketing in order to keep JUUL

 products available in communities like Plaintiff’s. To further this effort, JLI and Altria have also

 made repeated statements through the mail and wires, in advertising and otherwise, that JLI does

 not market to youth and its marketing is only aimed at adult smokers, that none of the Youth

 Marketing Cover-Up Defendants want youth to vape, and vaping is for adults only. But this is

 not now, and has not ever been, an effective tactic to prevent youth initiation, as Altria well

 knows. In upholding the United States’ lawsuit against Altria and other Big Tobacco defendants

 for marketing to youth and civil violations of RICO, the court recognized that “smoking has

 traditionally been viewed by adolescents and young adults as sophisticated adult behavior to be




                                                 191
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 196 of 213




 emulated.”624 As mentioned above, “[e]mphasizing that smoking is an adult activity underscores

 the desirability of engaging in adult behavior for adolescents who are particularly motivated to

 appear mature.”625

           424.   JLI and the Altria Defendants worked in concert to defraud the public and

 regulators in order to quell a public outcry and prevent regulation that would have impeded their

 plan to maintain and expand sales of JUUL products to a customer base primarily consisting of

 youth. Specifically, they worked to ensure that certain flavors popular with youth such as mint

 remained on the market as long as possible, even while publicly declaring that they were

 removing flavors from the market to specifically address the youth vaping crisis and despite their

 knowledge that mint was a particularly attractive flavor to youth.

           425.   Thus, in furtherance of their Enterprise, JLI and Altria repeatedly made

 statements denying that youth were intended targets for JUUL products and asserting that JUUL

 products were really created and designed as a smoking cessation device, intended from the start

 for “switchers” (existing smokers who are open to vaping). These statements are false, and

 constitute mail and wire fraud, predicate acts under RICO.

           426.   At all relevant times, each Youth Marketing Cover-Up Enterprise Defendant was

 aware of the conduct of the Youth Marketing Cover-Up Enterprise, was a knowing and willing

 participant in that conduct, and reaped profits from that conduct in the form of sales and

 distribution of JUUL products.




 624
       Philip Morris, 449 F. Supp. 2d at 617.
 625
       Id. at 669.


                                                  192
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 197 of 213




         427.    The persons engaged in the Youth Marketing Cover-Up Enterprise are

 systematically linked through contractual relationships, financial ties, and continuing

 coordination of activities.

         428.    There is regular communication between JLI and the Altria Defendants in which

 information regarding the Youth Marketing Cover-Up Enterprise Defendants’ scheme to protect,

 maintain and expand JUUL’s market share is shared. Typically, this communication occurred,

 and continues to occur, through the use of the mail and wires in which Defendants share

 information regarding the operation of the Youth Marketing Cover-Up Enterprise and its cover-

 up of JLI’s efforts to target and addict youth.

         429.    The Youth Marketing Cover-Up Enterprise functions as a continuing unit for the

 purposes of executing and accomplishing its objectives, and when issues arise, each member of

 the Enterprise agrees to take action to support the Enterprise.

         430.    Each Youth Marketing Cover-Up Enterprise Defendant participated in the

 operation and management of the Youth Marketing Cover-Up Enterprise by directing its affairs

 as described herein.

         431.    While the Youth Marketing Cover-Up Enterprise Defendants participate in, and

 are members of, the Youth Marketing Cover-Up Enterprise, they have an existence separate from

 the Enterprise, including distinct legal statuses, affairs, offices and roles, officers, directors,

 employees, and individual personhood.

         432.    Without the willing participation of each Youth Marketing Cover-Up Enterprise

 Defendant, the Youth Marketing Cover-Up Enterprise’s common course of conduct would not be

 successful.



                                                   193
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 198 of 213




 C.     Predicate Acts: Mail and Wire Fraud

        433.       To carry out, or attempt to carry out, the objectives of the Youth Marketing

 Cover-Up Enterprise, the members of the Enterprise, each of whom is a person associated-in-fact

 with the Enterprise, did knowingly conduct or participate in, directly or indirectly, the affairs of

 the Enterprise through a pattern of racketeering activity within the meaning of 18 U.S.C. §§

 1961(1), 1961(5) and 1962(c), and employed the use of the mail and wire facilities, in violation

 of 18 U.S.C. § 1341 (mail fraud) and § 1343 (wire fraud).

        434.       Specifically, the members of the Youth Marketing Cover-Up Enterprise have

 committed, conspired to commit, and/or aided and abetted in the commission of, at least two

 predicate acts of racketeering activity (i.e., violations of 18 U.S.C. §§ 1341 and 1343), within the

 past ten years.

        435.       The multiple acts of racketeering activity which the members of the Youth

 Marketing Cover-Up Enterprise committed, or aided or abetted in the commission of, were

 related to each other, posed a threat of continued racketeering activity, and therefore constitute a

 “pattern of racketeering activity.”

        436.       The racketeering activity was made possible by the Enterprise’s regular use of the

 facilities, services, and employees of the Enterprise.

        437.       The members of the Youth Marketing Cover-Up Enterprise participated in the

 Enterprise by using mail, telephone, and the internet to transmit mailings and wires in interstate

 or foreign commerce.

        438.       The members of the Youth Marketing Cover-Up Enterprise used, directed the use

 of, and/or caused to be used, thousands of interstate mail and wire communications in service of



                                                   194
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 199 of 213




 the Enterprise’s objectives through common misrepresentations, concealments, and material

 omissions.

        439.    In devising and executing the objectives of the Youth Marketing Cover-Up

 Enterprise, its members devised and knowingly carried out a material scheme and/or artifice to

 defraud the public by marketing JUUL products to youth, ensuring that youth could access JUUL

 products, and then denying that JUUL products were marketed to youth, and maintained that

 JUUL was really created and designed as a smoking cessation device.

        440.    For the purpose of furthering its desire to preserve and increase its market share,

 even at the expense of exposing and addicting youth to nicotine, the Youth Marketing Cover-Up

 Enterprise committed these racketeering acts, which number in the thousands, intentionally and

 knowingly with the specific intent to advance its objectives.

        441.    In order to protect JLI’s ability to continue to sell JUUL products and market to

 youth, the Altria Defendants and JLI, through their operation of the Youth Marketing Cover-Up

 Enterprise, worked in concert to defraud the public and regulators in order to prevent the public

 and political condemnation that would have impeded the Youth Marketing Cover-Up

 Enterprise’s common purpose: maintaining and expanding JLI’s massive, and ill-gotten, share of

 the e-cigarette market.

        442.    In furtherance of their Enterprise, JLI and Altria repeatedly made statements to

 the public disclaiming any desire to build a youth market, and statements that JUUL was always

 intended for and marketed to adult smokers and/or as a smoking cessation device. In truth, JUUL

 was a potent nicotine delivery system designed to addict non-smokers, particularly youth, to

 nicotine, and in fact was specifically marketed to appeal to children. It was only in the face of



                                                 195
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 200 of 213




 widespread public outrage and increased scrutiny that Youth Marketing Cover-Up Enterprise

 dramatically re-shaped its marketing message and launched its “Make the Switch” campaign. In

 making these representations, JLI and Altria intended that consumers, the public, and regulators

 rely on misrepresentations that JUUL products were designed to assist smoking cessation, did

 not pose a threat to public health, and were never intended to be used or marketed to appeal to

 youth.

          443.   These statements by the Youth Marketing Cover-Up Enterprise Defendants are

 false, and constitute mail and wire fraud, predicate acts under RICO.

          444.   Each of the Youth Marketing Cover-Up Enterprise Defendants knew at the time

 of making these statements that they were untrue and misleading. JUUL is not FDA-approved as

 a cessation product.

          445.   Each of the foregoing statements and transmissions constitutes a predicate act of

 wire fraud. The Youth Marketing Cover-Up Enterprise Defendants made these transmissions and

 statements, knowing they would be transmitted via wire, with the intent to market to youth and to

 deceive the public, the FDA, and Congress as to JLI and its officers and directors’ true intentions

 of hooking underage users.

          446.   As set forth herein, JLI obtained its massive market share over a short time period

 by successfully targeting youth and addicting youth to nicotine. Altria’s investment in and

 provision of “services” to JLI reflect an intention to further the Enterprise’s common purpose of

 fraudulently maintaining and expanding JUUL’s market share, including by maintaining and

 growing JLI’s youth sales. JUUL’s predominantly youth customer base ensures a steady supply

 of nicotine-addicted customers—creating a new generation of customers for Altria’s products.



                                                 196
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 201 of 213




 The Enterprise has worked to maintain and expand JUUL’s market share—which, based on

 Altria’s own October 25, 2018 letter to the FDA, Altria believes was obtained by employing

 marketing and advertising practices that contributed to youth vaping. The Enterprise’s efforts to

 cover up the role of youth in JUUL’s sales are knowing, intentional, and fraudulent in violation

 of RICO.

         447.   The Youth Marketing Cover-Up Enterprise’s predicate acts of racketeering (18

 U.S.C. § 1961(1)) include, but are not limited to:

         A. Mail Fraud: the Youth Marketing Cover-Up Enterprise violated 18 U.S.C. §
         1341 by sending or receiving, or by causing to be sent and/or received, fraudulent
         materials via U.S. mail or commercial interstate carriers for the purpose of
         deceiving the public regarding its efforts to market to youth and the true purpose
         and design behind its products; and

         B. Wire Fraud: the Youth Marketing Cover-Up Enterprise violated 18 U.S.C. §
         1343 by transmitting and/or receiving, or by causing to be transmitted and/or
         received, fraudulent materials by wire for the purpose of deceiving the public
         regarding its efforts to market to youth and the true purpose and design behind its
         products.

         448.   The Youth Marketing Cover-Up Enterprise falsely and misleadingly used the mail

 and wires in violation of 18 U.S.C. § 1341 and § 1343. Illustrative and non-exhaustive examples

 include the following:


         1.     “Here at JUUL we are focused on driving innovation to eliminate cigarettes, with
                the corporate goal of improving the lives of the world’s one billion adult
                smokers.” (JLI’s Twitter Feed, July 5, 2017).626




 626
    Jackler et al., supra note 46 at 25 (This was the first mention of the term “adult” or “adult
   smoker” on JLI’s Twitter Feed).


                                                 197
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 202 of 213




        2.     “It’s a really, really important issue. We don’t want kids using our products.”
               (CNBC Interview of JLI’s Chief Administrative Officer, December 14, 2017).627

        3.     “We market our products responsibly, following strict guidelines to have material
               directly exclusively toward adult smokers and never to youth audiences.” (JLI
               Social Media Post, March 14, 2018).628

        4.     “JUUL Labs was founded by former smokers, James and Adam, with the goal of
               improving the lives of the world’s one billion adult smokers by eliminating
               cigarettes. We envision a world where fewer adults use cigarettes, and where
               adults who smoke cigarettes have the tools to reduce or eliminate their
               consumption entirely, should they so desire.” (JLI Website, April 2018 (or
               earlier)).629

        5.     “Our company’s mission is to eliminate cigarettes and help the more than one
               billion smokers worldwide switch to a better alternative,” said JUUL Labs Chief
               Executive Officer Kevin Burns. “We are already seeing success in our efforts to
               enable adult smokers to transition away from cigarettes and believe our products
               have the potential over the long-term to contribute meaningfully to public health
               in the U.S. and around the world. At the same time, we are committed to deterring
               young people, as well as adults who do not currently smoke, from using our
               products. We cannot be more emphatic on this point: No young person or non-
               nicotine user should ever try JUUL.” (JLI Press Release, April 25, 2018).630

        6.     “Our objective is to provide the 38 million American adult smokers with
               meaningful alternatives to cigarettes while also ensuring that individuals who are
               not already smokers, particularly young people, are not attracted to nicotine
               products such as JUUL,” said JUUL Labs Chief Administrative Officer Ashley
               Gould, who heads the company's regulatory, scientific and youth education and
               prevention programs. “We want to be a leader in seeking solutions, and are
               actively engaged with, and listening to, community leaders, educators and
               lawmakers on how best to effectively keep young people away from JUUL.” (JLI
               Press Release, April 25, 2018).631




 627
      Angelica LaVito, Nearly one-quarter of teens are using pot, CNBC (Dec. 14, 2017),
   https://www.cnbc.com/2017/12/13/marijuana-and-nicotine-vaping-popular-among-teens-
   according-to-study.html (Interview with Ashely Gould, JUUL Chief Administrative Officer).
 628
     Jackler et al., supra note 46 at 2 (citing a JUUL social media post from March 14, 2018).
 629
     Our Mission, JUUL Labs, Inc., https://www.juul.com/mission-values (last visited Mar. 28,
   2020) (emphasis added).
 630
     JUUL Labs Announces Comprehensive Strategy, supra note 401.
 631
     Id.


                                               198
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 203 of 213




        7.     “JUUL was not designed for youth, nor has any marketing or research effort since
               the product’s inception been targeted to youth.” (Letter to FDA, June 15, 2018).632

        8.     “With this response, the Company hopes FDA comes to appreciate why the
               product was developed and how JUUL has been marketed — to provide a viable
               alternative to cigarettes for adult smokers.” (Letter to FDA, June 15, 2018).633

        9.     “We welcome the opportunity to work with the Massachusetts Attorney General
               because, we too, are committed to preventing underage use of JUUL. We utilize
               stringent online tools to block attempts by those under the age of 21 from
               purchasing our products, including unique ID match and age verification
               technology. Furthermore, we have never marketed to anyone underage. Like
               many Silicon Valley technology startups, our growth is not the result of marketing
               but rather a superior product disrupting an archaic industry. When adult smokers
               find an effective alternative to cigarettes, they tell other adult smokers. That’s
               how we’ve gained 70% of the market share. . . Our ecommerce platform utilizes
               unique ID match and age verification technology to make sure minors are not able
               to access and purchase our products online.” (Statement from Matt David, JLI
               Chief Communications Officer, July 24, 2018).634

        10.    “We adhere to strict guidelines to ensure that our marketing and commercial
               communications are directed toward existing adult smokers.” (JLI Website, July
               26, 2018).

        11.    “We did not create JUUL to undermine years of effective tobacco control, and we
               do not want to see a new generation of smokers.” (JLI’s website as of July 26,
               2018).635

        12.    “Although we do not believe we have a current issue with youth access to or use
               of our pod-based products, we do not want to risk contributing to the issue.”
               (Letter from Altria CEO to FDA Commissioner Gottlieb, October 25, 2018).636




 632
     Letter from JUUL’s Counsel at Sidley Austin to Matthew Holman, M.D., FDA at 2 (June 15,
   2018).
 633
     Id. at 3.
 634
     Statement Regarding The Press Conference Held By The Massachusetts Attorney General,
   JUUL Labs, Inc. (July 24, 2018), https://newsroom.juul.com/statement-regarding-the-press-
   conference-held-by-the-massachusetts-attorney-general/.
 635
     Our Responsibility, JUUL Labs, Inc. (July 26, 2018),
   https://web.archive.org/web/20180726021743/https://www.juul.com/our-responsibility (last
   visited Mar. 29, 2020).
 636
     Willard, Letter to Gottlieb, supra note 427 at 2.


                                               199
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 204 of 213




        13.    “We believe e-vapor products present an important opportunity to adult
               smokers to switch from combustible cigarettes.” (Letter to FDA Commissioner
               Gottlieb, October 25, 2018).637

        14.    “We don’t want anyone who doesn’t smoke, or already use nicotine, to use JUUL
               products. We certainly don’t want youth using the product. It is bad for public
               health, and it is bad for our mission. JUUL Labs and FDA share a common goal –
               preventing youth from initiating on nicotine.” (JLI Website, November 12,
               2018).638

        15.    “To paraphrase Commissioner Gottlieb, we want to be the offramp for adult
               smokers to switch from cigarettes, not an on-ramp for America’s youth to initiate
               on nicotine.” (JLI Website, November 13, 2018).639

        16.    “We won’t be successful in our mission to serve adult smokers if we don’t narrow
               the on-ramp. . . . Our intent was never to have youth use JUUL products.” (JLI
               Website, November 13, 2018).640

        17.    “Altria and JUUL are committed to preventing kids from using any tobacco
               products. As recent studies have made clear, youth vaping is a serious problem,
               which both Altria and JUUL are committed to solve. As JUUL previously said,
               ‘Our intent was never to have youth use JUUL products.’” (Altria JLI
               Relationship Agreement, December 20, 2018).641

        18.    “Altria’s investment sends a very clear message that JUUL’s technology has
               given us a truly historic opportunity to improve the lives of the world’s one billion
               adult cigarette smokers,” said Kevin Burns, Chief Executive Officer of JUUL.
               “This investment and the service agreements will accelerate our mission to
               increase the number of adult smokers who switch from combustible cigarettes to
               JUUL devices.” (Altria News Release, December 20, 2018).642

        19.    “We have long said that providing adult smokers with superior, satisfying
               products with the potential to reduce harm is the best way to achieve tobacco




 637
     Id. (emphasis added).
 638
     JLI November Action Plan, supra note 442 (statement of Ken Burns, former CEO of JUUL).
 639
     Id.
 640
     Id.
 641
     Altria Group, Inc., Relationship Agreement by and among JUUL Labs, Inc., Altria Group,
   Inc., and Altria Enterprises LLC (Form 8-K), Ex. 99.1 (Dec. 20, 2018),
   https://www.sec.gov/Archives/edgar/data/764180/000119312518353970/d660871dex991.htm.
 642
     Id.


                                               200
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 205 of 213




               harm reduction. Through Juul, we are making the biggest investment in our
               history toward that goal.” (Altria News Release, December 20, 2018).643

        20.    “We are taking significant action to prepare for a future where adult smokers
               overwhelmingly choose non-combustible products over cigarettes by investing
               $12.8 billion in JUUL, a world leader in switching adult smokers . . . . We have
               long said that providing adult smokers with superior, satisfying products with the
               potential to reduce harm is the best way to achieve tobacco harm reduction.”
               (Altria News Release, December 20, 2018).644

        21.    “Almost my entire career, we have believed that our business would be better in
               the long term if we could offer harm reduced products that would represent
               attractive alternatives to our adult cigarette smokers to switch. And we have
               invested billions of dollars in it and lots of effort. And ultimately until December
               this year, we really didn't have the product portfolio to fully achieve our harm
               reduction aspiration. And the opportunity to invest in JUUL, I think, really makes
               that harm reduction aspiration a reality.” (Altria Earnings Call, January 31,
               2019).645

        22.    “Through JUUL, we have found a unique opportunity to not only participate
               meaningfully in the e-vapor category but to also support and even accelerate
               transition to noncombustible alternative products by adult smokers.” (Altria
               Earnings Call, January 31, 2019).646

        23.    “We expect the JUUL product features that have driven JUUL's success in
               switching adult smokers in the U.S. to strongly appeal to international adult
               cigarette smokers.” (Altria Earnings Call, January 31, 2019).647

        24.    “Throughout our analysis, it became clear that investing with JUUL to accelerate
               its global growth was more value accretive than investing internally to leap frog
               its product. We determined that our services and infrastructure could complement
               JUUL’s terrific product and capabilities, and help advance a compelling long-
               term commercial and harm-reduction opportunity.” (Remarks by Altria CEO, Feb.
               20, 2019).648

        25.    “First of all, I’d tell them that I’m sorry that their child’s using the product. It’s
               not intended for them. I hope there was nothing that we did that made it appealing
               to them. As a parent of a 16-year-old, I’m sorry for them, and I have empathy for

 643
     Id. (emphasis added).
 644
     Id. (emphasis added).
 645
     Altria Q4 2018 Earnings Call Transcript, supra note 465.
 646
     Id. (emphasis added).
 647
     Id. (emphasis added).
 648
     Altria, supra note 384.


                                                201
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 206 of 213




               them, in terms of what the challenges they’re going through.” (CNBC Interview
               of JLI CEO, July 13, 2019).649

        26.    “We never wanted any non-nicotine user, and certainly nobody under the legal
               age of purchase, to ever use Juul products. . . .That is a serious problem. Our
               company has no higher priority than combatting underage use.” (Testimony of
               James Monsees, July 25, 2019).650

        27.    James Monsees, one of the company’s co-founders, said selling JUUL products to
               youth was “antithetical to the company’s mission.”(James Monsees’ Statement to
               The New York Times, August 27, 2019).651

        28.    “Our focus is and will remain entirely on helping adult smokers switch away
               from combustible cigarettes, the leading cause of preventable death in the world.”
               (Statement by JLI spokesman to The New York Times, August 27, 2019).652

        29.    “We have no higher priority than to prevent youth usage of our products which is
               why we have taken aggressive, industry leading actions to combat youth usage.”
               (JLI Website, August 29, 2019).653

        30.    “JUUL Labs, which exists to help adult smokers switch off of combustible
               cigarettes. . .” (JLI Website, September 19, 2019).654




 649
     Angelica LaVito, As Juul grapples with teen vaping ‘epidemic,’ CEO tells parent ‘I’m sorry’,
   CNBC (July 13, 2019), https://www.cnbc.com/2019/07/13/as-juul-deals-with-teen-vaping-
   epidemic-ceo-tells-parents-im-sorry.html.
 650
     Examining JUUL’s Role in the Youth Nicotine Epidemic: Part II: Hearing Before the House
   Committee on Oversight and Reform Subcommittee on Economic and Consumer Policy at 1
   (July 25, 2019), https://docs.house.gov/meetings/GO/GO05/20190725/109846/HHRG-116-
   GO05-Wstate-MonseesJ-20190725.pdf (testimony of JUUL Founder James Monsees).
 651
     Richtel & Kaplan, supra note 137.
 652
     Sheila Kaplan, Philip Morris and Altria Are in Talks to Merge, N.Y. Times (Aug. 27, 2019),
     https://www.nytimes.com/2019/08/27/health/philip-morris-altria-merger-tobacco.html
     (statement made by Joshua Raffel, JUUL spokesperson).
 653
     Our Actions to Combat Underage Use, JUUL Labs, Inc. (Aug. 29, 2019),
   https://newsroom.juul.com/ouractions-to-combat-underage-use/ (JUUL statement in response
   to lawsuits).
 654
     CONSUMER UPDATE: 9/19, JUUL Labs, Inc. (Sept. 19, 2019),
   https://newsroom.juul.com/consumer-update-9-19/ (emphasis added).


                                               202
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 207 of 213




        31.    “We have never marketed to youth and we never will.”(JLI Statement to Los
               Angeles Times, September 24, 2019).655

        32.    “In late 2017 and into early 2018, we saw that the previously flat e-vapor category
               had begun to grow rapidly. JUUL was responsible for much of the category
               growth and had quickly become a very compelling product among adult
               vapers. We decided to pursue an economic interest in JUUL, believing that an
               investment would significantly improve our ability to bring adult smokers a
               leading portfolio of non-combustible products and strengthen our competitive
               position with regards to potentially reduced risk products.” (Letter from Altria
               CEO to Senator Durbin, October 14, 2019).656

        33.    “The growth of the e-vapor category since 2017 illustrates the willingness of adult
               smokers to try these products, and JUUL in particular has been highly
               successful at moving adult smokers away from cigarettes.” (Remarks by Altria
               CEO, Feb. 19, 2020).657

        34.    “JUUL was designed with adult smokers in mind. . . . By accommodating
               cigarette-like nicotine levels, JUUL provides satisfaction to meet the standards
               of adult smokers looking to switch from smoking cigarettes.” (JLI Website, last
               visited March 29, 2020).658

        449.   The mail and wire transmissions described herein were made in furtherance of the

 Youth Marketing Cover-Up Enterprise Defendants’ scheme and common course of conduct

 designed to fraudulently grow the market of nicotine-addicted youth and to cover up JLI and the

 its officers and directors’ marketing to youth, thereby increasing or maintaining JUUL’s market

 share, resulting in corresponding high profits for all Youth Marketing Cover-Up Enterprise

 Defendants.




 655
     Michael Hiltzik, Column: Studies show how Juul exploited social media to get teens to start
   vaping, L.A. Times (Sept. 24, 2019), https://www.latimes.com/business/story/2019-09-
   24/hiltzik-juul-target-teens (statement made on behalf of JUUL).
 656
     Willard, Letter to Senator Durbin, supra note 23 at 3 (emphasis added).
 657
     Altria Group, Inc., Current Report (Form 8-K), Ex. 99.1 at 5 (Feb. 19, 2020),
   https://www.sec.gov/Archives/edgar/data/764180/000076418020000013/exhibit991-
   2020cagnyre.htm (emphasis added).
 658
     JUUL Labs, Inc., https://www.juul.com/ (last visited Mar. 29, 2020) (emphasis added).


                                               203
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 208 of 213




        450.    Some of the precise dates of the fraudulent uses of the mail and interstate wire

 facilities have been deliberately hidden and cannot be alleged without access to the Youth

 Marketing Cover-Up Enterprise Defendants’ books and records. However, Plaintiff has

 described the types of predicate acts of mail and/or wire fraud, including the specific types of

 fraudulent statements upon which, through the mail and wires, the Youth Marketing Cover-Up

 Enterprise engaged in fraudulent activity in furtherance of its scheme.

        451.    The members of the Enterprise have not undertaken the practices described herein

 in isolation, but as part of a common scheme and conspiracy. In violation of 18 U.S.C. §

 1962(d), the members of the Youth Marketing Cover-Up Enterprise conspired to violate 18

 U.S.C. § 1962(c), as described herein. On information and belief, various other persons, firms,

 and corporations, including third-party entities and individuals not named as Defendants herein,

 have participated as co-conspirators with the Youth Marketing Cover-Up Enterprise Defendants

 and the members of the Youth Marketing Cover-Up Enterprise in these offenses and have

 performed acts in furtherance of the conspiracy to increase or maintain revenue, maintain or

 increase market share, and/or minimize losses for the Youth Marketing Cover-Up Enterprise

 Defendants and their named and unnamed co-conspirators throughout the illegal scheme and

 common course of conduct.

        452.    To achieve their common goals, the members of the Enterprise hid from Plaintiff

 and the public: (1) the fraudulent nature of the Youth Marketing Cover-Up Enterprise scheme;

 (2) the fraudulent nature of statements made by the Youth Marketing Cover-Up Enterprise

 Defendants regarding JLI’s efforts to target youth and the nature of JLI’s products; and (3) the

 true nature and objective of the relationship between the members of the Enterprise.



                                                 204
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 209 of 213




        453.    Each member of the Youth Marketing Cover-Up Enterprise, with knowledge and

 intent, agreed to the overall objectives of the schemes and participated in the common course of

 conduct. Indeed, for the conspiracy to succeed, each of the members of the Youth Marketing

 Cover-Up Enterprise had to agree to conceal their fraudulent scheme.

        454.    The members of the Youth Marketing Cover-Up Enterprise knew, and intended

 that, the public would rely on the material misrepresentations and omissions made by them.

        455.    As described herein, the members of the Youth Marketing Cover-Up Enterprise

 engaged in a pattern of related and continuous predicate acts for years. The predicate acts

 constituted a variety of unlawful activities, each conducted with the common purpose of

 maintaining JUUL’s ill-gotten market share and thereby continuing to receive significant monies

 and revenues from the public, including youth, based on their misconduct.

        456.    The predicate acts also had the same or similar results, participants, victims, and

 methods of commission.

        457.    The predicate acts were related and not isolated events.

        458.    The public, including youth and parents in Plaintiff’s community, relied on

 Defendants’ fraudulent misrepresentations and omissions, as alleged above.

        459.    The Youth Marketing Cover-Up Enterprise Defendants’ fraudulent concealment

 was material to Plaintiff and the public. The pattern of racketeering activity described above is

 currently ongoing and open-ended, and threatens to continue indefinitely unless this Court

 enjoins the racketeering activity.




                                                 205
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 210 of 213




 D.     Plaintiff Has Been Damaged by the Youth Marketing Cover-Up Enterprise
        Defendants’ RICO Violations

          460. Plaintiff has been injured by the Youth Marketing Cover-Up Enterprise

   Defendants’ predicate acts. By fraudulently denying JLI’s youth marketing and working to

   preserve and expand the market of underage JUUL customers, the Youth Marketing Cover-Up

   Enterprise caused the expansion of an illicit e-cigarette market for youth in Plaintiff’s

   community and caused a large number of youth in Plaintiff’s community to become addicted to

   nicotine. In addition, the Youth Marketing Cover-Up Enterprise Defendants intentionally

   sought to reach into schools and deceive public health officials in order to continue growing

   JLI’s youth customer base. The repeated fraudulent misstatements by the Youth Marketing

   Cover-Up Enterprise Defendants denying that JLI marketed to youth have served to preserve

   JUUL’s market share—a market share that is based upon children purchasing JLI’s tobacco

   products.

          461. Plaintiff was a direct victim of Defendants’ misconduct. The Youth Marketing

   Cover-Up Enterprise Defendants displayed a wanton disregard for public health and safety by

   intentionally addicting youth, including youth in Plaintiff’s community, to nicotine and then

   attempted to cover up their scheme in order to maintain and expand JUUL’s market share.

   Defendants actively concealed that they marketed to youth in order to avoid public

   condemnation and keep their products on the market and continue youth sales. This forced

   Plaintiff to shoulder the responsibility for this youth vaping crisis created by Defendants’

   misconduct. The harm created by the illicit youth e-cigarette market created by Defendants

   required Plaintiff to expend its limited financial resources to mitigate the health crisis of youth

   vaping. The expansion of this youth e-cigarette market was the goal of the Youth Marketing


                                                  206
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 211 of 213




   Cover-Up Enterprise and is critical to its success. Therefore, the harm suffered by Plaintiff

   because it must address and mitigate the youth vaping crisis was directly foreseeable and in

   fact an intentional result of Defendants’ misconduct.

          462. The creation and maintenance of this youth e-cigarette market directly harms

   Plaintiff by imposing costs on its business and property. Plaintiff’s injuries were not solely the

   result of them having to spend money to act governmentally. Instead, as a result of Defendants’

   misconduct, Plaintiffs have been and will be forced to go far beyond what a governmental

   entity might ordinarily be expected to pay to enforce the laws to promote the general welfare in

   order to combat the youth vaping crisis. This includes providing new programs and new

   services as a direct result and in direct response to Defendants’ misconduct. As a result of the

   conduct of the Youth Marketing Cover-Up Defendants, Plaintiff has incurred and will incur

   costs that far exceed the norm.

          463. The Youth Marketing Cover-Up Enterprise Defendants’ violations of 18 U.S.C. §

   1962(c) and (d) have directly and proximately caused injuries and damages to Plaintiff, its

   community, and the public, and Plaintiff is entitled to bring this action for three times its actual

   damages, as well as for injunctive/equitable relief, costs, and reasonable attorneys’ fees and

   costs pursuant to 18 U.S.C. § 1964(c).

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment as follows:

          464. Entering an Order that the conduct alleged herein constitutes a public nuisance

   under Colorado law;

          465. Entering an Order that Defendants are jointly and severally liable;



                                                  207
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 212 of 213




          466. Entering an Order requiring Defendants to abate the public nuisance described

   herein and to deter and/or prevent the resumption of such nuisance;

          467. Enjoining Defendants from engaging in further actions causing or contributing to

   the public nuisance as described herein;

          468. Awarding equitable relief to fund prevention education and addiction treatment;

          469. Awarding actual and compensatory damages;

          470. Awarding statutory damages in the maximum amount permitted by law;

          471. Awarding reasonable attorneys’ fees and costs of suit;

          472. Awarding pre-judgment and post-judgment interest; and

          473. Such other and further relief as the Court deems just and proper under the

   circumstances.

                                  JURY TRIAL DEMANDED

        Plaintiff hereby demands a trial by jury.


        RESPECTFULLY SUBMITTED this 2nd day of April, 2020.

                                                    KELLER ROHRBACK L.L.P.


                                              By /s/ Dean Kawamoto
                                                 Dean Kawamoto
                                                 Derek W. Loeser
                                                 Gretchen Freeman Cappio
                                                 Alison S. Gaffney
                                                 Felicia J. Craick
                                                 1201 Third Avenue, Suite 3200
                                                 Seattle, WA 98101
                                                 Tel: (206) 623-1900
                                                 Fax: (206) 623-3384
                                                 Email: dloeser@kellerrohrback.com
                                                        gcappio@kellerrohrback.com


                                                208
Case 1:20-cv-00917-MEH Document 1 Filed 04/02/20 USDC Colorado Page 213 of 213




                                              dkawamoto@kellerrohrback.com
                                              agaffney@kellerrohrback.com
                                              fcraick@kellerrohrback.com

                                      Attorneys for Plaintiff The Board of County
                                      Commissioners of the County of Boulder
                                      4837-4638-5593, v. 5




                                     209
